EXHIBIT 10.1

Execution Copy

 

 

 

ACQUISITION AGREEMENT

by and among

MAGELLAN ACQUISITION SUB, LLC,

TELETECH HOLDINGS, INC.

and

ELOYALTY CORPORATION

DATED AS OF MARCH 17, 2011

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS      1   

ARTICLE II

   PURCHASE AND SALE OF THE BUSINESS      12   

2.1

   Purchase and Sale of Assets      12   

2.2

   Excluded Assets      14   

2.3

   Assumption of Liabilities      14   

2.4

   Retained Liabilities      15   

2.5

   Consideration      16   

2.6

   Closing      17   

2.7

   Managed Services & Working Capital Adjustments      17   

2.8

   Taxes      20   

2.9

   Allocation of Purchase Price      21   

2.10

   Transfer of Purchased Assets and Assumed Liabilities      21   

2.11

   Further Assurances      22   

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER      22   

3.1

   Existence and Power; Authorization      22   

3.2

   No Conflicts; Consents      22   

3.3

   Title and Condition of Assets; Sufficiency      23   

3.4

   Equipment      23   

3.5

   Accounts Receivable      23   

3.6

   Financial Statements      24   

3.7

   Seller SEC Reports      24   

3.8

   Taxes      24   

3.9

   Events Subsequent to ICS Business Balance Sheet      25   

3.10

   Undisclosed Liabilities      26   

3.11

   Litigation      26   

3.12

   Real Property      26   

3.13

   Material Contracts      26   

3.14

   Licenses and Permits      29   

3.15

   Services      29   

3.16

   Compliance with Laws      29   

3.17

   Environmental Matters      29   

3.18

   Intellectual Property      30   

3.19

   Software      30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

3.20

   Insurance      31   

3.21

   Labor Matters      31   

3.22

   Employee Benefit Matters      32   

3.23

   Customers and Suppliers      33   

3.24

   Affiliate Transactions      33   

3.25

   Brokers, Finders      33   

3.26

   Seller Board      34   

3.27

   Requisite Stockholder Approval      34   

3.28

   Solvency      34   

3.29

   Fairness Opinion      34   

3.30

   Proxy Statement      34   

3.31

   Government Contracts      34   

3.32

   No Other Representations or Warranties      35   

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF BUYER      35   

4.1

   Existence and Power; Authorization      35   

4.2

   No Conflicts; Consents      36   

4.3

   Brokers, Finders      36   

4.4

   Financial Capability      36   

4.5

   Litigation      36   

4.6

   No Other Representations or Warranties      36   

ARTICLE V

   EMPLOYEES      36   

5.1

   Buyer’s and Seller’s Obligations      36   

5.2

   No Third Party Beneficiaries      38   

5.3

   Employee Notifications      38   

5.4

   Other Employee Matters      38   

ARTICLE VI

   ADDITIONAL COVENANTS OF THE PARTIES      39   

6.1

   Conduct of ICS Business until Closing      39   

6.2

   Representations and Warranties; Supplemental Information      41   

6.3

   Stockholder Meeting; Proxy Material      41   

6.4

   Access Pending Closing      42   

6.5

   Books and Records      42   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.6

   Government and Third Party Consents      42   

6.7

   Affiliate Agreements      42   

6.8

   Confidentiality; Announcements      43   

6.9

   Cooperation      45   

6.10

   Use of Seller Names and Marks      45   

6.11

   Other Offers      45   

6.12

   Delivery of Monthly Financials      48   

6.13

   Non-Compete and Non-Solicit Provisions      48   

6.14

   Licenses and Permits; Buyout and Accounting Process & System Assistance     
49   

6.15

   Notification      50   

6.16

   Prior Month End Statement      50   

6.17

   Voting Agreements      50   

6.18

   Pension Scheme Matters      51   

6.19

   Exhibit Update      51   

ARTICLE VII

   CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER      51   

7.1

   Accuracy of Representations and Warranties      51   

7.2

   Performance of Obligations      51   

7.3

   Officer’s Certificate      51   

7.4

   Consents and Approvals      51   

7.5

   No Contrary Judgment      51   

7.6

   Seller Stockholder Approval      51   

7.7

   EBITDA Threshold      51   

7.8

   Deliveries      52   

ARTICLE VIII

   CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER      52   

8.1

   Accuracy of Representations and Warranties      52   

8.2

   Performance of Obligations      52   

8.3

   Officer’s Certificate      52   

8.4

   No Contrary Judgment      52   

8.5

   Seller Stockholder Approval      52   

8.6

   Deliveries      53   

ARTICLE IX

   INDEMNIFICATION      53   

9.1

   Indemnification by Seller      53   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.2

   Indemnification by Buyer      53   

9.3

   Notice and Payment of Losses      53   

9.4

   Defense of Third Party Claims      54   

9.5

   Survival of Representations and Warranties      54   

9.6

   Limitation on Indemnification      55   

9.7

   Characterization and Calculation of Indemnity Payments      55   

9.8

   No Duplication of Losses      55   

9.9

   Limitation on Set-off      55   

9.10

   Exclusive Remedy      56   

ARTICLE X

   MISCELLANEOUS PROVISIONS      56   

10.1

   Notice      56   

10.2

   Termination; Termination Fee      57   

10.3

   Entire Agreement      58   

10.4

   Guaranty      58   

10.5

   Severability      58   

10.6

   Assignment; Binding Agreement      58   

10.7

   Counterparts      59   

10.8

   Expenses      59   

10.9

   Headings; Interpretation      59   

10.10

   Governing Law      59   

10.11

   Submission to Jurisdiction      59   

10.12

   No Waiver      59   

10.13

   No Third Party Beneficiaries or Other Rights      60   

10.14

   Amendment and Waiver      60   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   EXHIBITS      

Exhibit A

   List of Approving Stockholders   

Exhibit B

   Form of Transition Services Agreement   

Exhibit C-1

   First Form of Voting Agreement   

Exhibit C-2

   Second Form of Voting Agreement   

Exhibit D

   Form of Escrow Agreement   

Exhibit E

   Form of Purchase Price Allocation Methodology   

Exhibit 1.1(a)(i)

   EBITDA Principles and Methodologies   

Exhibit 1.1(b)

   List of certain Permitted Encumbrances   

Exhibit 1.1(c)

   Seller Knowledge Parties   

Exhibit 2.1(c)

   Assumed Real Property Leases   

Exhibit 2.1(d)

   Certain Equipment   

Exhibit 2.1(f)

   Miscellaneous Purchased Assets   

Exhibit 2.1(h)

   Intellectual Property   

Exhibit 2.1(k)

   Assumed Licenses   

Exhibit 2.1(o)

   Certain Equipments   

Exhibit 2.2(n)

   Miscellaneous Excluded Assets   

Exhibit 2.3(a)

   Assumed Contracts   

Exhibit 2.3(d)

   Miscellaneous Assumed Liabilities   

Exhibit 2.6

   Wire Transfer Instructions   

Exhibit 6.6

   Required Consents   

Exhibit 6.14

   IP Licenses   

 

-v-



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

THIS ACQUISITION AGREEMENT is entered into as of this 17th day of March, 2011,
by and among eLoyalty Corporation, a Delaware corporation (“Seller”), TeleTech
Holdings, Inc., a Delaware corporation (“Parent”), and Magellan Acquisition Sub,
LLC, a Colorado limited liability company (“Buyer”) and a wholly-owned
subsidiary of Parent. Capitalized terms are defined in ARTICLE I.

RECITALS

WHEREAS, Seller, as conducted through Seller’s Integrated Contact Solutions
Business Unit (the “ICS Business Segment”), is engaged in the business of
(i) monitoring and supporting contact centers and related business applications,
(ii) providing consulting and system integration services related to Cisco Voice
over Internet Protocol solutions (including related hardware and software
product resale), and (iii) providing operational consulting services to enhance
customer service business performance through improved process efficiencies,
redesign of call flows, and improved contact center operations (the “ICS
Business”);

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Purchased
Assets, and Seller desires to assign, and Buyer desires to assume from Seller,
the Assumed Liabilities, in each case, on the following terms and conditions;
and

WHEREAS, concurrently with the execution of this Acquisition Agreement, Buyer
and each Approving Stockholder is entering into a Voting Agreement pursuant to
which such Approving Stockholder has agreed, inter alia, to vote in favor of the
approval and adoption of this Acquisition Agreement and the Related Agreements
and the transactions contemplated hereby and thereby.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements hereinafter
expressed, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 The following terms, whenever used herein, will have the following meanings
for all purposes of this Acquisition Agreement:

“Accounts Payable” means all bona fide trade accounts payable of Seller incurred
exclusively in connection with the ICS Business in the Ordinary Course accrued
as of the Effective Time, excluding Intercompany Payables, up to the amounts
therefor set forth on the Closing Date Statement.

“Accounts Receivable” means all bona fide accounts receivable and other rights
to payment of Seller in respect of the ICS Business, and the full benefit of all
security for any such account or right to payment, including all accounts
representing amounts receivable in respect of goods sold or shipped or services
rendered in connection with the ICS Business in the Ordinary Course accrued as
of the Effective Time, and any claim, remedy or other right related to the
foregoing.

“Acquisition Agreement” means this Acquisition Agreement as executed on the date
hereof and as amended or supplemented in accordance with the terms hereof,
including all Schedules, Disclosure Schedules and Exhibits hereto.

“Acquisition Proposal” has the meaning set forth in Section 6.11(g)(i).

 

1



--------------------------------------------------------------------------------

“Affiliate”, with respect to any specified Person, means any Person which,
directly or indirectly, controls, is controlled by, or under common control
with, such specified Person and, if the Person referred to is a natural Person,
any member of such Person’s immediate family. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

“Approving Stockholder” means each Person listed on Exhibit A.

“Assets” means all assets, properties and rights of every kind (whether tangible
or intangible), including real and personal property, Contracts and Intellectual
Property.

“Assumed Contracts” has the meaning set forth in Section 2.3(c).

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Assumed Licenses” has the meaning set forth in Section 2.1(k).

“Assumed Real Property Leases” has the meaning set forth in Section 2.1(c).

“Assumed Taxes” has the meaning set forth in Section 2.3(e).

“Benefit Plan(s)” means any employee benefit plan, program, policy, practice,
agreement or other arrangement providing benefits to any current or former
Worker, or any beneficiary or dependent thereof, whether or not written or
subject to ERISA, that is sponsored, maintained, contributed to or required to
be contributed to by Seller or any of its Affiliates, or for which Seller has
any Liability or would reasonably be expected to have any Liability by reason of
having an ERISA Affiliate, other than any Statutory Plan or any “multiemployer
plan” within the meaning of Section 3(37) of ERISA including, without
limitation, any employee benefit plan within the meaning of Section 3(3) of
ERISA and any bonus, incentive, deferred compensation, vacation, retirement
fund, stock purchase, stock option, equity, phantom stock, severance,
employment, change of control or fringe benefit plan.

“Business Day” means any day which is not a Saturday, Sunday or a legal holiday
in the State of Illinois or the State of Colorado.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnified Persons” has the meaning set forth in Section 9.1.

“Buyer Plans” has the meaning set forth in Section 5.4.

“Buyer’s Accountant” means PricewaterhouseCoopers LLP.

“CERCLA” has the meaning set forth in the definition of “Environmental Law” in
this Section 1.1.

“Closing” means the consummation of the transactions contemplated by this
Acquisition Agreement, as provided for in Section 2.6.

“Closing Date” means the date that is Seller’s first month-end for accounting
purposes following the date on which the conditions precedent set forth in
ARTICLE VII (other than conditions which relate to actions to be taken at the
Closing, but subject to the satisfaction or waiver thereof at the Closing) have
occurred, have been satisfied or otherwise waived in accordance with the terms
hereof.

“Closing Date Managed Services Amount” has the meaning set forth in
Section 2.7(a).

 

2



--------------------------------------------------------------------------------

“Closing Date Statement” has the meaning set forth in Section 2.7(a).

“Closing Date Working Capital” means the dollar value equal to the difference
between (a) the dollar value of Current Assets (excluding short-term
Prepaid-Cost Deferrals) minus (b) the dollar value of Current Liabilities
(excluding short-term Unearned Revenue), in each case as at the close of
business on the Closing Date and as set forth on the Closing Date Statement. For
purposes of this Acquisition Agreement, the terms “Current Assets”,
“Prepaid-Cost Deferrals”, “Current Liabilities” and “Unearned Revenue” shall
have meanings correlative to the manner in which such terms are used in the ICS
Business Balance Sheet. Notwithstanding the foregoing, Current Assets and
Current Liabilities shall exclude all accrued items related to Taxes (including
deferred Tax items) other than Taxes that will be Assumed Taxes if included on
the ICS Business Closing Date Balance Sheet.

“Closing Payment” means Forty Million Eight Hundred Fifty Thousand U.S. Dollars
($40,850,000).

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

“Confidentiality Agreement” means that certain Non-Disclosure Agreement, dated
as of September 21, 2010, by and between Seller and Buyer.

“Continuing Business” means the business operated by Seller and its Subsidiaries
as of the Closing Date (but immediately after giving effect to the Closing), and
any other business incidental or relating thereto, including, among other
things, (a) the provision of solutions to improve the reliability of call
recording, (b) the process of employing human behavioral modeling to analyze and
improve customer solutions and help optimize the performance of call center
agents, (c) the process of employing human behavioral modeling and analytics in
the areas of fraud analytics, collections analytics, back office analytics,
predictive modeling, email analytics, and student analytics, (d) the
implementation and hosting of related hardware and software, and (e) the
provision of related training and add-on consulting services.

“Contract” means any oral or written contract, agreement, lease, indenture,
mortgage, deed of trust, evidence of indebtedness, binding commitment or
instrument.

“Covered Equipment” has the meaning set forth in Section 2.1(o).

“Covered Leases” has the meaning set forth in Section 2.1(o).

“DGCL” means the Delaware General Corporation Law, as amended from time to time.

“Disclosure Schedules” has the meaning set forth in the preamble to ARTICLE III.

“EBITDA”, with respect to any given twelve month period, shall have the meaning
set forth on Exhibit 1.1(a)(i) and shall be calculated in accordance with the
principles, methodologies, practices and categories set forth on Exhibit
1.1(a)(i).

“EDA Set-Off Election” has the meaning set forth in Section 2.5(a)(ii).

“EEA Set-Off Election” has the meaning set forth in Section 2.5(a)(iii)(A).

“Effective Time” means the effective time of the Closing, which shall be deemed
to be as of 11:59 p.m. Central Standard Time on the Closing Date.

“Employee Withholding Documents” has the meaning set forth in Section 5.1(h).

“Employees” means the ICS Employees and the ICS-Allocated Employees.

 

3



--------------------------------------------------------------------------------

“Encumbrances” means mortgages, deeds of trust, liens, pledges, charges, claims,
security interests, options, rights of first refusal, easements, rights of way,
restrictive covenants or conditions and all other encumbrances.

“Environmental Condition” means (a) any condition at or migrating from any
Leased Real Property arising out of any Release of Hazardous Materials, or
(b) any condition at any third party location arising out of a Release of
Hazardous Materials treated, stored, disposed, generated, used, owned or
controlled by Seller (in respect of the ICS Business) or with respect to which
Seller (in respect of the ICS Business) arranged for or permitted the
transportation or disposal of any Hazardous Material.

“Environmental Law” means any or all Laws relating to pollution, the protection
of health, safety, the air, surface water, groundwater or land, and/or governing
the handling, use, generation, treatment, storage or disposal of Hazardous
Materials, including: (a) the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (“CERCLA”), 42 U.S.C. §9601 et seq.; (b) the Toxic
Substances Control Act, 15 U.S.C. §2601 et seq.; (c) the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq.; (d) the Federal Solid Waste Disposal Act,
42 U.S.C. 6901 et seq.; (e) the Federal Clean Air Act, 42 U.S.C. §7401 et seq.;
and (f) the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq.,
together with all rules, regulations and orders issued thereunder or any state
or foreign equivalents thereto, and each as any of the same may have been
amended up to the date hereof.

“Environmental Permit” means any permits, approvals, consents or other
authorizations by or pursuant to any Environmental Law in effect on the date
hereof, or, with respect to prior time periods, as in effect during the
applicable prior period.

“Equipment” means all capital assets, including computers, laptops, servers,
tablet computers, wires, wiring, cables, connectors, machinery, equipment,
furnishings, fixtures, office equipment, motor vehicles, and other supplies and
spare and repair parts, stores and other tangible personal property (whether
owned or leased) primarily used in connection with the ICS Business.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means (i) a member of any “controlled group of corporations”
(as defined in Section 414(b) of the Code) of which Seller is or was a member,
(ii) a trade or business, whether or not incorporated, that is or was under
common control (within the meaning of Section 414(c) of the Code or
Section 4001(b)(1) of ERISA) with Seller, (iii) a member of any affiliated
service group (within the meaning of Section 414(m) of the Code) of which Seller
is or was a member, or (iv) an entity that is or was required to be aggregated
with Seller pursuant to Section 414(o) of the Code.

“Escrow Agreement” has the meaning set forth in Section 2.5(a).

“Escrow Amount” has the meaning set forth in Section 2.5(a).

“Escrow Expiration Date” has the meaning set forth in Section 9.3.

“Escrow Fund” has the meaning set forth in Section 2.5(a).

“Estimated Deficiency Amount” shall mean, where the Estimated Target Working
Capital is greater than the Estimated Working Capital, the amount by which the
Estimated Target Working Capital is greater than the Estimated Working Capital.

“Estimated Excess Amount” shall mean, where the Estimated Working Capital is
greater than the Estimated Target Working Capital, the amount by which the
Estimated Working Capital is greater than the Estimated Target Working Capital.

 

4



--------------------------------------------------------------------------------

“Estimated Target Working Capital” means the dollar value equal to the
difference between (a) the product of (i) 1.21 and (ii) the dollar value of
Current Liabilities (excluding short-term Unearned Revenue) minus (b) the dollar
value of Current Liabilities (excluding short-term Unearned Revenue), in each
case as at Prior Month End and as set forth on the PME Statement.
Notwithstanding the foregoing, Current Liabilities shall exclude all accrued
items related to Taxes (including deferred Tax items) other than Taxes that will
be Assumed Taxes if included on the ICS Business Closing Date Balance Sheet.

“Estimated Working Capital” means the dollar value equal to the difference
between (a) the dollar value of Current Assets (excluding short-term
Prepaid-Cost Deferrals) minus (b) the dollar value of Current Liabilities
(excluding short-term Unearned Revenue), in each case as at Prior Month End and
as set forth on the PME Statement. Notwithstanding the foregoing, Current Assets
and Current Liabilities shall exclude all accrued items related to Taxes
(including deferred Tax items) other than Taxes that will be Assumed Taxes if
included on the ICS Business Closing Date Balance Sheet.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

“Excluded Assets” means all of the assets, properties, rights and interests of
Seller that are set forth in Section 2.2.

“Final Deficiency Amount” has the meaning set forth in Section 2.7(i).

“Final Excess Amount” has the meaning set forth in Section 2.7(j).

“Final Managed Services Amount” means the Closing Date Managed Services Amount,
as finally determined in accordance with Section 2.7(b) or (c), as the case may
be.

“Final Target Working Capital” means the dollar value equal to the difference
between (a) the product of (i) 1.21 and (ii) the dollar value of Current
Liabilities (excluding short-term Unearned Revenue) minus (b) the dollar value
of Current Liabilities (excluding short-term Unearned Revenue), in each case as
at the close of business on the Closing Date and as set forth on the Closing
Date Statement, as finally determined pursuant to Section 2.7. Notwithstanding
the foregoing, Current Liabilities shall exclude all accrued items related to
Taxes (including deferred Tax items) other than Taxes that will be Assumed Taxes
if included on the ICS Business Closing Date Balance Sheet.

“Financial Statements” means the audited consolidated statements of income,
equity and cash flows of Seller for the fiscal year ended December 26, 2009, and
the audited consolidated balance sheet of Seller as of December 26, 2009, all
prepared in accordance with GAAP consistently applied.

“GAAP” means U.S. generally accepted accounting principles.

“Government Contract” shall mean any Contract entered into between Seller or any
of its Subsidiaries and (i) the United States government, (ii) any prime
contractor to the United States government (in its capacity as such) or
(iii) any subcontractor with respect to any Contract described in clauses (i) or
(ii).

“Governmental Authority” means any United States federal, state or local, or any
foreign government, governmental authority, regulatory or administrative agency,
governmental commission, court or tribunal (or any department, bureau or
division thereof).

“Hazardous Materials” means any pollutant, toxic substance, hazardous waste,
hazardous material, or hazardous substance, as any of the foregoing may be
defined in or with respect to which liability or standards of conduct are
imposed under any Environmental Law, including petroleum, petroleum products,
asbestos, asbestos containing materials, urea formaldehyde and polychlorinated
biphenyls.

 

5



--------------------------------------------------------------------------------

“ICS-Allocated Employees” means those individuals employed by Seller who are
primarily associated with and allocated to the ICS Business and who are
identified on Disclosure Schedule 3.21(d)(ii).

“ICS Benefit Plan” means a Benefit Plan providing benefits to any current or
former Worker of the ICS Business.

“ICS Business” has the meaning set forth in the Recitals.

“ICS Business Accounting and Process System” has the meaning set forth in
Section 6.14(b).

“ICS Business Balance Sheet” has the meaning set forth in the definition of “ICS
Business Segment Financial Statements” contained in this Section 1.1.

“ICS Business Closing Date Balance Sheet” means the unaudited balance sheet of
Seller with respect to the ICS Business Segment as of immediately prior to the
consummation of the Closing.

“ICS Business Segment” has the meaning set forth in the Recitals.

“ICS Business Segment Financial Statements” means the unaudited balance sheet of
Seller with respect to the ICS Business Segment as of January 1, 2011 (the “ICS
Business Balance Sheet”) and the unaudited statement of income of Seller with
respect to the ICS Business Segment for the period which began on December 27,
2009 and ended January 1, 2011.

“ICS Employees” means those individuals employed by Seller in respect of or
assigned to the ICS Business Segment and who are identified on Disclosure
Schedule 3.21(d)(i).

“ICS Software” has the meaning set forth in Section 3.19(a).

“Indemnification Basket” has the meaning set forth in Section 9.6(a).

“Indemnified Party” has the meaning set forth in Section 9.3.

“Indemnifying Party” has the meaning set forth in Section 9.3.

“Independent Accountant” means Deloitte LLP.

“Insurance Policies” has the meaning set forth in Section 2.2(l).

“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, whether registered or unregistered,
including all: patents and patent applications and the right to file any
continuation, continuation-in-part, divisional, reissue or reexamination
applications therefore; trademarks, service marks, and trade dress, trade names,
brand names, fictitious names, logos, slogans, designs or other designators of
origin and registrations and applications for registration therefor; internet
domain names, uniform resource locators and email addresses; trade secrets,
Know-How, and confidential and proprietary business or technical information
(including customer and supplier lists, pricing and cost information, business
and marketing plans and data); copyrights and copyrightable subject matter or
protectable designs and registrations and applications for registration
therefor; and all proprietary rights in formulae, processes, software programs,
technology, databases, inventions and discoveries, whether or not patentable,
copyrightable or otherwise subject to registration.

“Intercompany Payables” means payables due from Seller in connection with the
ICS Business, to (a) any division or business unit of Seller other than the ICS
Business Segment, or (b) any of Seller’s Affiliates.

 

6



--------------------------------------------------------------------------------

“IP License” means any license, sublicense, distributor agreement, covenant
not-to-sue or other agreement or permission, including the right to receive
royalties or any other consideration, pertaining to Intellectual Property.

“Irish Entity” means eLoyalty International Limited, an Irish company
wholly-owned by Seller.

“Irish Entity Equity” has the meaning set forth in Section 2.1(n).

“Irish Scheme” means the Irish Entity’s Group Pension Scheme administered by
Hibernian Life & Pensions Limited.

“IRS” means the United States Internal Revenue Service.

“Know-How” means the Intellectual Property related to any tools, processes, or
methodologies used by Seller to perform the Services.

“Law” means any federal, state or local, domestic or foreign, statute, law,
ordinance, decree, order, injunction, rule, directive, or regulation of any
government or quasi-Governmental Authority, and includes rules and regulations
of any regulatory authority or self-regulatory organization compliance with
which is required by Law, in effect on the date hereof, or, with respect to
prior time periods, as in effect during the applicable prior period.

“Leased Real Property” means all real property subject to a lease pursuant to
which Seller (in relation to the ICS Business) is a lessee or tenant as of the
date hereof.

“Legal Proceedings” means any claim, action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, judicial,
investigative or appellate proceeding, whether public or private, and whether
formal or informal), hearing, inquiry, audit, examination, investigation,
determination of appeal or assessment inquiry, hearing, litigation or
prosecution commenced, whether brought, initiated, conducted, asserted or
maintained by a court or Governmental Authority or any other Person.

“Liabilities” means all liabilities, claims, obligations, costs, expenses or
damages, whether known or unknown, contingent or absolute, named or unnamed,
disputed or undisputed, legal or equitable, determined or indeterminable,
accrued or unaccrued, or liquidated or unliquidated.

“Licenses and Permits” has the meaning set forth in Section 3.14.

“Local Currency” means the currency of the jurisdiction in which Seller of each
applicable Purchased Asset is located.

“Loss” or “Losses” means each and all of the following items to the extent
actually paid or incurred: losses, assessments, damages, dues, amounts paid in
settlement, defense costs, Taxes, Encumbrances, costs, expenses (including
reasonable attorneys’, accountants’ and experts’ fees and disbursements), fines,
interests and penalties paid to or recovered by a third party with respect
thereto, of any nature whatsoever, but excluding any special, exemplary,
punitive, treble, indirect, remote, speculative or consequential damages
(including internal costs, but excluding, with respect to any Assumed Contract,
lost profits that are probable and reasonably foreseeable in the event of a
breach of any representation of warranty in Article III or any covenant of
Seller contained herein relating to such Assumed Contract, which lost profits,
for avoidance of doubt, shall constitute “Losses”)(other than any such damages
awarded to any third party against an Indemnified Party).

“Managed Services Determination Date” has the meaning set forth in
Section 2.7(e).

 

7



--------------------------------------------------------------------------------

“Managed Services Amount” means, as of any date, (i) the sum of (a) Unearned
Revenue and (b) Long-Term Unearned Revenue minus (ii) the sum of
(a) Prepaids—Cost Deferrals and (b) Long-Term Prepaids—Cost Deferrals (each of
which shall be, for purposes of determining the Closing Date Managed Services
Amount, as set forth on the Closing Date Statement). For purposes of this
Acquisition Agreement, the terms “Long-Term Unearned Revenue” and “Long-Term
Prepaids—Cost Deferrals” shall have meanings correlative to the manner in which
such terms are used in the ICS Business Balance Sheet.

“Managed Services Transfer Amount” means an amount, in U.S. dollars, equal to
the Managed Services Amount as at Prior Month End.

“Material Adverse Effect” means any material adverse effect, circumstance or
change, or any violation or other matter, if such material adverse effect,
circumstance, change, violation or other matter, either individually or in the
aggregate with all other effects, circumstances, changes, violations or other
matters, has or could reasonably be expected to have (either before or after the
Closing) a material adverse effect on the business, prospects, Assets, condition
(including financial condition) or results of operations of the ICS Business
Segment, taken as a whole, but excluding any effect, circumstance, change,
violation or other matter to the extent directly resulting from or directly
attributable to any of the following: (a) economic effects or changes that are
generally applicable to the industries or markets in which Seller operates in
respect of the ICS Business Segment, (b) general changes in the United States or
world financial markets or general economic conditions, (c) any adverse change,
event, development or effect arising from or relating to (i) any Laws or
regulatory conditions issued by any Governmental Authority that does not relate
only to the ICS Business Segment or (ii) any changes in GAAP or other accounting
requirements or principles or interpretation thereof, (d) the announcement,
pendency or consummation of the transactions contemplated by this Agreement,
(e) actions or omissions of Seller or any of its Subsidiaries that are taken
after the date hereof and required by this Agreement or taken with the prior
written consent of Buyer, and (f) the commencement or continuation of a natural
disaster, war, armed hostilities, acts of terrorism or any other local,
international or national calamity, whether or not involving the United States
(except, in the case of clauses (a), (b) and (f), to the extent such effect,
change or occurrence disproportionately affects Seller in respect of the ICS
Business Segment in a material adverse way when compared to other Persons in the
same industry or market). For purposes of this Acquisition Agreement, a Material
Adverse Effect relating to the financial condition or results of operations of
Seller in respect of the ICS Business Segment taken as a whole shall be deemed
(A) to exist or have occurred where any such effect, circumstance, change,
violation or other matter, in the aggregate with all other effects,
circumstances, changes, violations or other matters could reasonably be expected
to result (either before or after the Closing) in (X) Losses or Liability to
Buyer of $750,000 or more in the aggregate within 12 months of the Closing or
(Y) EBITDA for any twelve month period ending at the end of a calendar quarter
during 2011 equaling no more than 92.5% of EBITDA for the corresponding twelve
month period ended at the end of the corresponding calendar quarter during 2010,
and (B) not to exist or have occurred where any such effect, circumstance,
change, violation or other matter, in the aggregate with all other effects,
circumstances, changes, violations or other matters could not reasonably be
expected to result (either before or after the Closing) in (X) Losses or
Liability to Buyer of $750,000 or more in the aggregate within 12 months of the
Closing or (Y) EBITDA for any twelve month period ending at the end of a
calendar quarter during 2011 equaling no more than 92.5% of EBITDA for the
corresponding twelve month period ended at the end of the corresponding calendar
quarter during 2010.

“Material Contracts” has the meaning set forth in Section 3.13(a).

“Non-U.S. Benefit Plans” means all Benefit Plans other than U.S. Benefit Plans.

“Notice of Claim” has the meaning set forth in Section 9.3.

“Notice Period” has the meaning set forth in Section 6.18(c).

 

8



--------------------------------------------------------------------------------

“Off-the-Shelf Software” means software owned by third parties and licensed to
Seller on a non-exclusive basis and in substantially the same form offered to
other non-exclusive licensees, excluding all “open source” software.

“Order” means any award, decision, injunction, judgment, writ, order, direction,
summons, decree, ruling, demand, subpoena, assessment, reassessment, verdict or
arbitration award entered, issued, made or rendered by any Governmental
Authority or by any arbitrator, whether final, interim or interlocutory.

“Ordinary Course” means, with respect to Seller (in respect of the ICS
Business), the ordinary course of commercial operations customarily engaged in
by Seller (in respect of the ICS Business) consistent with past custom and
practice (including with respect to frequency and amount).

“Other Confidential Information” has the meaning set forth in Section 6.8(b).

“Party” means any of Seller, Buyer or Parent, and “Parties” means all of them.

“Permitted Encumbrances” means, collectively, (a) Encumbrances that are
disclosed on Exhibit 1.1(b), (b) liens relating to Taxes, fees, levies, duties
or other governmental charges of any kind which are not yet delinquent,
(c) liens for landlords, mechanics, materialmen, laborers, employees, suppliers
or similar liens arising by operation of law, (d) such matters of record,
imperfections of title, easements and encumbrances, if any, as do not interfere
in any material respect with the ownership, use, value or marketability of the
Purchased Assets or the ICS Business, (e) licenses granted to others, in each
case under clauses (b) and (c) hereof, which secure payment obligations with
respect to amounts not yet due and payable (or the validity of which is being
contested in good faith and by appropriate Legal Proceedings), and for which
reserves in the full amount necessary to satisfy the Encumbrances have been set
aside, (f) Encumbrances, shortages in area or any other facts that would be
disclosed by a physical inspection of the Leased Real Property, (g) present and
future zoning, building codes, entitlements and other land use regulations
adopted by any Governmental Authority regulating the use or occupancy of the
Leased Real Property or the activities conducted thereon, provided, that the
Leased Real Property and its current use does not currently violate any of the
same, (h) municipal by-laws and other agreements with any Governmental Authority
having jurisdiction over the Leased Real Property, provided, that the Leased
Real Property and its current use does not currently violate any of the same,
and (i) any Encumbrances that are released or otherwise terminated at or prior
to Closing.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof, and a foreign equivalent of any of the foregoing or other entity.

“PME Statement” shall have the meaning ascribed to such term in Section 6.16.

“Post-Closing Periods” means all taxable periods commencing the day after the
Closing Date.

“Pre-Closing Periods” means all taxable periods commencing on or prior to the
Closing Date.

“Prior Month End” means close of business on the last day of Seller’s fiscal
month end immediately preceding the Closing Date.

“Prior Month End Balance Sheet” means the unaudited balance sheet of Seller with
respect to the ICS Business Segment dated as of the Prior Month End.

“Proxy Statement” means a proxy statement relating to the Seller Stockholder
Meeting, as may be amended or supplemented from time to time.

“Purchase Price” has the meaning set forth in Section 2.5.

 

9



--------------------------------------------------------------------------------

“Purchased Assets” has the meaning set forth in Section 2.1.

“Qualified Plans” has the meaning set forth in Section 3.22(b).

“Records” has the meaning set forth in Section 6.5.

“Related Agreements” means (a) the Transition Services Agreement, (b) the Voting
Agreements with the Approving Stockholders, and (c) the Escrow Agreement.

“Release” means any spilling, leaking, emitting, discharging, disposing,
depositing, escaping, leaching, migration or dumping into the environment.

“Representatives” has the meaning set forth in Section 6.11(a).

“Required Consents” has the meaning set forth in Section 6.6.

“Retained Liabilities” means liabilities of Seller set forth in Section 2.4.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the preamble.

“Seller Adverse Recommendation Change” has the meaning set forth in
Section 6.11(c).

“Seller Adverse Recommendation Notice” has the meaning set forth in
Section 6.11(d).

“Seller Board” means the Board of Directors of Seller or any authorized
committee thereof.

“Seller Board Recommendation” has the meaning set forth in Section 3.26.

“Seller Common Stock” means Seller’s common stock, $0.01 par value.

“Seller Confidential Information” has the meaning set forth in Section 6.8(c).

“Seller Series B Stock” means Seller’s Series B convertible preferred stock,
$0.01 par value.

“Seller Stockholder Approval” means the affirmative vote of a majority of the
voting power of the issued and outstanding shares of Seller Common Stock and
Seller Series B Stock voting in accordance with the provisions of Seller’s
certificate of incorporation and by-laws as in effect on the date of such vote
approving the sale of the ICS Business Segment pursuant to the terms set forth
in this Acquisition Agreement and the amendment of Seller’s certificate of
incorporation to change Seller’s corporate name.

“Seller Stockholder Meeting” has the meaning set forth in Section 6.3(a).

“Seller SEC Reports” has the meaning set forth in Section 3.7.

“Seller Withdrawal Recommendation” has the meaning set forth in Section 6.11(c).

 

10



--------------------------------------------------------------------------------

“Seller’s Accountant” means Grant Thornton LLP.

“Seller’s Knowledge” shall mean the actual knowledge of any of the individuals
set forth on Exhibit 1.1(c), after due inquiry and reasonable investigation.

“Services” has the meaning set forth in Section 3.15.

“Set-Off Election” has the meaning set forth in Section 2.5(a)(ii).

“Severance Costs” has the meaning set forth in Section 5.1(b)(ii).

“Software” means (i) software, firmware, middleware, and computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source, object, executable or binary code, and whether
provided on electronic media or otherwise preinstalled on computers or other
equipment, (ii) databases and compilations, including any and all libraries,
data and collections of data, whether machine readable, on paper or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize, maintain, support or develop any of the foregoing, (iv) the technology
supporting, and the contents and audiovisual displays on any web sites, (v) all
documentation, including programmers’ notes and source code annotations, user
manuals and training materials relating to any of the foregoing, including any
translations thereof, and (vi) all other works of authorship and media relating
to or embodying any of the foregoing or on which any of the foregoing is
recorded.

“Solvent” has the meaning set forth in Section 3.28.

“Standard Procedure” has the meaning set forth in Section 5.1(h).

“Statutory Plans” means retirement savings and benefit plans that Seller or any
of Seller’s Affiliates is required by applicable Law to participate in or
contribute to in respect of an employee, officer or director of Seller or any
beneficiary or dependent thereof, including plans administered pursuant to
applicable health, Tax, workplace safety insurance and employment insurance
legislation, but excluding any such benefit plan that is sponsored or maintained
by Seller or any of Seller’s Affiliates.

“Subsidiary” of a Person means any other Person, fifty percent (50%) or more of
the voting stock (or of any other form of other voting or controlling equity
interest in the case of a Person that is not a corporation) of which is
beneficially owned by such Person directly or indirectly through one or more
other Persons.

“Superior Proposal” has the meaning set forth in Section 6.11(g)(ii).

“Tax” or “Taxes” means any federal, state, provincial, local or foreign income
(including income tax required to be deducted or withheld from or accounted for
in respect of any payment), gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, capital gain,
intangible, environmental (pursuant to Section 59A of the Code or otherwise),
custom duties, capital stock, franchise, Employee’s income withholding, foreign
withholding, social security (or its equivalent), unemployment, disability,
workers compensation, employee health, real property, personal property, sales,
use, transfer, value added, goods and services, social services, registration,
alternative or add-on minimum, estimated or other tax, duty, rate or other levy
and any other taxes, duties, levies, charges or withholdings corresponding to,
similar to, replaced by or replacing any of them, including any interest,
penalties or additions to tax in respect of the foregoing, whether or not
disputed.

“Tax Liability” shall mean any Liability with respect to Taxes.

“Tax Returns” means all returns, reports, estimates, declarations, claims for
refund, information returns or statements relating to, or required to be filed
in connection with any Taxes, including any schedule or attachment thereto, and
including any amendment or supplement thereof.

 

11



--------------------------------------------------------------------------------

“Termination Expenses” has the meaning set forth in Section 10.2(c)(i)(B).

“Termination Fee” has the meaning set forth in Section 10.2(c)(i)(A).

“Third Party Acquisition Agreement” has the meaning set forth in
Section 6.11(a).

“Third Party Software” has the meaning set forth in Section 3.19(a).

“Third Person” has the meaning set forth in Section 9.4.

“Third Person Claim” has the meaning set forth in Section 9.4.

“Transferred Employees” means those Employees who, pursuant to Section 5.1(a),
accept employment with Buyer or any of its Affiliates or whose employment
transfers from Seller or an Affiliate of Seller to Buyer or any of its
Affiliates by operation of Law. Employees of Seller (in respect of the ICS
Business Segment) who, as of the Effective Time, are on approved leave of
absence for military, workers’ compensation, short or long-term disability,
family illness, or parental leave shall be included.

“Transition Services Agreement” means an agreement in the form attached hereto
as Exhibit B by and between Buyer and Seller regarding services to be provided
by Seller to Buyer during the transition period immediately following the sale
of the ICS Business.

“UK Scheme” means the Irish Entity’s Group Personal Pension Scheme administered
by Standard Life.

“U.S. Benefit Plan” means a Benefit Plan maintained in the United States.

“U.S. Transferred Employees” means the Transferred Employees who are Employees
employed by Seller in respect of the ICS Business Segment in the United States.

“Voting Agreement” means each agreement, in the form attached as Exhibit C-1 or
Exhibit C-2 hereto, by and between Buyer, on the one hand, and one or more
Approving Stockholders, on the other (each such agreement, a “Voting
Agreement”). For avoidance of doubt, all Approving Stockholders shall enter into
Voting Agreement with Buyer.

“WARN Act” has the meaning set forth in Section 5.1(f).

“Worker” means any employee, officer, director, consultant, contingent worker,
leased employee, or independent contractor of Seller or any of its Affiliates.

“Working Capital Balance Sheet” means the unaudited balance sheet of Seller with
respect to the ICS Business Segment dated as of the close of business of the
Closing Date.

ARTICLE II

PURCHASE AND SALE OF THE BUSINESS

2.1 Purchase and Sale of Assets. Upon the terms and subject to the conditions of
this Acquisition Agreement, as of the Effective Time, Seller shall sell, assign,
transfer and convey to Buyer (or such Affiliates of Buyer as Buyer may direct),
and Buyer (or such Affiliates of Buyer as Buyer may direct) shall purchase,
acquire and accept from Seller, all of Seller’s right, title and interest to and
in all of the Assets owned by Seller that are necessary for or primarily used
in, or necessary for or primarily held for use in, the ICS Business, of every
kind and description, wherever located, real, personal or mixed, tangible or
intangible, as the same shall exist at the

 

12



--------------------------------------------------------------------------------

Effective Time, free and clear of all Encumbrances other than Permitted
Encumbrances (the “Purchased Assets”); provided, however, that in no event shall
the Purchased Assets include any Excluded Assets or Assets to which Buyer
receives the benefit under the Transition Services Agreement. Without limiting
the generality of the foregoing, the Purchased Assets shall include (other than
Excluded Assets) all right, title and interest in, to and under:

(a) all Accounts Receivable;

(b) all Pre-Paid – Cost Deferrals, current and long-term, primarily relating to
the Purchased Assets of the ICS Business;

(c) all leases that are set forth on Exhibit 2.1(c) pursuant to which Seller
leases Leased Real Property (the “Assumed Real Property Leases”);

(d) all Equipment other than Covered Equipment, including that set forth on
Exhibit 2.1(d), together with any express or implied warranty by the
manufacturers, sellers or lessors of any item or component part thereof and all
maintenance records and other documents relating thereto;

(e) all rights of Seller in, to and under the Assumed Contracts;

(f) all Assets listed on Exhibit 2.1(f);

(g) all of Seller’s rights, claims, counterclaims, credits, causes of action or
rights of set-off against third parties primarily relating to the ICS Business,
liquidated or unliquidated, including unliquidated rights under manufacturers’
and vendors’ warranties, except to the extent they relate to Excluded Assets or
Retained Liabilities;

(h) all Intellectual Property required to operate, or primarily related to, the
ICS Business, including the name eLoyalty and all Intellectual Property listed
on Exhibit 2.1(h) and all goodwill associated therewith;

(i) all books, records, files and papers (whether in original or copied form),
whether in hard copy or computer format, primarily relating to the ICS Business,
including engineering information and records, sales and promotional literature,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, personnel and employment
records, as well as all books and records in respect of the ICS Business
necessary for Buyer to be able to comply with all applicable requirements
(including reporting requirements) of the Securities Act, the Exchange Act and
the Sarbanes-Oxley Act, as the case may be, in respect of the ICS Business;

(j) all goodwill associated with the ICS Business and the Purchased Assets;

(k) all rights of Seller in, to and under those Licenses and Permits set forth
on Exhibit 2.1(k) (the “Assumed Licenses”);

(l) (i) if there was an Estimated Deficiency Amount and Buyer has not made an
EDA Set-Off Election, cash and cash equivalents in amount equal to the sum of
the Managed Services Transfer Amount and the Estimated Deficiency Amount;

(ii) if (A) there was an Estimated Excess Amount and (B) Buyer has not made an
EEA Set-Off Election and (C) the Estimated Excess Amount is less than the
Managed Services Transfer Amount, cash and cash equivalents in amount equal to
the Managed Services Transfer Amount minus the Estimated Excess Amount;

(m) all of Seller’s right, title and interest to and in any and all insurance
proceeds relating to any Purchased Assets to the extent the corresponding
Liability is an Assumed Liability hereunder;

(n) all of the outstanding shares (or comparable equity interests) of the Irish
Entity, whether held by Seller or any other Person (the “Irish Entity Equity”);

(o) all of Seller’s right, title and interest to and in the Equipment (and all
rights of Seller in, to and under the leases with respect to such Equipment
pursuant to which Seller is a lessee as of the date hereof (such leases, the
“Covered Leases”)) set forth on Exhibit 2.1(o) (such equipment, the “Covered

 

13



--------------------------------------------------------------------------------

Equipment”), together with any express or implied warranty by the manufacturers,
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto; and

(p) all other Assets owned by Seller that are primarily used in, or are
necessary for, the operation of the ICS Business (including all Assets of Seller
outstanding immediately prior to the Closing and set forth on the ICS Business
Closing Date Balance Sheet that are not listed in clauses (a) through and
(o) above) other than the Excluded Assets or Assets to which Buyer receives the
benefit under the Transition Services Agreement.

2.2 Excluded Assets. Notwithstanding any provision in this Acquisition Agreement
or any other writing to the contrary, all other assets, properties, rights,
licenses and businesses owned by Seller (the “Excluded Assets”) shall be
retained by Seller and shall be excluded from the Purchased Assets, including
all of the following:

(a) cash and cash equivalents (other than: (i) cash and cash equivalents in
amount equal to the sum of the Managed Services Transfer Amount and the
Estimated Deficiency Amount if there was an Estimated Deficiency Amount and
Buyer has not made an EDA Set-Off Election, or (ii) cash and cash equivalents in
amount equal to the Managed Services Transfer Amount minus the Estimated Excess
Amount if (A) there was an Estimated Excess Amount and (B) Buyer has not made an
EEA Set-Off Election and (C) the Estimated Excess Amount is less than the
Managed Services Transfer Amount);

(b) intercompany accounts receivable;

(c) any assets used by Seller in connection with businesses (including the
Continuing Business) other than the ICS Business, provided that such assets are
not primarily used in, or necessary for, the ICS Business;

(d) any Assets relating to the Benefit Plans of Seller;

(e) any Assets which primarily relate to or primarily correspond to a Retained
Liability;

(f) all trademarks, service marks, trade names, corporate names, brand names,
domain names, logos or other designations of Seller, other than those
transferred pursuant to Section 2.1(h);

(g) all real property interests of Seller not set forth on Exhibit 2.1(c);

(h) the issued and outstanding shares of stock of any Subsidiary of Seller
(other than the outstanding shares (or similar equity interests) of the Irish
Entity);

(i) any Assets used by any of Seller’s strategic business units (other than the
ICS Business Segment), provided that such Assets are not primarily used in, or
necessary for the operation of, the ICS Business;

(j) all rights of Seller in, to and under all Licenses and Permits not
transferred to Buyer pursuant to Section 2.1(k);

(k) other than any and all assets part of the Purchased Assets pursuant to
Section 2.1(m), any Contracts of insurance, any insurance policies held by
Seller or any of its Affiliates (the “Insurance Policies”), or any related
prepaid Assets in respect of the ICS Business (including prepaid insurance
attributable to insurance coverage provided by Seller which will not continue
following the Closing Date);

(l) any marketing materials of Seller (including any photographs displayed on
Seller’s website, proposals, presentation materials or otherwise), but only to
the extent such marketing materials do not contain any trademarks, service
marks, trade names, corporate names, brand names, domain names, logos,
designations or any other Intellectual Property transferred pursuant to
Section 2.1(h);

(m) all rights of Seller in, to and under Contracts that are not Assumed
Contracts, Assumed Real Property Leases or Covered Leases with respect to the
Covered Equipment; and

(n) the Assets set forth on Exhibit 2.2(n).

2.3 Assumption of Liabilities. Upon the terms and subject to the conditions of
this Acquisition Agreement, as of the Effective Time, Seller shall assign and
transfer to Buyer (or such Affiliate of Buyer as Buyer may

 

14



--------------------------------------------------------------------------------

direct), and Buyer (or such Affiliate of Buyer as Buyer may direct) shall assume
and agree to discharge and perform when due the following Liabilities of Seller
relating to the ICS Business (the “Assumed Liabilities”); provided, however,
that in no event shall the Assumed Liabilities include any Retained Liability:

(a) all obligations of Seller as of the Effective Time for performance after the
Effective Time under the executory portion of each Covered Lease (but solely
with respect to Covered Equipment), Assumed Real Property Lease and Contract
listed on Exhibit 2.3(a) (the “Assumed Contracts”), but not including any
Liability for any breach or default (with or without notice or lapse of time)
thereunder accruing during, arising out of or related to the period on or prior
to the Effective Time;

(b) all Liabilities relating to Transferred Employees that are assumed by Buyer
or Parent pursuant to Section 5.1 and set forth on the ICS Business Closing Date
Balance Sheet;

(c) obligations associated with Unearned Revenue, current and long-term,
relating solely to Assumed Contracts and that are set forth on the ICS Business
Closing Date Balance Sheet;

(d) the Liabilities set forth on Exhibit 2.3(d);

(e) (i) all employment and payroll Taxes relating to the Transferred Employees
that have been accrued on or before the Closing Date to the extent attributable
to wages payable after the Closing Date, (ii) all real property or personal
property Taxes relating to the Purchased Assets that have been accrued on or
before the Closing Date but are payable after the Closing Date and (iii) all
Taxes of the Irish Entity that have been accrued for periods (or portions
thereof) ending on or before the Closing Date but are payable after the Closing
Date; but only, in each case, to the extent such items have been included as a
Liability on the ICS Business Closing Date Balance Sheet (collectively, the
“Assumed Taxes”);

(f) all environmental Liabilities relating to the Assumed Real Property Leases
(to the extent such environmental Liabilities are set forth on the ICS Business
Closing Date Balance Sheet) or the conduct of the ICS Business after the
Closing; and

(g) any other Liabilities of Seller outstanding immediately prior to the Closing
and set forth on the ICS Business Closing Date Balance Sheet (including Accounts
Payable that are not Retained Liabilities under Section 2.4(j) below and any
sales or value-added Tax payable with respect to Accounts Receivable that has
been accrued on the ICS Business Closing Date Balance Sheet).

2.4 Retained Liabilities. Except for the Assumed Liabilities, all other
Liabilities and obligations of Seller and its Affiliates (collectively, the
“Retained Liabilities”) shall be retained by Seller and its Affiliates and shall
not be assumed or discharged by Buyer. Without limiting the generality of the
foregoing, the Retained Liabilities shall include the following:

(a) any Liability which relates to or corresponds to an Excluded Asset;

(b) except as provided in Section 5.1, any and all Liabilities related to
Benefit Plans, Statutory Plans, and “multiemployer plans” within the meaning of
Section 3(37) of ERISA, all Liabilities for which Seller may be liable by reason
of having or having had an ERISA Affiliate, and other Employee matters to be
retained by Seller as provided in this Acquisition Agreement;

(c) any and all Liabilities of Seller arising under this Acquisition Agreement;

(d) any and all indebtedness for money borrowed from others;

(e) except as provided in Section 2.3(f), all environmental Liabilities
(including in respect of any Environmental Law);

(f) any matters disclosed or required to be disclosed on Disclosure
Schedule 3.11;

(g) any and all Liabilities of Seller which otherwise arise or are asserted or
incurred by reason of events, acts or transactions occurring, or the operation
of the ICS Business, prior to or on the Closing Date, whether or not disclosed
on the schedules hereto, that are not Assumed Liabilities hereunder;

 

15



--------------------------------------------------------------------------------

(h) any and all Liabilities of Seller relating to, arising out of, or incurred
with respect to any and all employees (and their beneficiaries) of Seller
(whether or not such employees become employees of Buyer), all former employees
of Seller (and their beneficiaries), and any employee Contracts of Seller or any
of its Subsidiaries and Affiliates (including, but not limited to, any severance
payments payable to any of Seller’s employees), and employee payroll and related
Taxes, other than any such Liability assumed by Parent or Buyer pursuant to and
in accordance with Section 5.1 (provided that, for avoidance of doubt, the
Liabilities assumed by Parent or Buyer pursuant to and in accordance with
Section 5.1 shall not include Liabilities of Seller relating to, arising out of,
or incurred with respect to any employee Contracts entered into by Seller with
Steve Pollema, Steve Parowski, Mike McKnight, Ian Kerr or Steve Drew);

(i) other than Assumed Taxes, any and all Liabilities of Seller relating to
Taxes, including, without limitation, any Taxes attributable to Seller’s
operation of the ICS Business, ownership of the Purchased Assets or employment
of the Transferred Employees for periods (or portions thereof) ending on or
before the Closing Date;

(j) Accounts Payable and any and all other Liabilities of Seller relating to,
arising out of, or incurred with respect to any and all Contracts that are not
Assumed Contracts or Assumed Real Property Leases;

(k) Accounts Payable and any and all other Liabilities of Seller (other than
obligations of Seller as of the Effective Time for performance by Buyer after
the Effective Time under the executory portion thereof with respect to Covered
Equipment) relating to Covered Leases; and

(l) any and all Liabilities of Seller relating to Indebtedness of Seller or any
Affiliate thereof.

Notwithstanding anything to the contrary contained herein, Seller’s obligation
to pay the Tax Liabilities of the Irish Entity for all purposes allocable to the
periods ending (or deemed to end) on or before the Closing Date shall be treated
as a Retained Liability of Seller for all purposes of this Agreement.

2.5 Consideration. The aggregate consideration that Buyer shall pay Seller for
the Purchased Assets and other rights of Buyer hereunder shall be the Closing
Payment, subject to adjustment as provided in Section 2.7 (the “Purchase
Price”).

(a) The Closing Payment, as increased by any Estimated Excess Amount or as
decreased by any Estimated Deficiency Amount, will be payable by Buyer to Seller
in immediately available funds, and shall be paid as follows:

(i) One Million Five Hundred Thousand U.S. Dollars ($1,500,000) (the “Escrow
Amount”) via wire transfer of immediately available funds into an escrow account
to be distributed in accordance with the terms of this Acquisition Agreement and
an escrow agreement substantially in the form of Exhibit D hereto (the “Escrow
Agreement”). The Escrow Amount, as adjusted from time to time, together with any
undistributed interest earned thereon, is sometimes referred to herein as the
“Escrow Fund.”

(ii) If there is an Estimated Deficiency Amount, an amount, via wire transfer of
immediately available funds, equal to (A) the Closing Payment minus (B) the sum
of (1) the Escrow Amount and (2) either (a) if so elected in writing by Buyer no
later than two (2) Business Days prior to the Closing Date, an amount equal to
the sum of the Managed Services Transfer Amount and the Estimated Deficiency
Amount (the “EDA Set-Off Election”), or (b) if Buyer has not made the EDA
Set-Off Election, an amount equal to zero; provided, that if Buyer has not made
the EDA Set-Off Election, an amount equal to the sum of the Managed Services
Transfer Amount and the Estimated Deficiency Amount shall be payable by Seller
to Buyer in immediately available funds.

(iii) If there is an Estimated Excess Amount and:

(A) such amount is less than the Managed Services Transfer Amount, an amount,
via wire transfer of immediately available funds, equal to (1) the Closing
Payment minus (2) the sum of

 

16



--------------------------------------------------------------------------------

(a) the Escrow Amount and (b) either (i) if so elected in writing by Buyer no
later than two (2) Business Days prior to the Closing Date, an amount equal to
the Managed Services Transfer Amount minus the Estimated Excess Amount (the “EEA
Set-Off Election”), or (ii) if Buyer has not made the EEA Set-Off Election, an
amount equal to zero; provided, that if Buyer has not made the EEA Set-Off
Election and the Estimated Excess Amount is less than the Managed Services
Transfer Amount, an amount equal to the Managed Services Transfer Amount minus
the Estimated Excess Amount will be payable by Seller to Buyer in immediately
available funds, or

(B) such amount is greater than the Managed Services Transfer Amount, an amount,
via wire transfer of immediately available funds, equal to (1) the sum of
(x) the Closing Payment and (y) an amount equal to the Estimated Excess Amount
minus the Managed Services Transfer Amount, minus (2) the Escrow Amount.

2.6 Closing. The Closing shall take place at 9:00 a.m. on the Closing Date at
the offices of Neal, Gerber & Eisenberg LLP in Chicago, Illinois, or on such
other date and at such other place as the Parties may agree in writing.

(a) At Closing, Seller shall deliver or cause to be delivered to Buyer:

(i) the documents and other items identified in Section 7.9, and

(ii) by wire transfer of immediately available funds, in accordance with wire
transfer instructions for Buyer set forth on Exhibit 2.6, an amount, if any,
equal to:

(A) the sum of the Managed Services Transfer Amount and the Estimated Deficiency
Amount if there is an Estimated Deficiency Amount and Buyer has not made the EDA
Set-Off Election, or

(B) the Managed Services Transfer Amount minus the Estimated Excess Amount if
there is an Estimated Excess Amount that is less than the Managed Services
Transfer Amount and Buyer has not made the EEA Set-Off Election.

(b) At Closing, Buyer shall deliver:

(i) the Escrow Amount in accordance with Section 2.5(a)(i) above, and

(ii) to Seller (A) the documents and other items identified in Section 8.7 and
(B) the Closing Payment and, if there is an Estimated Excess Amount that exceeds
the Managed Services Transfer Amount, an amount equal to the Estimated Excess
Amount minus the Managed Services Transfer Amount, in each case by wire transfer
of immediately available funds, in accordance with the wire transfer
instructions for Seller set forth on Exhibit 2.6.

2.7 Managed Services & Working Capital Adjustments. The Purchase Price shall be
adjusted as of the Closing in the following manner:

(a) As soon as practicable following the Closing Date, but in any event no later
than sixty (60) days following the Closing Date, Buyer shall prepare and deliver
to Seller the Working Capital Balance Sheet, together with a statement (the
“Closing Date Statement”), which shall: (A) set forth (1) the Managed Services
Amount as of the Closing Date (the “Closing Date Managed Services Amount”),
(2) the Closing Date Working Capital, and (3) the determination of the Final
Excess Amount or the Final Deficiency Amount, as the case may be, each prepared
from Seller’s books and records in respect of the ICS Business Segment and in
accordance with Seller’s historical accounting principles, methods, practices
and categories (and, in the case of the Working Capital Balance Sheet, prepared
in accordance with GAAP, consistently applied); and (B) reflect no write-up of
any individual Asset of the ICS Business which was included in the ICS Business
Balance Sheet and is included in the Working Capital Balance Sheet to a value
greater than its value on the ICS Business Balance Sheet. Buyer and Buyer’s
Accountant shall make all of their work papers and other reasonably relevant
documents in connection with the preparation of the Working Capital Balance
Sheet and the Closing Date Statement available to Seller and Seller’s
Accountant, and shall make the

 

17



--------------------------------------------------------------------------------

persons in charge of the preparation of the Working Capital Balance Sheet and
Closing Date Statement available for reasonable inquiry by Seller and Seller’s
Accountant.

(b) Seller shall notify Buyer in writing as soon as practicable, and in no event
more than twenty (20) days, following receipt of the Working Capital Balance
Sheet and the Closing Date Statement if it does not agree with the Closing Date
Managed Services Amount, the Closing Date Working Capital and/or the
determination of the Final Excess Amount or the Final Deficiency Amount, as the
case may be, set forth thereon, in which case Buyer and Buyer’s Accountant, on
the one hand, and Seller and Seller’s Accountant, on the other, shall use their
good faith efforts during the ten (10) day period following the date Buyer
received such notice from Seller to resolve any differences they may have as to
the Closing Date Managed Services Amount, the Closing Date Working Capital
and/or the determination of the Final Excess Amount or the Final Deficiency
Amount, as the case may be. If Seller fails to notify Buyer in writing within
such twenty (20) day period that it does not agree with the Closing Date Managed
Services Amount, the Closing Date Working Capital and/or the determination of
the Final Excess Amount or the Final Deficiency Amount, as the case may be, set
forth on the Closing Date Statement, then the Closing Date Managed Services
Amount, the Closing Date Working Capital and the determination of the Final
Excess Amount or the Final Deficiency Amount, as the case may be, reflected
therein, shall be deemed to have been accepted by Seller and shall become final
and binding.

(c) If Seller disagrees with the Closing Date Managed Services Amount, the
Closing Date Working Capital and/or the determination of the Final Excess Amount
or the Final Deficiency Amount, as the case may be, then such written notice
will identify with reasonable specificity the calculations with which Seller
disagrees or Seller’s other bases for such disagreement. If Seller and Buyer
cannot reach agreement during the ten (10) day period, they shall submit their
disagreements within ten (10) days after the expiration of such ten (10) day
period to the Independent Accountant, which shall conduct such additional review
as it deems necessary to resolve the specific disagreements referred to it and,
based thereon, shall determine the Closing Date Managed Services Amount, the
Closing Date Working Capital and/or the determination of the Final Excess Amount
or the Final Deficiency Amount, as the case may be. The Independent Accountant
shall act as an expert and not as an arbitrator and, in resolving the
disagreements referred to it, shall review the disagreements referred to it in
accordance with the principles and methodologies set forth in this Section 2.7.
The review of the Independent Accountant will be restricted as to scope to
address only those matters as to which Seller and Buyer have not reached
agreement pursuant to the preceding sentence. The Independent Accountant’s
determination of the Closing Date Managed Services Amount, the Closing Date
Working Capital and/or the determination of the Final Excess Amount or the Final
Deficiency Amount, as the case may be, which shall be completed as promptly as
practicable but in no event later than twenty (20) days following its engagement
pursuant to this Section 2.7, shall be confirmed by the Independent Accountant
in writing to, and shall be final and binding on, each of Seller and Buyer for
all purposes.

(d) Fees, Costs and Expenses of Independent Accountant.

(i) If the Closing Date Managed Services Amount as determined by the Independent
Accountant is closer to the Closing Date Managed Services Amount advocated by
(i) Seller than it is to the Closing Date Managed Services Amount advocated by
Buyer, then Buyer shall pay the fees, costs and expenses of the Independent
Accountant for services rendered pursuant to this Section 2.7, or (ii) Buyer
than it is to the Closing Date Managed Services Amount advocated by Seller, then
Seller shall pay the fees, costs and expenses of the Independent Accountant for
services rendered pursuant to this Section 2.7; provided, however, that if the
Closing Date Managed Services Amount advocated by Buyer is less than 10% higher
or lower than the Closing Date Managed Services Amount advocated by Seller, then
Seller and Buyer shall each pay 50% of the fees, costs and expenses of the
Independent Accountant for such services.

(ii) If the Closing Date Working Capital as determined by the Independent
Accountant is closer to the Closing Date Working Capital advocated by (i) Seller
than it is to the Closing Date Working Capital advocated by Buyer, then Buyer
shall pay the fees, costs and expenses of the Independent Accountant for
services rendered pursuant to this Section 2.7, or (ii) Buyer than it is to the
Closing

 

18



--------------------------------------------------------------------------------

Date Working Capital advocated by Seller, then Seller shall pay the fees, costs
and expenses of the Independent Accountant for services rendered pursuant to
this Section 2.7; provided, however, that if the Closing Date Working Capital
advocated by Buyer is less than 10% higher or lower than the Closing Date
Working Capital advocated by Seller, then Seller and Buyer shall each pay 50% of
the fees, costs and expenses of the Independent Accountant for such services.

(iii) If both the Closing Date Managed Services Amount and the Closing Date
Working Capital are disputed, then the differences between the amounts advocated
by each of Buyer, on the one hand, and Seller, on the other hand, as compared to
the Independent Accountant, shall be aggregated and the Party who has advocated
a greater aggregate difference shall pay the fees and expenses of the
Independent Accountant for the services rendered pursuant to this Section 2.7;
provided, however, that if the aggregate amount advocated by Buyer is less than
10% higher or lower than the aggregate amount advocated by Seller, then Seller
and Buyer shall each pay 50% of the fees, costs and expenses of the Independent
Accountant for such services.

(e) If the Final Managed Services Amount is greater than the Managed Services
Transfer Amount, then Seller shall, no later than three (3) Business Days
following the date of such final determination (the “Managed Services
Determination Date”), pay to Buyer (or such Affiliate(s) of Buyer as Buyer may
direct) an amount equal to the difference between the Final Managed Services
Amount and the Managed Services Transfer Amount.

(f) If the Final Managed Services Amount is less than the Managed Services
Transfer Amount, then Buyer shall, no later than three (3) Business Days
following the Managed Services Determination Date, pay to Seller (or such
Affiliate(s) of Seller as Seller may direct), an amount equal to the difference
between the Managed Services Transfer Amount and the Final Managed Services
Amount.

(g) If (i) the Closing Date Working Capital is greater than the Final Target
Working Capital and (ii) (A) there was an Estimated Deficiency Amount or
(B) there was an Estimated Excess Amount the amount of which is less than the
amount by which the Closing Date Working Capital is greater than the Final
Target Working Capital, then Buyer shall pay to Seller, no later than three
(3) Business Days after the date on which the Closing Date Working Capital
becomes final and binding in accordance with the terms hereof, an amount equal
to (1) the amount by which the Closing Date Working Capital is greater than the
Final Target Working Capital minus (2) the Estimated Excess Amount, if any, plus
(3) the Estimated Deficiency Amount, if any.

(h) If (i) the Closing Date Working Capital is greater than the Final Target
Working Capital and (ii) there was an Estimated Excess Amount the amount of
which is greater than the amount by which the Closing Date Working Capital is
greater than the Final Target Working Capital, then Seller shall pay to Buyer,
no later than three (3) Business Days after the date on which the Closing Date
Working Capital becomes final and binding in accordance with the terms hereof,
an amount equal to (1) the Estimated Excess Amount minus (2) the amount by which
the Closing Date Working Capital is greater than the Final Target Working
Capital.

(i) If (i) the Final Target Working Capital is greater than the Closing Date
Working Capital and (ii) (A) there was an Estimated Excess Amount or (B) there
was an Estimated Deficiency Amount the amount of which is less than the amount
by which the Final Target Working Capital is greater than the Closing Date
Working Capital, then Seller shall pay to Buyer, no later than three
(3) Business Days after the date on which the Closing Date Working Capital
becomes final and binding in accordance with the terms hereof, an amount equal
to (1) the amount by which the Final Target Working Capital is greater than the
Closing Date Working Capital minus (2) the Estimated Deficiency Amount, if any,
plus (3) the Estimated Excess Amount, if any (such amount, or the amount payable
pursuant to Section 2.7(h) being referred to herein as the “Final Deficiency
Amount”).

(j) If (i) the Final Target Working Capital is greater than the Closing Date
Working Capital and (ii) there was an Estimated Deficiency Amount the amount of
which is greater than the amount by which the Final Target Working Capital is
greater than the Closing Date Working Capital, then Buyer shall pay to

 

19



--------------------------------------------------------------------------------

Seller, no later than three (3) Business Days after the date on which the
Closing Date Working Capital becomes final and binding in accordance with the
terms hereof, an amount equal to (1) the Estimated Deficiency Amount minus
(2) the amount by which the Final Target Working Capital is greater than the
Closing Date Working Capital (such amount, or the amount payable pursuant to
Section 2.7(g) being referred to herein as the “Final Excess Amount”).

(k) Estimated Target Working Capital, Estimated Working Capital, Final Target
Working Capital and Closing Date Working Capital shall each be calculated
consistent with Seller’s historical accounting principles, methods, practices
and categories.

2.8 Taxes.

(a) Seller and Buyer shall each pay or cause to be paid fifty percent (50%) of
all transfer, documentary, sales, use, value-added, property, gross receipts,
stamp, registration or other similar Taxes incurred in connection with the
transfer and sale of the Purchased Assets as contemplated by the terms of this
Acquisition Agreement, including all recording or filing fees, notarial fees and
other similar costs of Closing, that may be imposed, payable, collectible or
incurred. Buyer and Seller agree to obtain any certificate, including any resale
clearance or “bulk sales” tax certificate, or other document from any
Governmental Authority as may be necessary to mitigate, reduce or eliminate any
Tax that could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby). The costs of obtaining any such certificate
shall be borne equally by Buyer and Seller. Except as otherwise provided herein,
Seller shall prepare or cause to be prepared and shall timely file all necessary
Tax Returns and other documentation with respect to any Taxes described in this
Section 2.8(a), and, if required by applicable Law, Buyer will join in the
execution of any such Tax Returns and other documentation.

(b) Seller shall prepare and file, or cause to be prepared and timely filed,
(i) all Tax Returns of Seller, (ii) all Tax Returns of the Irish Entity for all
taxable periods ending on or before the Closing Date; and (iii) all Tax Returns
relating to the ICS Business Segment and the Purchased Assets for all taxable
periods ending on or before the Closing Date.

(c) Buyer shall prepare and file, or cause to be prepared and timely filed,
(i) all Tax Returns of Buyer, (ii) all Tax Returns of the Irish Entity for all
taxable periods ending after the Closing Date (including without limitation all
Tax Returns with respect to any period during 2011 that would be payable if the
relevant Tax period ended on and included the Closing Date), and (iii) all Tax
Returns relating to the ICS Business Segment and the Purchased Assets for all
taxable periods ending after the Closing Date.

(d) Seller shall pay (i) its allocable share of the transfer Taxes provided for
in Section 2.8(a) and (ii) all Taxes that are Retained Liabilities. Following
the filing at any time after the date hereof of Tax Returns for the Irish
Entity, Seller shall promptly pay Buyer an amount equal to all Taxes with
respect to the Irish Entity that have accrued but were not paid before the
Closing Date (including without limitation any Taxes attributable to the fiscal
year ended December 31, 2010 or any Taxes attributable to any period during 2011
that would be payable if the relevant Tax period ended on and included the
Closing Date) to the extent such Taxes were not included as a Liability on the
ICS Business Closing Date Balance Sheet.

(e) Buyer will pay (i) its allocable share of the transfer Taxes provided in
Section 2.8(a), (ii) all Post-Closing Period Taxes applicable to the ICS
Business Segment or the Purchased Assets and (iii) all Assumed Taxes.

(f) All refunds for Taxes that are Retained Liabilities or Assumed Taxes
(including all refunds of Taxes of the Irish Entity for a Pre-Closing Period)
shall be for the sole benefit of the Seller, and all refunds for Post-Closing
Period Taxes applicable to the ICS Business or the Purchased Assets shall be for
the sole benefit of the Buyer. All refunds for transfer Taxes provided for in
Section 2.8(a) shall be for the equal benefit of Buyer and Seller. To the extent
Buyer or Seller obtains a refund that in whole (or in part) is for the benefit
of the other Party, such Party shall within ten (10) days of receipt pay such
amount to the other Party.

 

20



--------------------------------------------------------------------------------

2.9 Allocation of Purchase Price.

(a) Exhibit E hereto provides the methodology that the Parties will use for
purposes of determining the allocation of the Purchase Price, and any Assumed
Liabilities properly taken into account, among the Purchased Assets for U.S.
federal, state, local and, where applicable, foreign tax purposes.

(b) The allocation as finally determined pursuant to this Section 2.9 and
Exhibit E shall be binding on Seller and Buyer for all Tax reporting purposes,
and Seller and Buyer shall not take inconsistent positions with respect to, and
shall each use commercially reasonable efforts to sustain, such allocation in
any subsequent Tax audit or similar proceeding, and each of Seller and Buyer
agrees to cooperate with the other in preparing IRS Form 8594 (to the extent
required to reflect the allocation), and, upon the reasonable request of any
other Party, to furnish any other Party with a copy of such form (or if the
request occurs prior to filing, a draft copy of such form) within a reasonable
period of the request.

2.10 Transfer of Purchased Assets and Assumed Liabilities.

(a) The entire beneficial interest in and to, and the risk of loss with respect
to, the Purchased Assets and the Assumed Liabilities shall pass to Buyer when
the legal title thereto shall be transferred to Buyer.

(b) Subject to Section 2.7 hereof, if the legal interest or legal title to or in
any of the Purchased Assets to be sold, assigned, transferred or conveyed
pursuant to this Acquisition Agreement, or any claim, right or benefit arising
thereunder or resulting therefrom, cannot be sold, assigned, transferred or
conveyed hereunder as of the Effective Time because any waiting or notice period
has not expired or any consents or approvals required for such transfer have not
been obtained or waived, then the legal interest in such Purchased Assets shall
not be sold, assigned, transferred or conveyed at the Effective Time. Seller
shall use commercially reasonable efforts to obtain such consents or approvals
as may be necessary to complete such transfers as soon as practicable after the
Closing.

(c) If any such consent or approval shall not be obtained, (i) Seller, to the
maximum extent permitted by Law, shall cooperate with Buyer in any commercially
reasonable arrangement designed to provide for Buyer all benefits intended to be
assigned to Buyer under the relevant Assumed Real Property Leases, Covered
Leases with respect to the Covered Equipment, Assumed Contracts and Assumed
Licenses, including enforcement of any and all rights of Seller against the
other party thereto arising out of the breach thereof by such other party or
otherwise; provided, however, that Seller shall not be required to compromise
any right, asset or benefit or provide any other consideration for the benefit
of any such other party thereto; (ii) Buyer shall, at its own cost and for its
own benefit, perform, to the maximum extent permitted by Law, the obligations of
Seller with respect to any such Assumed Real Property Lease, Covered Lease with
respect to the Covered Equipment, Assumed Contract, Assumed License or other
Asset to the extent it is obtaining all benefits of any such Assumed Real
Property Lease, Covered Lease with respect to the Covered Equipment, Assumed
Contract, Assumed Licenses or other Asset; and (iii) Buyer shall have no
obligation pursuant to Section 2.3 or otherwise with respect to any Assumed Real
Property Lease, Covered Leases with respect to the Covered Equipment, Assumed
Contract or Assumed License with respect to which it is not obtaining all
benefits intended to be assigned to Buyer thereunder, and, notwithstanding any
provision to the contrary contained herein, Seller shall indemnify the Buyer
Indemnified Persons against and in respect of any and all Losses incurred,
directly or indirectly, as a result of the failure to obtain any consent or
approval that is listed on Exhibit 6.6 under the heading “Material Contract
Required Consents.”

(d) Subject to Section 2.8, Seller shall bear all costs and expenses associated
with the assignment to Buyer and its Affiliates of all the Purchased Assets,
including Intellectual Property, and Buyer shall bear all costs and expenses
associated with the recordation by Buyer of such Intellectual Property.

(e) As of the Effective Time, Buyer agrees and undertakes to assume the Assumed
Liabilities and to duly and properly perform and discharge the outstanding
obligations under the Assumed Liabilities.

(f) The provisions of this Section 2.10 shall not affect the right of Buyer not
to consummate the transactions contemplated by this Acquisition Agreement if the
condition to its obligations hereunder

 

21



--------------------------------------------------------------------------------

contained in Section 7.4 has not been fulfilled. Nothing in this Acquisition
Agreement shall be construed as an attempt to assign to Buyer any legal interest
in any of the Purchased Assets or Assumed Liabilities which, as a matter of Law
or by the terms of any legally binding Contract to which Seller is subject, is
not assignable without the consent of any other party, unless such consent shall
have been given.

2.11 Further Assurances. From and after the Closing, the Parties shall, without
payment of any further consideration, do such acts and timely execute and
deliver such documents and instruments as may be reasonably required to make
effective the transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except (a) as specifically set forth in the Schedule of Exceptions of even date
herewith prepared and signed by Seller and delivered to Buyer simultaneously
with the execution hereof (the “Disclosure Schedules”), or (b) to the extent
relating solely to the Excluded Assets, Retained Liabilities or any of the
operations of Seller other than the ICS Business, Seller makes the following
representations and warranties to Buyer, each of which is true and complete as
of the date of this Acquisition Agreement (or, if made as of a specified date,
as of such date). Seller hereby acknowledges that Buyer is entering into this
Acquisition Agreement in reliance upon the truthfulness and completeness of the
representations and warranties of Seller set forth in this ARTICLE III, each of
which shall be deemed material to Buyer.

3.1 Existence and Power; Authorization.

(a) Seller has full corporate power and authority to conduct the ICS Business as
and to the extent now conducted and to own, use and lease the Purchased Assets.
Seller has all requisite power and authority to execute and deliver this
Acquisition Agreement and the Related Agreements to which it is a party, and,
upon receiving Seller Stockholder Approval in accordance with the DGCL, this
Acquisition Agreement and the Related Agreements, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.

(b) Seller is duly incorporated, validly existing and in good standing under the
DGCL. Seller is duly qualified or licensed to transact business as a foreign
entity and is in good standing in each jurisdiction that requires such
qualification or license for the conduct of the ICS Business, each of which is
set forth on Disclosure Schedule 3.1(b), except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) This Acquisition Agreement has been duly executed and delivered by Seller
and constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (ii) general principles of equity. The execution and delivery of
this Acquisition Agreement and, upon receiving Seller Stockholder Approval in
accordance with the DGCL and this Acquisition Agreement, the consummation of the
transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary corporate action on the part of Seller.

3.2 No Conflicts; Consents.

(a) Except as set forth on Disclosure Schedule 3.2(a), neither the execution and
delivery by Seller of this Acquisition Agreement or any of the Related
Agreements to which Seller is a party, nor the consummation by Seller of the
transactions contemplated hereby or thereby, does or will: (i) violate or
conflict with any provision of the articles of incorporation or bylaws of
Seller; (ii) materially violate any Law or Order to which Seller is a party or
to which Seller, the ICS Business or any of the Purchased Assets or Assumed
Liabilities may be subject (assuming receipt of the Seller Stockholder Approval
and the

 

22



--------------------------------------------------------------------------------

consents listed on Disclosure Schedule 3.2(b)); or (iii) other than a breach of
any anti-assignment or change-in-control prohibition contained in any such
Contract that is not a Material Contract, constitute a material violation or
material breach of, be in conflict with in a material manner, constitute or
create (with or without due notice or lapse of time or both) a material default
(or give rise to any right of termination, cancellation or acceleration) of any
obligation under any Assumed Contract or have any material adverse consequence
with respect to Buyer’s rights under or with respect to such Assumed Contract
after the Closing Date.

(b) Other than the Seller Stockholder Approval, except as set forth on
Disclosure Schedule 3.2(b), no material permit, consent, waiver, approval or
authorization of, or declaration to or filing or registration with, any
Governmental Authority are required in connection with the execution, delivery
or performance of this Acquisition Agreement by Seller or the consummation by
Seller of the transactions contemplated hereby.

3.3 Title and Condition of Assets; Sufficiency.

(a) Seller has, and, subject to Section 2.10, Buyer shall receive at Closing,
good and marketable title to, or valid leasehold or similar interests in, all of
the Purchased Assets, in each case free and clear of all Encumbrances other than
Permitted Encumbrances. The Purchased Assets have been maintained in the
Ordinary Course, and are in good operating condition and repair (subject to
normal wear and tear). Except as set forth on Disclosure Schedule 3.3(a), and
except for Excluded Assets, the Purchased Assets include all assets reflected on
the ICS Business Balance Sheet, other than those disposed of in compliance with
Section 3.9 or in accordance with Section 6.1.

(b) Except for the Excluded Assets or as set forth on Disclosure Schedule
3.3(b), as of the Effective Time, the Purchased Assets constitute all the
assets, tangible and intangible, primarily used or necessary to conduct the ICS
Business as presently conducted, and include all of the operating assets,
Intellectual Property rights and contracts primarily used or necessary to
conduct the ICS Business. For the avoidance of doubt, notwithstanding any
disclosures made pursuant to the representations and warranties of this ARTICLE
III, Seller agrees that all Encumbrances other than Permitted Encumbrances shall
be discharged or released in full at or prior to Closing.

3.4 Equipment.

(a) Set forth on Part 1 of Disclosure Schedule 3.4(a) is a true and correct list
of all Equipment material or otherwise necessary to the operation of the ICS
Business. Other than the Covered Leases with respect to the Covered Equipment,
there are no leases with respect to the Equipment pursuant to which Seller is a
lessee as of the date hereof. Part 2 of Disclosure Schedule 3.4(a) sets forth a
list of facilities from which the ICS Business operates and the categories of
Equipment within each facility that will be included in the Purchased Assets or
excluded from the Purchased Assets, as appropriate.

(b) Except as set forth on Disclosure Schedule 3.4(b) Seller has, and Buyer
shall receive at Closing (in relation to the ICS Business), good and marketable
title to the Equipment.

3.5 Accounts Receivable. The Accounts Receivable (a) arose from bona fide sales
actually made or Services actually performed or products actually sold or resold
by Seller in the Ordinary Course and are payable in the Ordinary Course on terms
consistent with Seller’s past practices, (b) are legal, valid and binding
obligations of the respective debtors enforceable in accordance with their terms
(except as the enforceability thereof may be limited by any applicable
bankruptcy, reorganization, insolvency or other laws affecting creditors’ rights
generally or by general principles of equity), (c) to Seller’s Knowledge, are
not subject to any valid set-off or counterclaim by the debtor, (d) do not
represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement,
(e) except as set forth on Disclosure Schedule 3.5, to Seller’s Knowledge, are
collectible in the Ordinary Course in the aggregate recorded amounts thereof,
net of any applicable reserve reflected on the Closing Date Statement, (f) are
not owed by any Affiliate of Seller, and (g) are not the subject of any Legal
Proceedings brought by or on behalf of Seller. Seller has not received any
notice from any account debtor regarding any dispute over any of the Accounts
Receivable. None of

 

23



--------------------------------------------------------------------------------

the Accounts Receivable constitutes duplicate billings of other Accounts
Receivable. There are no security arrangements or collateral securing the
repayment or other satisfaction of the Accounts Receivable.

3.6 Financial Statements. Attached as Part 1 of Disclosure Schedule 3.6 are the
Financial Statements and the ICS Business Segment Financial Statements. Except
as described in Part 2 of Disclosure Schedule 3.6, (a) the Financial Statements
of Seller (i) present fairly, in all material respects, the financial position
and results of operations of Seller at the dates and for the periods indicated,
and (ii) were prepared, in accordance with GAAP, consistently applied, from and
consistent with the books and records of Seller and are accurate and complete in
all material respects; and (b) the ICS Business Segment Financial Statements
(i) present fairly, in all material respects, the financial position and results
of operations of the ICS Business Segment at the dates and for the periods
indicated, and (ii) were prepared, in accordance with GAAP, consistently
applied, from and consistent with the books and records of Seller and the ICS
Business Segment and are accurate and complete in all material respects.

3.7 Seller SEC Reports. Since January 1, 2009, Seller has filed or furnished on
a timely basis all forms, reports and documents with the SEC that have been
required to be filed or furnished by it under applicable Law (all such forms,
reports and documents, together with all exhibits and schedules thereto, filed
or furnished since such time, including after the date hereof, the “Seller SEC
Reports”), except for the failure to file or furnish such Seller SEC Reports
that would not reasonably be expected to have a Material Adverse Effect. Each
Seller SEC Report complied as of its filing or furnishing date, or as of its
last date of amendment, in all material respects as to form with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act,
as the case may be, each as in effect on the date such Seller SEC Report was
filed or furnished. True and correct copies of all Seller SEC Reports filed or
furnished prior to the date hereof have been furnished to Buyer or are publicly
available in the Electronic Data Gathering, Analysis and Retrieval (EDGAR)
database of the SEC. As of its filing or furnishing date (or, if amended or
superseded by a filing prior to the date of this Acquisition Agreement, on the
date of such amended or superseded filing or furnishing), each Seller SEC Report
did not contain any untrue statement of a material fact or omit to state any
material fact necessary to be stated in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. None of Seller’s subsidiaries are required to file any forms,
reports or other documents with the SEC. As of the date hereof, there are no
material outstanding or unresolved comments received from the SEC with respect
to any of Seller SEC Reports. Except as set forth on Disclosure Schedule 3.7,
since January 1, 2009 there have been no significant deficiencies or material
weaknesses in the design or operation of Seller’s internal control over
financial reporting in respect of the ICS Business.

3.8 Taxes. Except as set forth on Disclosure Schedule 3.8:

(a) Each of the Irish Entity and Seller, with respect to the ICS Business,
Transferred Employees and Purchased Assets, has filed all Tax Returns required
to be filed by it in a timely manner (taking into account all extensions of due
dates), and all such Tax Returns are accurate, complete and correct as to Taxes
payable with respect to the Irish Entity, the ICS Business, Transferred
Employees or Purchased Assets. All Taxes due and owing by the Irish Entity or
Seller, with respect to the Irish Entity, the ICS Business, Transferred
Employees and Purchased Assets, have been duly and timely paid other than Taxes
which are not yet due or which, if due, are not delinquent or are being
contested in good faith by appropriate proceedings or have not been finally
determined, and for which, in each case, adequate reserves have been established
on the ICS Business Balance Sheet. Disclosure Schedule 3.8(a) sets forth a list
of (i) any extension of time within which to file such Tax Return (other than
Tax Returns relating to Taxes that are Retained Liabilities) and (ii) all Taxes
(other than Taxes that are Retained Liabilities) currently being contested in
good faith by appropriate proceedings.

(b) In the past four (4) years, with respect to the Irish Entity, the ICS
Business or the Purchased Assets, no written claim has ever been made by a
Governmental Authority in a jurisdiction where neither Seller nor the Irish
Entity has filed a Tax Return that Seller or the Irish Entity is or may be
subject to taxation by that jurisdiction.

 

24



--------------------------------------------------------------------------------

(c) There are no Tax examinations or audits of, nor any Tax-related Legal
Proceeding against, Seller or the Irish Entity that have been asserted or
threatened by any Governmental Authority or that are pending or being conducted
currently relating to the Irish Entity, the ICS Business, the Purchased Assets
or the Transferred Employees.

(d) In the past four (4) years, neither Seller nor the Irish Entity has
received, with respect to the Irish Entity, the ICS Business or the Purchased
Assets, from any Governmental Authority any (i) written notice indicating an
intent to open an audit with respect to any material Tax matter, (ii) written
request for information related to material Tax matters, or (iii) written notice
of deficiency or proposed adjustment for any material amount of Tax proposed,
asserted, or assessed by any Government Authority against it.

(e) Except for the Permitted Encumbrances, there are no Encumbrances for Taxes
upon the Irish Entity, the ICS Business or any of the Purchased Assets.

(f) In the past four (4) years, neither Seller nor the Irish Entity has received
any written ruling of a taxing authority with respect to Taxes relating to the
Irish Entity, the ICS Business or the Purchased Assets, or any other written and
legally binding Contract with a Governmental Authority with respect to Taxes
relating to the Irish Entity, the ICS Business or the Purchased Assets.

(g) Each of Seller and the Irish Entity has complied (and until the Closing Date
will comply) with all applicable Laws, rules, and regulations in connection with
the payment and withholding of Taxes relating to the Irish Entity, the ICS
Business, the Purchased Assets or the Transferred Employees and has, within the
time and in the manner prescribed by Law, withheld from amounts paid or owing to
any shareholder, employee, creditor, independent contractor, or other third
party and paid over to the proper Governmental Authorities all required amounts.

(h) Neither Seller nor the Irish Entity has executed any outstanding waivers,
extensions of time or comparable consents regarding the application of the
statute of limitations for any Taxes or Tax Returns (and no extensions have been
executed on its behalf) relating to the Irish Entity, the ICS Business, the
Purchased Assets or the Transferred Employees.

(i) Buyer is not assuming under this Acquisition Agreement any obligations to
make any payments in connection with or related to the transactions contemplated
by this Acquisition Agreement that are nondeductible under Section 280G of the
Code.

The representations and warranties in this Section 3.8 and Section 3.22
represent the sole and exclusive representations regarding Taxes, including
compliance with Tax laws, the payment of Taxes, and accruals for Taxes on any
financial statement or books and records.

3.9 Events Subsequent to ICS Business Balance Sheet. Since September 25, 2010,
except as reflected in the ICS Business Segment Financial Statements and set
forth on Disclosure Schedule 3.9, in connection with the ICS Business Segment:

(a) no third party has accelerated, terminated, made modifications to, or
canceled any Material Contract to which Seller is a party;

(b) Seller has not experienced any damage, destruction or loss (whether or not
covered by insurance) to any Purchased Assets that is, individually or in the
aggregate, material to the operations of Seller in respect of the ICS Business
Segment;

(c) there has not been any material strike, work stoppage or slowdown;

(d) there has not been, other than in the Ordinary Course, any sale, lease,
transfer or other disposition by Seller of, or mortgages or pledges of or the
imposition of any Encumbrance other than Permitted Encumbrances on, the
Purchased Assets;

(e) Seller has not taken any action that if taken after the date hereof would
constitute a violation of Section 6.1;

 

25



--------------------------------------------------------------------------------

(f) Seller has not committed to do any of the foregoing except as contemplated
by this Acquisition Agreement or as agreed to in writing by Buyer;

(g) Seller has remained at all times a Cisco Gold Certified Partner and does not
know of any reason why such Cisco Gold Certified Partner designation may be
lost; and

(h) there has not been a Material Adverse Effect.

3.10 Undisclosed Liabilities. Except (i) as disclosed, reflected or reserved
against in the ICS Business Balance Sheet, or (ii) as disclosed in Disclosure
Schedule 3.10, there are no material Liabilities against, relating to or
affecting the ICS Business (including with respect to the Irish Entity), other
than Liabilities incurred in the Ordinary Course after the date of the ICS
Business Balance Sheet.

3.11 Litigation. Except as set forth on Disclosure Schedule 3.11, there are no
Legal Proceedings pending or, to Seller’s Knowledge, threatened against Seller
or any of the Purchased Assets involving the payment of an amount in excess of
$25,000 or seeking injunctive relief. Seller (with respect to the ICS Business
Segment) is not, and the Purchased Assets are not, subject to any Order.

3.12 Real Property. Disclosure Schedule 3.12 sets forth the addresses of the
Leased Real Property and a true and complete list (including the date and name
of the parties thereto) of all Assumed Real Property Leases. Seller has
delivered or made available to Buyer a true and complete copy of each Assumed
Real Property Lease and of any subordination and/or non-disturbance Contracts
presently in effect and related thereto. Seller (in relation to the ICS
Business) has a valid leasehold interest in the Assumed Real Property Leases,
free and clear of all Encumbrances, except Permitted Encumbrances to the extent
such Permitted Encumbrances do not materially interfere with the current use of
the Assumed Real Property Leases. With respect to the Assumed Real Property
Leases, except as set forth on Disclosure Schedule 3.12, neither Seller nor, to
Seller’s Knowledge, any other party to any Assumed Real Property Lease, is in
default in any material respect under any such lease and, to Seller’s Knowledge,
no event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such default, or permit the
termination of, or acceleration of rent under, such lease.

3.13 Material Contracts.

(a) Except for the Assumed Real Property Leases listed on Disclosure Schedule
2.1(c), the Covered Leases, and any Contract included in the Excluded Assets,
Disclosure Schedule 3.13(a) sets forth a complete and correct list of each of
the following Contracts (true and complete copies of all such Contracts or if
none, reasonably complete and accurate written descriptions of which, together
with all amendments and supplements thereto, have been delivered or made
available to Buyer prior to the execution of this Acquisition Agreement) to
which Seller (in respect of the ICS Business) or the Irish Entity is a party as
of the date hereof (collectively with the Assumed Real Property Leases and the
Covered Leases, the “Material Contracts”):

(i) each open purchase order issued by Seller in relation to the ICS Business
for which there is not a contemporaneously executed statement of work or other
Contract for an amount in excess of $50,000;

(ii) all Contracts involving the performance of Services or the delivery of
goods by Seller (in respect of the ICS Business): (A) that, in the aggregate,
accounted for at least 75% of all revenue of Seller (in respect of the ICS
Business) during fiscal year 2010 (listed in decreasing order of revenue,
beginning with the Contract that accounted for most of Seller’s revenue (in
respect of the ICS Business) during fiscal year 2010); or (B) executed by Seller
since January 1, 2011;

(iii) any Contract (other than Contracts referenced in Section 3.13(a)(iv)
below) involving performance of Services or delivery of goods to Seller at any
time during fiscal year 2010 or fiscal year 2011 in relation to the ICS Business
in respect of which payments in excess of $50,000 were or are reasonably
anticipated to be paid;

 

26



--------------------------------------------------------------------------------

(iv) any Contract involving the subcontracting by Seller of the performance of
Services or delivery of goods at any time during fiscal year 2010 or fiscal year
2011 or at any time after the date hereof in relation to the ICS Business in
respect of which payments in excess of $75,000 were or are reasonably
anticipated to be paid;

(v) any Contract relating to the ICS Business that was not entered into in the
Ordinary Course and that involves expenditures or receipts of Seller at any time
during the past twelve (12) months or at any time after the date hereof in
excess of $50,000;

(vi) each Contract pursuant to which Seller (in respect of the ICS Business) is
bound, and Buyer after the Closing Date will be bound, by non-competition,
non-solicitation or confidentiality obligations, other than Contracts entered
into by Seller in the Ordinary Course or compliance with which would not be
reasonably expected to have a material impact on the operation of the ICS
Business as currently conducted or after the Closing;

(vii) each Contract containing non-competition or non-solicitation obligations
for the benefit of Seller (in respect of the ICS Business), other than any
Contract entered into by Seller in the Ordinary Course or under which the
consequences of a breach by any party thereto of the non-competition or
non-solicitation obligations contained therein for the benefit of Seller could
not reasonably be expected to have, individually or in the aggregate, a material
impact on Buyer or any of its assets, including the Purchased Assets, after the
Closing;

(viii) any Contract, other than Contracts entered into by Seller in the Ordinary
Course, pursuant to which Seller (in respect of the ICS Business): (A) uses any
Intellectual Property of any other Person (other than Off-the-Shelf Software),
(B) incorporates any Intellectual Property of any other Person in any of its
products or Services, (C) granted or agreed to grant any other Person the right
to use any Intellectual Property, (D) developed or had developed any
Intellectual Property, or (E) assigned or agreed to assign ownership of any
Intellectual Property;

(ix) any distributor Contract, reseller Contract, manufacturer’s representative
Contract, or any consultant, sales representative, franchise, development broker
or sales agent Contract (other than any Contracts with Seller’s employees), in
each case relating to the ICS Business pursuant to which Services have been
performed at any time during the past twelve (12) months or will be performed at
any time after the date hereof and requiring payment by either party of more
than $75,000 annually;

(x) any bailment, consignment or other similar arrangement, including as may
relate to Equipment or other assets of any customer, supplier or third party and
relating to the ICS Business;

(xi) any Contract for the purchase of goods or Services:

(A) involving payment by Seller (in respect of the ICS Business) of amounts over
the remaining life of such Contract reasonably anticipated by Seller to exceed
$75,000 in the aggregate, or

(B) pursuant to which Seller (in respect of the ICS Business) has agreed to
purchase all of its requirements for the goods and/or Services in question or
which contain minimum volume or dollar guarantees or commitments or which
otherwise limit the purchasing or selling relationship of Seller (in respect of
the ICS Business) or any customer licensee or lessee thereof;

(xii) any Contract requiring capital expenditures by Seller (in respect of the
ICS Business) in excess of $50,000;

(xiii) any stand-alone (A) Contract or agreement of guarantee, surety, support,
indemnification (excluding items covered by Section 3.15), assumption or
endorsement of, or any similar commitment by Seller (in respect of the ICS
Business) to become liable for the obligations or other Liabilities of any other
Person, (B) offset, countertrade or barter agreement of Seller (in respect of
the ICS Business), or (C) letter of credit, bond or other similar indemnity
agreement as to which Seller (in respect of the ICS

 

27



--------------------------------------------------------------------------------

Business) is the beneficiary, but excluding endorsements of instruments for
collection of accounts receivable in the Ordinary Course;

(xiv) each power of attorney currently outstanding that may affect the ICS
Business or Buyer after the Closing;

(xv) any Contract with any union or other employee representative of a group of
employees relating to wages, hours and other conditions of employment and
relating to the ICS Business;

(xvi) any teaming agreement that is outside the Ordinary Course or any
partnership or joint venture agreement affecting the ICS Business;

(xvii) any Contract between Seller in connection with the ICS Business, on the
one hand, and any subsidiary, shareholder, director, or officer or Affiliate, or
family member of such Affiliate, of Seller in connection with the ICS Business
on the other hand;

(xviii) any Contract or option relating to the acquisition or sale by Seller (in
respect of the ICS Business) of any asset or group of assets material to the ICS
Business, or any other ownership interest in the ICS Business;

(xix) any stand-alone indemnification or other similar agreement pursuant to
which Seller (in respect of the ICS Business) is or could become obligated to
indemnify or hold harmless any other Person;

(xx) any Contract outside of the Ordinary Course to which Seller is a party or
by which Seller or its Assets are bound relating to the ICS Business containing
(A) a most-favored-nation, best pricing or other similar term or provision by
which another party to such Contract is or could become entitled to any benefit,
right or privilege which, under the terms of such Contract, must be at least as
favorable to such party as those offered to another Person or (B) a requirement
to deal exclusively with or grant exclusive rights or rights of first refusal to
any customer, vendor, supplier, distributor, contractor or other party;

(xxi) any Contract relating to the ICS Business entered into other than in the
Ordinary Course that contains or provides for an express undertaking by Seller
to be responsible for consequential damages;

(xxii) any Contract with any Governmental Authority or any Government Contracts
entered into during fiscal year 2010 or during fiscal year 2011;

(xxiii) any employee benefit plan, program, policy, practice, Contract or other
arrangement providing benefits to any current or former employee, officer,
director, consultant, contingent worker, leased employee, or independent
contractor of the Irish Entity, or any beneficiary or dependent thereof, that is
sponsored, maintained, contributed to or required to be contributed to by the
Irish Entity (including without limitation any bonus, incentive, deferred
compensation, vacation, retirement fund, stock purchase, stock option, equity,
phantom stock, severance, employment, change of control or fringe benefit plan);
or

(xxiv) any amendment, supplement or modification (whether oral or written) in
respect of any of the foregoing.

(b) Except as set forth on Disclosure Schedule 3.13(b): (i) assuming due
authorization, execution and delivery by the other parties thereto, each
Material Contract is a legal, valid and binding obligation of Seller and, to
Seller’s Knowledge, is in full force and effect; (ii) the terms of all Material
Contracts have been complied with in all material respects by Seller and, to
Seller’s Knowledge, by the other parties to such Material Contracts; and
(iii) Seller and, to Seller’s Knowledge, each other party to each Material
Contract have performed all material obligations required to be performed by
them respectively thereunder and Seller is not, and, to Seller’s Knowledge, no
other party thereto is, in breach or default, or is alleged to be in breach or
default, in any respect thereunder.

 

28



--------------------------------------------------------------------------------

3.14 Licenses and Permits. Seller has all material local, state, federal and
foreign licenses, permits, registrations, certificates, Contracts, consents,
accreditations and approvals (collectively, the “Licenses and Permits”) for
Seller to operate and conduct the ICS Business as now conducted or to occupy any
premises in which the ICS Business is operated or conducted. Disclosure Schedule
3.14 contains a true and complete list of all material Licenses and Permits used
or held for use by Seller in respect of the ICS Business (and all pending
applications for any such Licenses and Permits). There is no material default on
the part of Seller (or with the giving of notice or lapse of time or both, would
be in material default), under any of the material Licenses and Permits. To
Seller’s Knowledge, there exist no grounds for revocation, suspension or
limitation of any of the Licenses or Permits. No written notices have been
received by Seller with respect to any threatened, pending, or possible
revocation, termination, suspension or limitation of the Licenses and Permits.

3.15 Services. Part 1 of Disclosure Schedule 3.15 contains Seller’s standard
terms and conditions of sale, other than warranties supplied by applicable Law
or warranties that may arise as a result of the customers’ standard terms and
conditions being determined to be applicable notwithstanding Seller’s standard
terms and conditions. Except as set forth on Part 2 of Disclosure Schedule 3.15,
(i) there is currently no pending, and since January 1, 2009 there has been no
pending or, to Seller’s Knowledge, threatened, Legal Proceeding and, to Seller’s
Knowledge, Seller (in respect of the ICS Business) has no material Liability
with respect to any product sold, resold or offered by, directly or indirectly,
or any service performed or offered by Seller, in each case in respect of the
ICS Business (all such services, collectively, “Services”); and (ii) all of the
Services performed by Seller in respect of the ICS Business are, and since
January 1, 2009 and up to and including the Closing Date will be, in conformance
with any express warranties provided in connection with the sale of such
Services.

3.16 Compliance with Laws. Except as set forth in Disclosure Schedule 3.16:

(a) Seller (in respect of the ICS Business) is currently, and since January 1,
2009 has been, in material compliance with all applicable Laws to which it (with
respect to the ICS Business), the ICS Business, the Purchased Assets or the
Assumed Liabilities is or may be subject in connection with the ICS Business;
provided, however, that the foregoing representation and warranty is not made as
to compliance with specific Laws where such compliance is addressed by
compliance representations contained elsewhere in this Article III.

(b) neither Seller nor any of its Representatives has in connection with the ICS
Business (i) used any corporate or other funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(ii) made any unlawful payment to foreign or domestic government officials or to
foreign or domestic political parties or campaigns or violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended or other similar
applicable Law, or (iii) made or accepted any other unlawful payment,
contribution, expenditure or gift; and

(c) Seller is (in connection with the ICS Business) in material compliance with
all United States and other foreign or local applicable Laws relating to import
and export controls and (i) has not, since January 1, 2009, violated any such
Laws or made a voluntary disclosure with respect to violations of such
applicable Laws; (ii) presently is not the subject of, and since January 1,
2009, has not been the subject of any Legal Proceeding for alleged or actual
underpayment of duties, fees or other amounts, suspension of export privileges,
government sanction or other enforcement action; (iii) has not made or provided
any material false statement or omission to any Governmental Authority or to any
customer in connection with importation or exportation of merchandise, including
valuation, classification, duty treatment, eligibility for favorable duty rates
or other special treatment, country-of-origin declaration or marking, export
licensing, or any other matter arising out of applicable Laws pertaining to
import and export controls, and (iv) has not, in respect of the ICS Business,
since January 1, 2009, imported or exported any merchandise.

3.17 Environmental Matters. Seller (relating to Assumed Real Estate Leases) is
currently and has at all times been in material compliance with all applicable
Environmental Laws and Environmental Permits. Disclosure Schedule 3.17 lists all
Environmental Permits required by Seller for the operation of the ICS Business
and the occupancy of its facilities. Except as set forth in Disclosure Schedule
3.17 (i) there is no Legal Proceeding

 

29



--------------------------------------------------------------------------------

pending or, to Seller’s Knowledge, threatened, against Seller (relating to
Assumed Real Estate Leases) or with respect to the Purchased Assets relating to
or arising from any Environmental Laws or Environmental Permits; (ii) there is
no Environmental Condition that could reasonably be expected to give rise to an
investigatory, corrective or remedial obligation under any Environmental Law;
(iii) Seller (relating to Assumed Real Estate Leases) has not received any
written notice from any Governmental Authority or other Person asserting that
any condition exists at any of Seller’s facility locations, or any third party
location where Seller has transported or disposed, or arranged for the
transportation or disposal, of Equipment or Hazardous Materials, which
constitutes or has resulted in a material violation of or Liability under any
Environmental Law or that any claim is being asserted against Seller (relating
to Assumed Real Estate Leases) by reason of any such material violation or
Liability; (iv) no Encumbrance has been recorded under any Environmental Law
against Seller’s facility locations (relating to Assumed Real Estate Leases);
(v) none of Seller’s (relating to Assumed Real Estate Leases) facility locations
is listed on the National Priorities List or on the Comprehensive Environmental
Response, Compensation and Liability Information System database, both
promulgated under CERCLA, or on any state, local or foreign list of sites
requiring removal, remedial response or corrective action pursuant to any
Environmental Law; (vi) Seller has provided to Buyer copies of all environmental
assessment or investigation reports, studies or analyses relating to Seller
(relating to Assumed Real Estate Leases) that have been prepared within the last
five (5) years and are in Seller’s possession or control, or (vii) Seller has no
Liability, and has received no notice of any claims or Liabilities, regarding
any Environmental Condition or any Liability arising under any Environmental Law
relating to the disposal, recycling or re-sale of Equipment or computer parts or
components.

3.18 Intellectual Property. Part 1 of Disclosure Schedule 3.18 sets forth a
complete and accurate list of all registered or applied for Intellectual
Property included in the Purchased Assets, other than ICS Software. Except as
set forth on Part 2 of Disclosure Schedule 3.18: (i) Seller (in respect of the
ICS Business) has all right, title and interest in and to the items set forth on
Disclosure Schedule 3.18, (ii) Seller (in respect of the ICS Business) has valid
rights to use the Know-How, and (iii) Seller has valid rights to use all of the
items set forth on Disclosure Schedule 2.1(h), in all such cases free and clear
of all Encumbrances, except Permitted Encumbrances. All of the items set forth
on Disclosure Schedule 3.18 have been duly maintained, including the submission
of all necessary filings and fees in accordance with the legal and
administrative requirements of the appropriate jurisdictions and have not
lapsed, expired or been abandoned, and none of such Intellectual Property the
value of which is contingent upon maintenance of the confidentiality or trade
secret status thereof has been disclosed by Seller to any third party other than
employees, representatives and agents with an obligation to maintain such
confidentiality or trade secret status or third parties subject to
non-disclosure agreements with appropriate protections for confidential
information which constitutes a trade secret. Except as set forth on Part 3 of
Disclosure Schedule 3.18, since September 30, 2007, Seller (in respect of the
ICS Business) has not received any written notice asserting that Seller is
infringing the Intellectual Property of any other Person in the conduct of the
ICS Business, and the operation of the ICS Business as presently conducted does
not infringe the Intellectual Property of any other Person. Except as set forth
on Part 4 of Disclosure Schedule 3.18, no claims are currently pending or, to
Seller’s Knowledge, threatened, by any Person with respect to the Intellectual
Property used in the conduct of the ICS Business. Except as set forth on Part 5
of Disclosure Schedule 3.18, to Seller’s Knowledge, no Intellectual Property
included in the Purchased Assets is being infringed or misappropriated by a
third party. Except as set forth on Part 6 of Disclosure Schedule 3.18, the
rights granted under Section 6.10 of this Acquisition Agreement, together with
the Intellectual Property set forth on Disclosure Schedule 3.18 and the ICS
Software constitute all Intellectual Property that are material to the ICS
Business as presently conducted in the Ordinary Course.

3.19 Software.

(a) Part 1 of Disclosure Schedule 3.19(a) sets forth a correct and complete list
of all computer software owned by Seller that are used in or related to the ICS
Business (“ICS Software”) and all computer software used by Seller (in respect
of the ICS Business) pursuant to an IP License, other than Off-the-Shelf
Software and open source software (“Third Party Software”), indicating in each
case whether such software is ICS Software or Third Party Software. Seller (in
respect of the ICS Business) is the owner of all right, title and

 

30



--------------------------------------------------------------------------------

interest in and to the ICS Software set forth on Part 2 of Disclosure Schedule
3.19(a), free and clear of all Encumbrances, as of the Closing Date. To Seller’s
Knowledge, all works of authorship and all other materials subject to copyright
protection that are included in ICS Software, including all Software related
thereto, are original and were either created by employees of Seller within the
scope of their employment or are otherwise works made for hire, and all right,
title and interest in and to such works of authorship have been legally and
fully assigned and transferred to Seller. With respect to ICS Software, Seller
is in possession of source code sufficient to compile the related object code.
With respect to Third Party Software and Off-the-Shelf Software, Seller has not
received notice beyond the pricing provisions of any Contracts for such software
that could reasonably be interpreted to suggest or indicate that Seller will not
be able to (i) maintain such software, or (ii) obtain maintenance services
therefor (including the right to receive updates and new releases) at prices
that are not substantially in excess of prices for which Seller is currently
receiving such services.

(b) Disclosure Schedule 3.19(b) sets forth a correct and complete list of all IP
Licenses of Seller (in respect of the ICS Business) for Third Party Software,
excluding IP Licenses relating to “open source” software and “freeware”. The
Off-the-Shelf Software listed on Disclosure Schedule 3.19(b) includes the
aggregate number of users authorized pursuant to each license held by Seller for
each such Off-the-Shelf Software product (or information regarding such other
metric by which use of any given Off-the-Shelf Software product may be
authorized under the license for such product), and the aggregate number of
copies of each such Off-the-Shelf Software product installed on any of the
Purchased Assets. Except pursuant to the IP Licenses set forth on Disclosure
Schedule 3.19(b), Seller is not (in respect of the ICS Business) a party to or
bound by any Contract requiring the payment by Seller of any royalty or license
payment for any Intellectual Property.

(c) Disclosure Schedule 3.19(c) sets forth: (i) all “open source” software
included in the Purchased Assets, and (ii) all “open source” software licensed
as such to Seller and included in any Third Party Software, and to Seller’s
Knowledge, all “open source” software embedded in any Third Party Software by a
third party without disclosure to Seller or without corresponding open source
license terms for such embedded open source software, that is used in
development, production or performance of the Services. None of the ICS Software
is subject to any “open source” software type license obligations that could
reasonably require Seller to make generally available, or make any public
disclosure of, any source code of such software. For purposes of this
Section 3.19(c), the term “open source” software includes all software licensed
to Seller or by Seller to third parties, under licenses substantially similar to
those approved by the Open Source Initiative, including the GNU General Public
License, the GNU Lesser Public License, the Artistic License, the Berkeley
Software Distribution (BSD) License and the Apache License.

3.20 Insurance. Disclosure Schedule 3.20 sets forth a summary of all policies of
insurance relating exclusively or in part to the ICS Business and also includes
a list of any pending insurance claims relating to Seller with respect to the
ICS Business that involve amounts in excess of $50,000.

3.21 Labor Matters.

(a) Except as set forth on Disclosure Schedule 3.21(a), there is no material
controversy existing, pending or, to Seller’s Knowledge, threatened with any
association or union or collective bargaining representative of the Employees,
nor was there any occurrence of the same in the last two (2) years.

(b) Except as set forth on Disclosure Schedule 3.21(b), there is no charge or
complaint relating to an unfair labor practice pending against Seller (in
respect of the ICS Business) nor is there any labor strike, work stoppage,
grievance or other labor dispute pending or, to Seller’s Knowledge, threatened,
against Seller (in respect of the ICS Business), nor was there any such
occurrence in the last two (2) years.

(c) Except as set forth on Disclosure Schedule 3.21(c), there are no collective
bargaining, works council and similar agreements between Seller (in respect of
the ICS Business) or any employers’ or trade association of which Seller (in
respect of the ICS Business) is a member and any trade union, staff association
or other body representing employees of Seller (in respect of the ICS Business).

 

31



--------------------------------------------------------------------------------

(d) Disclosure Schedule 3.21(d) contains a complete and accurate listing of
(i) all employees employed by Seller in respect of or assigned to the ICS
Business (“ICS Employees”) and (ii) those certain other employees allocated to,
and primarily associated with, the ICS Business (not including the employees
covered under clause (i) of this Section 3.21(d)) (“ICS-Allocated Employees”),
in each case as of the end of the Business Day prior to the date hereof
including those employees who are on any kind of leave of absence, family
illness or layoff status.

(e) Except as set forth on Disclosure Schedule 3.21(e), there are no pending
workers’ compensation claims involving Seller (in respect of the ICS Business).

(f) Except as set forth on Disclosure Schedule 3.21(f), there is no charge or
complaint pending or, to Seller’s Knowledge, threatened, before any Governmental
Authority alleging unlawful discrimination or harassment, violation of any wage
and hour laws or any other violation of any Laws for the protection of employees
by Seller (in respect of the ICS Business), nor was there any occurrence of the
same in the last two (2) years.

3.22 Employee Benefit Matters.

(a) Except as set forth in Part 1 of Disclosure Schedule 3.22(a), each ICS
Benefit Plan has been maintained and administered in material compliance with
its terms and applicable Laws. Except as set forth in Part 2 of Disclosure
Schedule 3.22(a), Seller and its Affiliates have made full payment of, or have
accrued pending full payment of, all amounts which are required under the terms
of each ICS Benefit Plan and in accordance with applicable Laws to be paid by
Seller and its Affiliates as a contribution to each ICS Benefit Plan.

(b) Disclosure Schedule 3.22(b) identifies each of the ICS Benefit Plans that is
intended to meet the requirements of Section 401(a) of the Code or is intended
to qualify for favorable tax treatment under the Laws of any jurisdiction (the
“Qualified Plans”). With respect to the Qualified Plans, each has received a
favorable determination letter from the IRS (or may rely on an opinion letter
with respect to such plan’s qualification from the IRS) or qualification letters
from the tax authority of the relevant jurisdiction (to the extent such
qualification letters are issuable in such jurisdiction) and such letters remain
in effect and have not been revoked. No issue concerning qualification under
Section 401(a) of the Code of any Qualified Plan is pending before the IRS
(except for routine requests for determination and qualification), or, to
Seller’s Knowledge, is threatened by the IRS and no condition exists and no
event has occurred that would reasonably be expected to result in the loss or
the revocation of such status.

(c) Neither Seller nor any ERISA Affiliate sponsors, maintains, contributes to
or has any obligation to contribute to, or any Liability with respect to, or
within the six (6) years preceding the date hereof has sponsored, maintained,
contributed to or had an obligation to contribute to, or any Liability with
respect to, any plan that is subject to Title IV of ERISA (including any
“multiemployer plan” within the meaning of Section 3(37) of ERISA).

(d) No Benefit Plan provides benefits under an “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), to or on behalf of any Transferred
Employee following retirement or other termination of employment other than:
(i) continuation coverage in compliance with Section 4980B of the Code,
(ii) disability benefits under any Benefit Plan which have been fully provided
for by insurance or otherwise, or (iii) benefits in the nature of severance pay.

(e) Neither Seller nor any of its Affiliates has engaged in any material
“prohibited transaction,” as defined in Section 4975 of the Code or ERISA
Section 406 with respect to the ICS Benefit Plans, for which a statutory or
administrative exemption does not exist, and all “fiduciaries,” as defined in
Section 3(21) of ERISA, with respect to the ICS Benefit Plans, have complied in
all material respects with the requirements of Section 404 of ERISA.

(f) Except as set forth in Disclosure Schedule 3.22(f), other than routine
claims for benefits, there are no Legal Proceedings pending or, to Seller’s
Knowledge, threatened, against any of the Benefit Plans or any fiduciary thereof
or against the assets of any of the Benefit Plans.

 

32



--------------------------------------------------------------------------------

(g) Except as set forth in Disclosure Schedule 3.22(g), the consummation of the
transactions contemplated by this Acquisition Agreement will not, either alone
or in conjunction with another event, (i) entitle any Transferred Employee to
severance pay or any other payment, (ii) result in any payment becoming due,
accelerate the time of payment or vesting, or increase the amount of
compensation due to any such Transferred Employee, or (iii) result in any
forgiveness of indebtedness, trigger any funding obligation under any ICS
Benefit Plan or impose any restrictions or limitations on Seller’s rights to
administer, amend or terminate any ICS Benefit Plan. Except as set forth in
Disclosure Schedule 3.22(g), no Transferred Employee is entitled to receive any
additional payment (including any Tax gross up or other payment) from Seller
that is being assumed by Buyer pursuant to this Acquisition Agreement as a
result of the imposition of the excise Tax required by Section 4999(a) of the
Code.

(h) Buyer will have no Liability under any Benefit Plan (including severance
policy, practice, agreement, plan, or worker’s compensation program) of Seller
as a result of or in connection with the transactions contemplated by this
Acquisition Agreement or as a result of the termination by Seller of any persons
employed by Seller on or prior to the Closing Date.

3.23 Customers and Suppliers.

(a) Part 1 of Disclosure Schedule 3.23(a) sets forth a list of the fifteen
(15) most significant customers of Seller (in respect of the ICS Business) by
revenue for each of the last two (2) fiscal years and the three (3)-month period
ending January 1, 2011, and the amount of revenue and percentage of total
revenue accounted for by each such customer during such periods. Except as set
forth on Part 2 of Disclosure Schedule 3.23(a), Seller (in respect of the ICS
Business) has no pending disputes with any such customer, and to Seller’s
Knowledge, no dispute is threatened by or against any such customer. As of the
date of this Acquisition Agreement, Seller has not received any notice that any
such customer (and, to Seller’s Knowledge, no such customer) has ceased or
intends to cease or materially reduce the purchase of products or Services from
Seller (in respect of the ICS Business) after the Closing. Since January 1,
2010, no such customer has modified the material terms of (i) any existing
Contract or (ii) to Seller’s Knowledge, its business relationship with Seller,
and, to Seller’s Knowledge, no customer listed on Disclosure Schedule 3.23(a)
intends to modify the material terms of any existing Contract or business
relationship with Seller (in respect of the ICS Business).

(b) Part 1 of Disclosure Schedule 3.23(b) sets forth a list of the names of and
dollar volumes attributable to the five (5) most significant suppliers of Seller
(in respect of the ICS Business) by revenue for the last fiscal year. Except as
set forth on Part 2 of Disclosure Schedule 3.23(b), Seller (in respect of the
ICS Business) has no pending disputes with any such supplier and, to Seller’s
Knowledge, no dispute is threatened, and Seller (in respect of the ICS Business)
has not received any notice that any such supplier intends to change the
existing business relationship or the terms and conditions under which it
currently sells such products, services or other property to Seller (in respect
of the ICS Business).

3.24 Affiliate Transactions. Except as set forth on Part 1 of Disclosure
Schedule 3.24, no Affiliate of Seller (and no business of Seller not included in
the ICS Business) provides any services, to or for the benefit of the ICS
Business Segment. Except as set forth on Part 2 of Disclosure Schedule 3.24, and
other than in his or her capacity as an Employee of Seller, no officer, director
or Affiliate of Seller is a party to any Contract or transaction with Seller (in
respect of the ICS Business) or is entitled to any payment or transfer of any
assets from Seller (in respect of the ICS Business) or has any interest in any
property used by Seller (in respect of the ICS Business) or has an interest in
any customer or supplier of Seller (in respect of the ICS Business) or provider
of any services to Seller (in respect of the ICS Business).

3.25 Brokers, Finders. Except as set forth on Disclosure Schedule 3.25, no
finder, broker, agent, or other intermediary acting on behalf of Seller is
entitled to a commission, fee, or other compensation in connection with the
negotiation or consummation of this Acquisition Agreement or any of the
transactions contemplated hereby.

 

33



--------------------------------------------------------------------------------

3.26 Seller Board. The Seller Board, at a meeting duly called and held prior to
the date hereof, and not subsequently rescinded or modified in any way, has duly
(i) declared the advisability of and approved this Acquisition Agreement and the
Related Agreements and determined that this Acquisition Agreement, the Related
Agreements and the transactions contemplated hereby and thereby are fair to and
in the best interests of Seller, its subsidiaries and its stockholders as a
whole and (ii) resolved to recommend that the stockholders of Seller vote in
favor of a resolution approving the transactions contemplated herein at the
Seller Stockholder Meeting (the “Seller Board Recommendation”). Seller has taken
all necessary actions so that the provisions of Section 203 of the DGCL will not
apply to the transactions contemplated by this Acquisition Agreement. No other
state takeover statute is applicable to the transactions contemplated by this
Acquisition Agreement.

3.27 Requisite Stockholder Approval. The Seller Stockholder Approval is the only
vote of the holders of any class or series of capital stock of Seller that is
necessary under applicable Law, Seller’s certificate of incorporation and
by-laws to approve this Acquisition Agreement.

3.28 Solvency. Immediately following the Closing, after giving effect to the
transactions contemplated hereby, Seller will be Solvent. As used herein,
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of Liabilities, including contingent Liabilities, of such Person, (b) the
present fair salable value of the Assets of such Person is not less than the
amount that will be required to pay the probable Liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or Liabilities beyond such
Person’s ability to pay such debts and Liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably low amount capital. The amount of contingent Liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured Liability.

3.29 Fairness Opinion. Prior to the date hereof, Seller has received an opinion
from NeXtAdvisors, LLC that, as of the date thereof, the consideration to be
received by Seller in connection with the transactions contemplated by this
Acquisition Agreement is fair, from a financial point of view, to Seller.

3.30 Proxy Statement. The Proxy Statement and other materials prepared by Seller
and distributed to the holders of Seller Common Stock and the holders of Seller
Series B Stock in connection with the purchase and sale of the ICS Business
contemplated herein, including any amendments or supplements thereto, will
comply in all respects with applicable federal securities Laws, and the Proxy
Statement will not, at the time that it or any amendment or supplement thereto
is mailed to the holders of Seller Common Stock and the holders of Seller Series
B Stock, or at the time of the Seller Stockholders Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except that no
representation is made by Seller with respect to information supplied by Buyer
or Parent for inclusion in the Proxy Statement.

3.31 Government Contracts.

(a) Except as disclosed on Disclosure Schedule 3.31(a), with respect to each
Government Contract (i) Seller and its Subsidiaries have complied, in all
material respects, with all terms and conditions and all applicable Laws;
(ii) no written notice has been received by Seller or any of its Subsidiaries
within the past three (3) years alleging that Seller or any of its Subsidiaries
is in breach or violation of any Law or Contractual requirement; (iii) no
written notice of termination, cure notice or show-cause notice has been
received by Seller or any of its Subsidiaries; (iv) to Seller’s Knowledge, all
Cost or Pricing Data (as defined in Federal Acquisition Regulation
Section 15.401) and other information submitted by Seller, any of its
Subsidiaries or Seller or any of its Subsidiaries’ subcontractors in support of
the negotiation of such Government Contract, or modification thereto, or in
support of requests for payments thereunder, was, as of the date of price
agreement or payment submission, current, accurate and complete; (v) no cost
incurred by Seller or any of its Subsidiaries pertaining to such Government
Contract (A) has been formally questioned

 

34



--------------------------------------------------------------------------------

or challenged, (B) is, to Seller’s Knowledge, the subject of any investigation
or (C) has been disallowed by the United States government, and (vi) no money
due to Seller or any of its Subsidiaries pertaining to such Government Contract
has been withheld or offset nor has any claim been made to withhold or offset
money, and to Seller’s Knowledge, Seller or any of its Subsidiaries is entitled
to all progress payments received with respect thereto.

(b) Except as set forth on Disclosure Schedule 3.31(b), to Seller’s Knowledge,
neither Seller nor any of its Subsidiaries nor any of their respective
directors, managers, officers, employees or agents is (and for the last 3 years
has been), with respect to the ICS Business, (i) under administrative, civil or
criminal investigation, indictment or information by the United States
government with respect to any alleged irregularity, misstatement or omission
regarding a Government Contract, or (ii) suspended or debarred from doing
business with the United States government or declared nonresponsible or
ineligible for government contracting. Within the past 3 years, neither Seller
nor any of its Subsidiaries has made a voluntary disclosure to the United States
government under the Department of Defense Voluntary Disclosure Program or any
other similar program with respect to any alleged irregularity, misstatement or
omission arising under or relating to any Government Contract. To Seller’s
Knowledge, there are no circumstances that would reasonably warrant Department
of Defense or Department of Energy suspension or debarment proceedings or the
finding of nonresponsibility or ineligibility on the part of the ICS Business.
To Seller’s Knowledge, within the last 3 years, no payment has been made by
Seller or any of its Subsidiaries, or by any person on behalf of Seller or any
of its Subsidiaries, in connection with any Government Contract in violation of
applicable procurement Laws or regulations or in violation of, or requiring
disclosure pursuant to, the Foreign Corrupt Practices Act, as amended.

(c) Except as set forth on Disclosure Schedule 3.31(c), to Seller’ Knowledge,
within the past 3 years, neither the United States government nor any prime
contractor, subcontractor or vendor has asserted in writing any claim or
initiated any dispute proceeding against Seller or any of its Subsidiaries
relating to Government Contracts, nor has Seller or any of its Subsidiaries
asserted any claim or initiated any dispute proceeding directly or indirectly
against any such party concerning any Government Contract.

(d) Each Government Contract contains the provision set forth in Federal
Acquisition Regulation 52.232-23 (Assignment of Claims).

(e) Neither Seller nor any of its Subsidiaries has experienced an Organizational
Conflict of Interests (as such term is defined in Federal Acquisition Regulation
2.101) within the past 3 years.

3.32 No Other Representations or Warranties. Except for the representations and
warranties contained in this ARTICLE III, neither Seller nor any other Person
makes any other express or implied representation or warranty on behalf of
Seller or any Affiliate of Seller with respect to the ICS Business, Seller, the
Purchased Assets or otherwise with respect to the subject matter of this
Acquisition Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Each of Buyer and Parent makes the following representations and warranties to
Seller, each of which is true and complete as of the date of this Acquisition
Agreement (or, if made as of a specified date, as of such date). Each of Buyer
and Parent hereby acknowledges that Seller is entering into this Acquisition
Agreement in reliance upon the truthfulness and completeness of the
representations and warranties of Buyer and Parent set forth in this ARTICLE IV,
each of which shall be deemed material to Seller.

4.1 Existence and Power; Authorization.

(a) Each of Buyer and Parent has full corporate power and authority to execute
and deliver this Acquisition Agreement and the Related Agreements to which it is
a party, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby.

 

35



--------------------------------------------------------------------------------

(b) Buyer is duly organized, validly existing and in good standing under the
laws of the State of Colorado. Parent is duly incorporated, validly existing and
in good standing under the laws of the State of Delaware.

(c) This Acquisition Agreement has been duly executed and delivered by each of
Buyer and Parent and constitutes a legal, valid and binding obligation of both
Buyer and Parent, enforceable against each of Buyer and Parent in accordance
with its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (ii) general
principles of equity. The execution and delivery of this Acquisition Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized, approved and ratified by all necessary corporate action on the part
of each of Buyer and Parent.

4.2 No Conflicts; Consents.

(a) Neither the execution and delivery by Buyer or Parent of this Acquisition
Agreement or any of the Related Agreements to which Buyer or Parent is a party,
nor the consummation by Buyer or Parent of the transactions contemplated hereby
or thereby, does or will: (i) violate or conflict with any provision of the
certificate of formation or operating agreement of Buyer; (ii) violate or
conflict with any provision of the certificate of incorporation of bylaws of
Parent; or (iii) materially violate any Law or Order to which either Buyer or
Parent is a party or to which either Buyer or Parent or any of their respective
Assets may be subject.

(b) To Buyer’s and Parent’s knowledge, no permit, consent, waiver, approval or
authorization of, or declaration to or filing or registration with, any
Governmental Authority or third party are required in connection with the
execution, delivery or performance of this Acquisition Agreement by Buyer and
Parent or the consummation by Buyer and Parent of the transactions contemplated
hereby.

4.3 Brokers, Finders. No finder, broker, agent, or other intermediary acting on
behalf of Buyer or any Affiliate of Buyer is entitled to a commission, fee, or
other compensation in connection with the negotiation or consummation of this
Acquisition Agreement or any of the transactions contemplated hereby.

4.4 Financial Capability. Buyer has sufficient funds available to deliver the
Purchase Price and to consummate the transactions contemplated by this
Acquisition Agreement.

4.5 Litigation. There are no Legal Proceedings pending or, to Buyer’s or
Parent’s knowledge, threatened, against Buyer, which if adversely determined
would have a material adverse effect on Buyer’s or Parent’s performance under
this Acquisition Agreement or the consummation of the transactions contemplated
hereby. Neither Buyer nor Parent is subject to any order, judgment, writ,
injunction or decree of any court or Governmental Authority which could
interfere with either Buyer’s or Parent’s ability to consummate the transactions
contemplated by this Acquisition Agreement.

4.6 No Other Representations or Warranties. Except for the representations and
warranties contained in this ARTICLE IV, none of Buyer, Parent or any other
Person makes any other express or implied representation or warranty on behalf
of Buyer, Parent or any Affiliate of Buyer or Parent with respect to Buyer or
Parent or otherwise with respect to the subject matter of this Acquisition
Agreement.

ARTICLE V

EMPLOYEES

5.1 Buyer’s and Seller’s Obligations.

(a) Buyer shall, or shall cause one of its Affiliates to, make offers of
employment, to be effective as of the Closing, to the Employees listed on
Disclosure Schedule 5.1.

 

36



--------------------------------------------------------------------------------

(b) Seller shall be responsible for the payment of all wages and other
remuneration due to Employees with respect to their services as employees of
Seller prior to the Effective Time.

(c) Except as set forth in Section 5.1(d), Buyer shall not assume any
obligations to any Employee or current or former Worker, including any
obligations or liabilities for employment, compensation, severance and
employee-benefit related Liabilities, obligations and commitments (including,
but not limited to, claims for wrongful dismissal, constructive dismissal,
notice of termination of employment, pay in lieu of notice or termination,
termination indemnities or other indemnities, any damages arising from a breach
of an Employee’s or current or former Worker’s employment or service contract,
and any payments required to be made under any Law of any jurisdiction or the
applicable collective bargaining agreement in respect of the termination of an
Employee’s or current or former Worker’s employment or service relationship,
including payments in respect of accrued wages, vacation, overtime, bonuses and
other plans, programs or obligations) incurred on or prior to the Closing Date
that relate to any current or former Worker, including any ICS Employee (or any
dependent or beneficiary thereof).

(d) Buyer shall assume all accrued Liabilities (other than employee-benefit
related Liabilities, but including Liabilities with respect to accrued but
unused paid time off under Seller’s paid time off policies for Transferred
Employees) with respect to the Transferred Employees reflected on the ICS
Business Closing Date Balance Sheet. For avoidance of doubt, Buyer is not
assuming any of the Benefit Plans of Seller or any of its Affiliates, and Buyer
shall have no liability whatsoever to Employees of Seller or Transferred
Employees with respect to accrued or future benefits under any such Benefit
Plans (except as otherwise provided in the immediately preceding sentence with
respect to accrued but unused paid time off) whether or not any such Employees
are offered employment by, or become employees of, Buyer, and Seller shall
defend, indemnify and hold Buyer harmless from and against any claims that they
have liability under such Benefit Plans. Seller shall hold Buyer harmless from
and against all direct and indirect costs, expenses and liabilities of any sort
arising from or relating to any claims by or on behalf of the Employees in
respect to severance pay or termination pay, all liabilities relating to
consultation requirements with any works council or union and transfer or
undertakings in the applicable foreign jurisdiction, and similar obligations
relating to the termination of such employees’ employment with Seller or any of
its Affiliates.

(e) Seller hereby forbears, and shall cause its Affiliates to forbear, from the
date of this Acquisition Agreement until the date that this Acquisition
Agreement may be terminated in accordance with Section 10.2, from enforcing any
rights or remedies that they may have with respect to the solicitation of
employment or employment by Buyer of any Employee listed on Disclosure Schedule
5.1, any claims or rights Seller may have against Buyer or any such Employee
listed on Disclosure Schedule 5.1 under any non-hire, non-solicitation,
non-competition, confidentiality or employment agreement or any cause of action
based on similar rights arising by contract, at common law or by statute or
regulation, and Seller waives, and shall cause its Affiliates to waive, any such
rights or remedies as of the Closing Date.

(f) Seller shall be responsible for providing to its Employees any notices
required under the Worker Adjustment and Retraining Notification Act and any
rules or regulations as have been issued in connection therewith, and similar
state or foreign Laws (jointly, referred to throughout this Acquisition
Agreement as the “WARN Act”) and shall hold harmless and indemnify Buyer from
and against any liability or damages resulting from Seller’s failure to comply
with the WARN Act.

(g) Seller shall provide group health coverage under Section 4980B of the Code
to any Employee receiving or eligible to elect such coverage under Seller’s
group health plan immediately prior to the Closing Date.

(h) Buyer and Seller agree to comply with the Standard Procedure described in
Section 4 of Revenue Procedure 2004-53, 2004-2 C.B. 320 (the “Standard
Procedure”). With respect to Transferred Employees, Seller shall, in accordance
with Revenue Procedure 2004-53, retain all responsibility for preparing and
filing Form W-2, Wage and Tax Statements; Form W-3, Transmittal of Income and
Tax Statements; Form 941, Employer’s Quarterly Federal Tax Returns; Form W-4,
Employee’s Withholding Allowance Certificates; and Form W-5, Earned Income
Credit Advance Payment Certificates (collectively, the “Employee

 

37



--------------------------------------------------------------------------------

Withholding Documents”) with regard to wages paid through the day before the
Closing Date. Buyer shall assume all responsibility for preparing and filing the
Employee Withholding Documents with regard to wages paid to Transferred
Employees on and after the Closing Date. Seller shall have the right to retain
copies of all books, records and employment records necessary to perform its
obligations under this Section 5.1(h). Buyer and Seller shall cooperate in good
faith to the extent necessary to permit each of them to comply with the Standard
Procedure, including the sharing of information at no cost to the other Party.

5.2 No Third Party Beneficiaries. This ARTICLE V shall inure exclusively to the
benefit of and be binding upon the parties hereto and their respective
successors, assigns, executors and legal representatives. Nothing in this
ARTICLE V, express or implied, (a) is intended to confer on any other person
other than the Parties hereto or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Acquisition Agreement; (b) shall require Buyer to maintain any specific employee
benefit plan or to guarantee employment of any Employee for any period of time
after Closing; and (c) shall constitute an amendment to any benefit plan. No
provision of this Acquisition Agreement shall create any third party beneficiary
rights in any Employee, or any beneficiary or dependents thereof.

5.3 Employee Notifications. Where required under local law, Seller will prior to
the Closing Date, properly and timely notify, or where mandatory under
applicable Law, consult or negotiate with, the local works council, union, labor
board or relevant governmental agency concerning the transactions contemplated
by this Acquisition Agreement.

5.4 Other Employee Matters. Following the Closing Date, Buyer shall provide
(a) to each Transferred Employee compensation (including salary or wages and
incentive compensation opportunities (including those incentive compensation
programs set forth on Disclosure Schedule 5.4 and, to the extent set forth on
the ICS Business Closing Date Balance Sheet, any post-Closing bonus payments set
forth on Disclosure Schedule 6.1(b)), as applicable), at least equal to those
provided by Seller to such Transferred Employee immediately prior to the
Closing, and (b) to Transferred Employees generally employee benefits (including
severance) comparable, in the aggregate, to those provided by Buyer to similarly
situated employees of Buyer (“Buyer Plans”, including, for avoidance of doubt,
coverage under Buyer’s group health plan); provided, however, that all
Transferred Employees, as a condition to being employed by Buyer after the
Closing Date on the terms and conditions set forth herein, shall have completed
and executed any and all pre-employment forms, agreements and applications
generally required of Buyer’s newly hired employees. Without limiting the
foregoing, Buyer shall take the following actions with respect to Transferred
Employees under any Buyer Plan for which such employee may become eligible after
the Closing: (A) waive any limitations regarding pre-existing conditions and
eligibility waiting periods under any Buyer Plan on and after the Closing, to
the extent such pre-existing condition or waiting period did not apply to the
employee under a comparable plan of Seller immediately prior to the Closing,
provided that with respect to any insured Benefit Plan, Buyer is able to obtain
the consent of the applicable insurance company to such waiver without the
payment of any additional cost, other than the standard premiums applicable for
such coverage; (B) provide each Transferred Employee, to the extent commercially
practicable, with credit for any payments toward out of pocket limits and
deductibles paid prior to the Closing, for the calendar year in which the
Closing occurs, in satisfying any applicable deductible or out-of-pocket
requirements under any Buyer Plan; provided, however, that Seller or the
Transferred Employee supplies the documentation required by the insurer to
verify the amounts eligible for the credit; and (C) for eligibility and vesting
purposes (but not benefit accruals) treat all service by the Transferred
Employees with Seller before the Closing as service with Buyer and its
Subsidiaries. If the Closing does not occur on the last day of a month, Seller
shall continue to provide coverage until the last day of the month in which such
Closing occurs to any Transferred Employee who is covered by a fully insured
medical, dental, vision and/or prescription drug option under a Benefit Plan as
of the Closing, if the insurers who provide such coverage consent and Buyer pays
the premium for such coverage prorated from the date of Closing until the end of
the month. Buyer shall accept, or cause to be accepted by a comparable Buyer
Plan, transfer of account balances under any flexible spending account or
qualified transportation fringe benefit account under any Benefit Plan which is
intended to qualify under Section 125 or 132(f) of the Code for the Transferred
Employees and shall pay to the Transferred Employees any benefits to

 

38



--------------------------------------------------------------------------------

which such Transferred Employees are entitled with respect to such account
balances. Seller shall provide to Buyer such information as Buyer may reasonably
request to comply with Buyer’s obligations under the preceding sentence. With
respect to any transferred health flexible spending account for which Seller has
reimbursed a Transferred Employee an amount in excess of the contributions
collected from such Transferred Employee prior to the date of transfer, Buyer
agrees to reimburse Seller for such excess amount, but only to the extent Buyer
has collected the excess amount from the Transferred Employee.

ARTICLE VI

ADDITIONAL COVENANTS OF THE PARTIES

6.1 Conduct of ICS Business until Closing.

(a) Except as set forth on Disclosure Schedule 6.1(a) or otherwise provided in
this Acquisition Agreement, from and after the date of this Acquisition
Agreement through the earlier of the Closing Date and the termination of this
Acquisition Agreement in accordance with Section 10.2, Seller will: (i) conduct
the operations of the ICS Business in the Ordinary Course, (ii) use commercially
reasonable efforts to maintain insurance in such amounts and against such risks
and losses as are consistent with past practice and apply all insurance proceeds
received with respect to claims made for the Purchased Assets to replace or
repair, as applicable, such Purchased Assets and (iii) use commercially
reasonable efforts to: (A) preserve intact Seller’s business organizations in
respect of the ICS Business, (B) keep available the services of its current
officers and the other ICS Employees, (C) preserve its relationships with
customers, creditors and suppliers in respect of the ICS Business, (D) maintain
its books, accounts and records in respect of the ICS Business and (E) comply
with any applicable Laws. Nothing contained in this Acquisition Agreement will
give Buyer, directly or indirectly, rights to control or direct the operations
of Seller prior to the Closing.

(b) Notwithstanding the foregoing, except as Buyer may otherwise consent to or
approve in writing (which consent or approval shall not be unreasonably
withheld, conditioned or delayed), as required by applicable Law or as
contemplated by this Agreement, prior to the Closing Date with respect to the
ICS Business, Seller agrees (in respect of the ICS Business) not to take any of
the following actions, directly or indirectly, on or prior to the Closing:

(i) amend its certificate of incorporation or bylaws (or equivalent governing
documents) in any manner which could reasonably be expected to adversely affect
the transactions contemplated hereby;

(ii) merge or consolidate with any entity or acquire any interest in any
business or entity (whether by purchase of assets, purchase of stock, merger or
otherwise) that, with respect to Seller, in any manner could reasonably be
expected to adversely affect the transactions contemplated hereby;

(iii) liquidate, dissolve or effect any recapitalization or reorganization in
any form;

(iv) sell, lease, license, transfer, encumber or otherwise dispose of any of the
Purchased Assets or any interests therein, in each case that are material,
individually or in the aggregate, to the ICS Business, other than Permitted
Encumbrances or Purchased Assets used, consumed, performed, replaced or sold in
the Ordinary Course;

(v) create, incur, assume or suffer to exist any new Encumbrance (except
Permitted Encumbrances) affecting any of the Purchased Assets;

(vi) change any of the accounting principles or practices used by it in the
preparation of the Financial Statements or the ICS Business Segment Financial
Statements, or revalue or reclassify in any material respect any of the
Purchased Assets or the Assumed Liabilities, including any reductions in the
reserve provisions relating to Accounts Receivable, except as required by GAAP;

(vii) change in any material respect its pricing policies or credit practices,
the rate or timing of its payment of accounts payable or its collection of
Accounts Receivable or change its earnings accrual rates on Contracts, except as
required by GAAP;

 

39



--------------------------------------------------------------------------------

(viii) fail to pay any creditor any amount owed to such creditor in the Ordinary
Course in accordance with Seller’s business practices, unless such amount is
being contested or disputed in good faith by Seller;

(ix) enter into or renew any Contract with or engage in any transaction (other
than transactions pursuant to existing arrangements which have been disclosed on
Disclosure Schedule 3.24) with any Affiliate of Seller for which Buyer could
have any Liability;

(x) make any capital investment in, any loan to or any acquisition of the
securities or assets of any other Person (or series of related capital
investments, loans and acquisitions) which could reasonably be expected,
individually or in the aggregate, to adversely affect any of the Purchased
Assets;

(xi) except for the purchase of supplies in the Ordinary Course, make any
capital expenditures or commitments for capital expenditures involving more than
$50,000 in respect of the ICS Business;

(xii) enter into, terminate, renew, amend in any material respect or waive any
material right under, any Material Contract, except in the Ordinary Course;

(xiii) take or fail to take any action that will cause a termination of or
material breach or default under any Material Contract;

(xiv) make or change any material Tax election, settle or compromise any
material Tax Liability, file any amendment to a Tax Return, settle any material
claim or material assessment in respect of Taxes or consent to any extension or
waivers of the limitation period applicable to any material claim or assessment
in respect of Taxes, or change in any respect any accounting method in respect
of Taxes, with respect to the ICS Business or the Purchased Assets, except if
such action (A) relates to Taxes that are Retained Liabilities (and does not
relate in any manner, for avoidance of doubt, to Taxes that will be Assumed
Taxes if included on the ICS Business Closing Date Balance Sheet) or (B) results
in an accrual for Taxes that will be reflected as Assumed Taxes in the Working
Capital Statement;

(xv) settle or compromise any pending or threatened Legal Proceeding for more
than $50,000 in any way which would have any adverse impact upon, or create any
material Liability for, Buyer or, after the Closing, the ICS Business;

(xvi) except as set forth on Disclosure Schedule 6.1(b), as may be required by
applicable Law, in accordance with the terms of any Benefit Plan, with respect
to the payments to be made on or after the Closing as set forth on Disclosure
Schedule 6.1(b) or with respect to any individual who is not, or has indicated
to Seller, or which has been communicated to Buyer, that such individual will
not be, a Transferred Employee, (A) grant any severance, retention or
termination pay to, or amend any existing severance, retention or termination
arrangement with, any current or former manager, officer, Employee or any agent
of Seller (in respect of the ICS Business), (B) increase or accelerate the
payment or vesting of benefits payable under any existing severance, retention
or termination pay policies or employment agreements, (C) enter into or amend
any employment, consulting, deferred compensation or other similar agreement
with any manager, officer, or consultant of Seller (in respect of the ICS
Business), other than execution of Seller’s standard employment terms and
conditions by new Employees in the Ordinary Course, (D) establish, adopt or
amend (except as required by applicable Law) any collective bargaining
agreement, bonus, profit-sharing, thrift, pension, retirement, post-retirement
medical or life insurance, retention, deferred compensation, compensation, stock
option, restricted stock or other benefit plan or arrangement covering any
present or former manager, director, officer or Employee, or any beneficiaries
thereof, of Seller (in respect of the ICS Business), (E) undertake any office
closing or Employee layoffs, except in the Ordinary Course, or (F) increase the
compensation, bonus or other benefits payable or to become payable to any
manager, director or officer or Employee of Seller (in respect of the ICS
Business), except in the Ordinary Course;

(xvii) Seller shall not cancel or fail to renew all current policies of
insurance in respect of the ICS Business at the same limits in effect as of the
date hereof up to and through the Closing Date;

 

40



--------------------------------------------------------------------------------

(xviii) take or fail to take any action that may have any adverse impact upon,
or create any material Liability for, Buyer or the ICS Business with respect to
the matters disclosed on Part 3 of Disclosure Schedule 3.18; or

(xix) agree, resolve or commit to do any of the foregoing or any other action
that would be reasonably likely to cause any of the conditions to the
consummation of the transactions contemplated by this Acquisition Agreement to
not be satisfied.

6.2 Representations and Warranties; Supplemental Information. During the period
beginning on the date of the execution of this Acquisition Agreement and ending
upon the earlier to occur of the Closing and the termination of this Acquisition
Agreement pursuant to Section 10.2, Seller shall have the right to amend the
Disclosure Schedules or otherwise supplement or amend information previously
delivered to Buyer or Parent with respect to any matter hereafter arising which,
if existing or occurring at the date of this Acquisition Agreement, would have
been required to be set forth or disclosed herein or therein, by giving written
notice to Buyer and Parent of any addition, deletion, supplement or revision at
any time up to the Closing; provided, however, that any such addition, deletion,
supplement or revision shall be deemed not to be an amendment to this
Acquisition Agreement or the Disclosure Schedules, shall not change the risk
allocation set forth in this Acquisition Agreement between Seller, Parent and
Buyer and, for avoidance of doubt, Seller’s liability after the Closing for
Losses incurred or suffered by any Buyer Indemnified Person incident to,
resulting from or in any way arising out of or in connection with any breach of
or any inaccuracy in any representation or warranty made by Seller in this
Acquisition Agreement shall be determined by reference to the Disclosure
Schedules at the time of the execution of this Acquisition Agreement in
accordance with Section 9.1(b) (and subject to the limitations set forth in
Section 9.6). If any such additions, deletions, supplements or revisions
disclose any events, conditions or states of facts that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, then
Buyer may, at its option, terminate this Acquisition Agreement in accordance
with Section 10.2(a)(x) without any liability to Seller (and without Seller
having any liability to Buyer, other than as contemplated in Section 10.2) by
giving written notice to Seller no later than ten days after receipt of any such
supplemental information.

6.3 Stockholder Meeting; Proxy Material. Subject to Section 6.11:

(a) Seller shall cause a meeting of its stockholders (the “Seller Stockholder
Meeting”) to be duly called and held as soon as reasonably practicable for the
purpose of voting on the approval and adoption of the sale of the ICS Business
in accordance with the terms of this Acquisition Agreement. The Seller Board
shall use its reasonable, good faith efforts to obtain the Seller Stockholder
Approval. Seller shall submit this Acquisition Agreement to its stockholders at
the Seller Stockholder Meeting even if the Seller Board shall have submitted a
Seller Withdrawal Recommendation.

(b) Subject to the reasonable cooperation of Buyer and Parent, Seller will use
commercially reasonable efforts to prepare and file, within ten (10) Business
Days of the date hereof, a preliminary Proxy Statement with the SEC and will use
commercially reasonable efforts to respond to any comments of the SEC and to
cause the Proxy Statement to be mailed to Seller’s stockholders as promptly as
practicable after responding to all such comments to the satisfaction of the
SEC. Seller shall give Buyer and its counsel the opportunity to review the Proxy
Statement and all amendments and supplements thereto, prior to their being filed
with the SEC. Seller will notify Buyer promptly of the receipt of any comments
from the SEC or its staff and of any request by the SEC or its staff for
amendments or supplements to the Proxy Statement or for additional information
and will supply Buyer with copies of all correspondence between Seller or any of
its representatives, on the one hand, and the SEC, on the other hand, with
respect to the Proxy Statement or the transactions contemplated by this
Acquisition Agreement. If at any time prior to the Seller Stockholder Meeting
there shall occur any event that should be set forth in an amendment or
supplement to the Proxy Statement, Seller will promptly prepare and mail to its
stockholders such an amendment or supplement. Buyer and Parent shall cooperate
with Seller, to the extent reasonably requested to do so, in the preparation of
the Proxy Statement or any amendment or supplement thereto.

 

41



--------------------------------------------------------------------------------

(c) None of the information supplied by Seller for inclusion or incorporation by
reference in the Proxy Statement or any amendment thereof or supplement thereto
will, at the time the Proxy Statement or any amendment thereof or supplement
thereto is first mailed to Seller’s stockholders and at the time of the Seller
Stockholder Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading. The Proxy Statement will be prepared in accordance with
and comply as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations thereunder.

6.4 Access Pending Closing. Subject to applicable Law and confidentiality
restrictions, Seller shall, at all reasonable times prior to Closing, make the
properties, management, books and records of Seller, in respect of the ICS
Business and management employees of Seller (in respect of the ICS Business),
available during normal business hours to Buyer, its representatives, financial
advisors, consultants, lenders and auditors, and Seller, in respect of the ICS
Business and employees of Seller (in respect of the ICS Business), shall furnish
or cause to be furnished to such Persons during such period all such information
and data concerning the same as such Persons may reasonably request; provided,
however, in no event shall Seller be required to furnish or cause to be
furnished any information or data concerning employees of the ICS Business that
Seller could (after having consulted with outside counsel) reasonably deem to
constitute a violation of any applicable Law or contractual obligation.

6.5 Books and Records. From and after the Closing, upon reasonable prior written
notice, Buyer on the one hand, and Seller on the other hand, shall provide to
each other, their respective Affiliates and their respective Representatives
reasonable access (on-site or otherwise) during normal business hours, to all
books and records of Seller (in respect of the ICS Business), including, but not
limited to, accounting and Tax records, sales and purchase documents, notes,
memoranda, test records and any other electronic or written data (“Records”)
pertaining or relating to the period prior to the Effective Time for any
reasonable purpose, including but not limited to (a) preparing Tax returns,
(b) defending any claim in respect of which a Notice of Claim with respect to a
Third Party Claim has been served, (provided, that solely with respect to
lawsuits between the Parties hereto, the requirements of applicable Law, and not
this Acquisition Agreement, shall govern the obligation of each Party to provide
the other Party, or its Affiliates with Records, as defined herein, and other
information requested by Seller or its Affiliates with respect to such matter)
and (c) preparing or reviewing the Closing Date Statement as referred to in
Section 2.7. Unless otherwise consented to in writing, neither Seller, nor Buyer
shall, for a period of six (6) years following the date hereof or such longer
period as retention thereof is required by applicable Law, destroy, alter or
otherwise dispose of (or allow the destruction, alteration or disposal of) any
of the Records without first offering to surrender to each other such Records,
at its own cost and expense. No Party shall be required by this Section 6.5 to
take any action that would unreasonably interfere with the conduct of its
business or unreasonably disrupt its normal operations.

6.6 Government and Third Party Consents. Prior to the Closing, each of Seller
and Buyer will cooperate in order to give all required notices to third parties
and Governmental Authorities and each of Seller and Buyer will use commercially
reasonable efforts to obtain all Licenses and Permits, consents, waivers,
approvals, authorizations, declarations and filings listed on Disclosure
Schedule 3.2(b) which are required to consummate the transactions contemplated
by this Acquisition Agreement. Notwithstanding the foregoing, only those
Licenses and Permits, consents, waivers, approvals, authorizations, declarations
and filings listed on Exhibit 6.6 will be required to be obtained by Seller and
Buyer on or prior to the Closing Date (collectively, the “Required Consents”).
Notwithstanding the foregoing, neither Seller nor Buyer will be obligated to
compromise any right, asset or benefit or provide any other consideration under
any Contract to any third party to obtain the Required Consents.

6.7 Affiliate Agreements. Seller will cause all Contracts or other transactions
between itself, on the one hand, and its Affiliates, on the other, as set forth
on Disclosure Schedule 6.7 with respect to which there could be further or
continuing Liability or obligation on the part of Buyer or any of its Affiliates
(including its subsidiaries

 

42



--------------------------------------------------------------------------------

after the Closing) to be terminated prior to the Closing without any further or
continuing Liability on the part of Buyer or any of its Affiliates, other than
the Transition Services Agreement.

6.8 Confidentiality; Announcements.

(a) The Parties acknowledge that the terms, provisions and covenants of the
Confidentiality Agreement shall remain in full force and effect until Closing.

(b) Buyer acknowledges that, in the course of its investigations of the ICS
Business, Buyer, its Affiliates and their representatives have and will become
aware of confidential information and confidential documents relating to the
Excluded Assets and other aspects of Seller’s business (the “Other Confidential
Information”), and that its use of such confidential information and documents,
or communication of such information to third parties, could be detrimental to
Seller. All Other Confidential Information reviewed by Buyer, its Affiliates or
their representatives in connection with this Acquisition Agreement or the
transactions contemplated hereby shall be kept confidential and shall not
(except as required by applicable judicial order, regulation or law, and only
after compliance with this Section 6.8(b)), be disclosed or used by Buyer, its
Affiliates or its representatives without Seller’s prior written consent;
provided, however, that the term “Other Confidential Information” does not
include information that would otherwise constitute Other Confidential
Information that (i) is or becomes generally known to the public other than as a
result of a breach of this Acquisition Agreement by Buyer or any of its
Representatives or (ii) is or becomes known by Buyer from a source (other than
Seller or its Representatives) that is not, to the knowledge of Buyer, any of
its Representatives, any of its Subsidiaries or any of its Subsidiaries’
Representatives, prohibited from disclosing such information to Buyer or any of
its Subsidiaries or any of their respective Representatives by a contractual,
fiduciary or other obligation to Seller (provided that, for avoidance of doubt,
Buyer and its Subsidiaries will inquire from any such source whether it is
prohibited from disclosing to Buyer or any of its Subsidiaries information that
would otherwise constitute Other Confidential Information by a contractual,
fiduciary or other obligation to Seller). With respect to Other Confidential
Information, as soon as practicable following Closing: (i) Buyer shall, and
shall cause its Affiliates and their respective representatives to either
(x) promptly destroy or cause the destruction of all copies of the written or
electronic Other Confidential Information (including any copies thereof or
extracts therefrom), in Buyer’s, its Affiliates’ or their respective
representatives’ possession and confirm such destruction to Seller in writing or
(y) promptly deliver to the disclosing Seller at Buyer’s own expense all copies
of the written and electronic Other Confidential Information; and (ii) Buyer
shall (and shall cause its Affiliates to) keep confidential and shall not use
any Other Confidential Information unless required to disclose such information
or documents pursuant to judicial order, regulation or law, and only after
compliance with this Section 6.8(b). If Buyer or any of its Affiliates or
representatives is requested pursuant to, or required by applicable law,
regulation or legal proceedings to disclose any Other Confidential Information,
Buyer shall, and shall cause its Affiliates to, (i) promptly notify Seller in
writing so Seller may seek a protective order or other appropriate remedy or, in
Seller’s sole discretion, waive compliance with the terms of this Section 6.8 in
such instance, and (ii) provide reasonable cooperation and assistance to Seller
in opposing or limiting the compelled or required disclosure. If no such
protective order or other remedy is obtained, or Seller waives compliance with
the terms of this Section 6.8 in such instance, Buyer shall, and shall cause its
Affiliates to, furnish only that portion of the Other Confidential Information,
which Buyer is advised by counsel is legally required and will exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded to such information and documents.

(c) Following the Closing, Seller shall keep confidential and shall not disclose
or use, and shall cause its Subsidiaries to keep confidential and not disclose
or use, any non-public, proprietary, confidential information, including any
non-public, proprietary, confidential information included in any Intellectual
Property, Know-How, trade secrets, customer lists, details of any Contracts,
pricing policies, operational methods, marketing plans or strategies, products
development techniques, plans or processes of Seller (in respect of the ICS
Business) (“Seller Confidential Information”) that Seller or any of its
Subsidiaries may have and such information shall not (except (x) as required by
applicable judicial order, regulation or law, and only after compliance with
this Section 6.8(c) or (y) as required by the Exchange Act or the Securities

 

43



--------------------------------------------------------------------------------

Act to be disclosed by Seller) be disclosed by Seller or its Subsidiaries
without Buyer’s prior written consent; provided, however, that the term “Seller
Confidential Information” does not include information that would otherwise
constitute Seller Confidential Information that (i) is or becomes generally
known to the public other than as a result of a breach of this Acquisition
Agreement by Seller or any of its Representatives or (ii) is or becomes known by
Seller from a source (other than Buyer or its Representatives) that is not, to
the knowledge of Seller, any of its Representatives, any of its Subsidiaries or
any of its Subsidiaries’ Representatives, prohibited from disclosing such
information to Seller or any of its Subsidiaries or any of their respective
Representatives by a contractual, fiduciary or other obligation to Buyer
(provided that, for avoidance of doubt, Seller and its Subsidiaries will inquire
from any such source whether it is prohibited from disclosing to Seller or any
of its Subsidiaries information that would otherwise constitute Seller
Confidential Information by a contractual, fiduciary or other obligation to
Buyer). If Seller or any of its Affiliates or representatives is requested
pursuant to, or required by applicable law, regulation or legal proceedings to
disclose any Seller Confidential Information, Seller shall, and shall cause its
Affiliates to, (i) promptly notify Buyer in writing so that Buyer may seek a
protective order or other appropriate remedy or, in Buyer’s sole discretion,
waive compliance with the terms of this Section 6.8 in such instance, and
(ii) provide reasonable cooperation and assistance to Buyer in opposing or
limiting the compelled or required disclosure. If no such protective order or
other remedy is obtained, or that Buyer waives compliance with the terms of this
Section 6.8 in such instance, Seller shall, and shall cause its Affiliates to,
furnish only that portion of the Seller Confidential Information, which Seller
is advised by counsel is legally required and will exercise all reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded to such information and documents. For avoidance of doubt, “Seller
Confidential Information” shall include, without limitation, any information
regarding the ICS Business, including all nonpublic information (in whatever
form) relating to or arising from Seller or Buyer (in either case, in respect of
the ICS Business), including trade secrets used, developed or acquired by Buyer
in connection with the ICS Business, together with any analyses, records or data
generated from such information and material; information concerning the manner
and details of the operation, organization and management of Seller or Buyer (in
either case, in respect of the ICS Business); financial information and/or
documents and nonpublic policies, procedures and other printed, written or
electronic material generated or used in connection with the ICS Business,
including, but not limited to: business plans and strategies, the identities of
business customers and the specific individual customer representatives with
whom Seller or Buyer (in either case, in respect of the ICS Business) works; the
details of Seller’s or Buyer’s (in either case, in respect of the ICS Business)
relationship with such customers and customer representatives; the identities of
distributors, contractors and vendors utilized by Seller or Buyer (in either
case, in respect of the ICS Business); the details of Seller’s or Buyer’s (in
either case, in respect of the ICS Business) relationships with such
distributors, contractors and vendors; the natures of fees and charges made to
Seller’s or Buyer’s (in either case, in respect of the ICS Business) customers;
nonpublic forms, contracts and other documents used by Seller or Buyer (in
either case, in respect of the ICS Business); all information concerning
Seller’s or Buyer’s (in either case, in respect of the ICS Business) employees,
agents and contractors, including such Persons’ compensation, benefits, skills,
abilities, experience, knowledge and shortcomings, if any; the nature and
content of computer software used by Seller or Buyer (in either case, in respect
of the ICS Business), whether proprietary to Seller or Buyer (in either case, in
respect of the ICS Business) or used by Seller or Buyer (in either case, in
respect of the ICS Business) under license from a third party; and all other
information concerning its concepts, prospects, customers, employees, agents,
contractors, earnings, products, services, equipment, systems, and/or
prospective and executed Contracts and other business arrangements.

(d) The Parties agree that no press release or other public statement concerning
the negotiation, execution and delivery of this Acquisition Agreement or the
transactions contemplated hereby shall be issued or made without the prior
written approval of both Seller and Buyer (which approval shall not be
unreasonably withheld), except as required by the rules of any national
securities exchange, national securities association or over-the-counter market,
foreign or domestic, as applicable, or applicable Law, in

 

44



--------------------------------------------------------------------------------

which case the Party making such disclosure will first provide to the other
Party the text of the proposed disclosure, the reasons such disclosure is
required and the time and manner in which the disclosure is intended to be made.

6.9 Cooperation. On or after the Closing Date, the Parties shall, on request,
cooperate with one another by furnishing any additional information, executing
and delivering any additional documents and instruments, including contract
assignments and doing any and all such other things as may be reasonably
required by the Parties or their counsel to consummate or otherwise implement
the transactions contemplated by this Acquisition Agreement. In connection with
the Liabilities assumed by Buyer and the Liabilities retained by Seller pursuant
to this Acquisition Agreement, each of the Parties hereto shall, and shall cause
their Affiliates and employees to, aid, cooperate with and assist the other
Party in their defense of such assumed or retained Liabilities, by, among other
things, providing such other Party with full access to pertinent records at such
times as such other party or parties may reasonably request. With respect to the
assignment of Intellectual Property, Seller and Buyer shall reasonably cooperate
for the purposes of transferring the responsibility to administer and maintain
the Intellectual Property to Buyer, including but not limited to the furnishing
to Buyer of all material computer files, correspondence, and other records
relating to the taxes, renewals, and all other filings and maintenance relating
to the Intellectual Property. Notwithstanding the foregoing, neither Seller nor
Buyer will be obligated to compromise any right, asset or benefit or provide any
other consideration under any Contract to any third party in connection with its
obligations under this Section 6.9.

6.10 Use of Seller Names and Marks.

(a) Seller will cease all use of all trademarks, service marks, trade names,
corporate names, brand names, domain names, logos or other designations
comprising or likely to be confused with the mark eLoyalty or the eLoyalty logo,
or any other marks listed on Disclosure Schedule 2.1(h), in any fashion or
combination, as well as eliminate the use of any other designation indicating
affiliation with Seller or any of its Affiliates (including by amending, subject
to obtaining any necessary prior approval, the organizational documents of
Seller or any of its Affiliates to change Seller or such Affiliate’s corporate
name), as soon as practicable after the Closing Date but not more than 180 days
after the Closing Date; provided, however, that with respect to stationery,
checks, contracts, purchase orders, agreements and other business forms and
writings, which could result after the Closing Date in a legal commitment of
Seller or any of its Affiliates, Seller will cease immediately after the Closing
Date any use of the designations set forth on Disclosure Schedule 2.1(h) as well
as of any other designation indicating affiliation after the Closing Date with
Seller or any of its Affiliates. Within ten (10) Business Days after the Closing
Date, Buyer shall notify, in writing, all customers, suppliers and financial
institutions having current business relationships with Seller (in respect of
the ICS Business) that the ICS Business has been acquired from Seller by Buyer.

(b) Notwithstanding Section 6.10(a), during the six (6)-month period commencing
on the Closing Date, Seller shall maintain on the investor relations page of its
Internet website at www.mattersight.com: (i) a clear notice that the ICS
Business has been sold by Seller to Buyer; and (ii) a hyperlink to an alternate
URL promoting the ICS Business, which URL shall be determined by Buyer in its
sole discretion, provided that such URL complies with the provisions of this
Acquisition Agreement.

(c) During the six (6)-month period commencing on the Closing Date, Buyer shall
maintain on the investor relations page of its Internet website at
www.teletech.com : (i) a clear notice that the ICS Business has been sold by
Seller to Buyer and (ii) a hyperlink to an alternate URL promoting the
Continuing Business, which URL shall be determined by Seller in its sole
discretion, provided that such URL complies with the provisions of this
Acquisition Agreement.

6.11 Other Offers.

(a) Subject to Section 6.11(b), from the date of this Acquisition Agreement
until the earlier of the Effective Time and the termination of this Acquisition
Agreement pursuant to Section 10.2, Seller shall not, nor shall it authorize or
permit any of its Representatives, Affiliates, Subsidiaries, or any of their
respective

 

45



--------------------------------------------------------------------------------

officers, directors or employees of, or any investment banker, attorney or other
advisor or representative (collectively, “Representatives”) to (i) directly or
indirectly solicit, initiate or encourage the submission of any Acquisition
Proposal, (ii) enter into any letter of intent, agreement in principle,
acquisition agreement or any other similar agreement (other than a
confidentiality agreement entered into in accordance with Section 6.11(b) of
this Acquisition Agreement) with respect to any Acquisition Proposal (each, a
“Third Party Acquisition Agreement”) or (iii) directly or indirectly participate
in any discussions or negotiations regarding, or furnish to any person any
non-public information with respect to, or knowingly take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or may
reasonably be expected to lead to, any Acquisition Proposal.

(b) Notwithstanding anything to the contrary in Section 6.11(a), at any time
after the date of this Acquisition Agreement and prior to the receipt of the
Seller Stockholder Approval, Seller may, in response to an unsolicited
Acquisition Proposal which did not result from a breach of Section 6.11(a),
(i) furnish information with respect to Seller and its Affiliates to the Person
making such Acquisition Proposal and its Representatives pursuant to a customary
confidentiality and standstill agreement not less restrictive of the other party
than the Confidentiality Agreement, except that such confidentiality and
standstill agreement between Seller and such Person shall not contain any
provisions that would prevent Seller from complying with its obligations to
provide the required disclosure to Buyer pursuant to this Section 6.11 and
(ii) participate in discussions or negotiations with such Person and its
Representatives regarding any Acquisition Proposal, if the Seller Board
(A) believes in good faith the Acquisition Proposal to be bona fide,
(B) determines in good faith (after consultation with outside legal counsel and
a qualified financial advisor) that the unsolicited Acquisition Proposal
constitutes or would reasonably be expected to lead to a Superior Proposal,
(C) determines that the failure to take any of the above actions would not be
consistent with its fiduciary duties to the stockholders of Seller under
applicable Law and (D) complies in all material respects with the requirements
set forth in Section 6.11(e); provided, however, that Seller shall promptly
provide to Buyer any material non-public information concerning Seller or any of
its Affiliates that is provided to the Person making such Acquisition Proposal
or its Representatives which was not previously provided to Buyer. Upon
execution of this Acquisition Agreement, Seller, its Representatives, its
Subsidiaries and their respective Representatives shall immediately cease and
cause to be terminated all existing discussions or negotiations with any Person
previously conducted with respect to any Acquisition Proposal, and will request,
to the extent permitted under the applicable confidentiality agreement, the
prompt return or destruction of any confidential information previously
furnished to such Persons that has not been previously returned to Seller.
Seller shall ensure that its Representatives are aware of the provisions of this
Section 6.11, and any violation of the restrictions contained in this
Section 6.11 by the Seller Board (including any committee thereof) or its
Representatives shall be deemed to be a breach of this Section 6.11 by Seller.

(c) (i) Except as expressly permitted by this Section 6.11(c), (A) the Seller
Board and any committee thereof shall not (1) withdraw or modify, or propose
publicly to withdraw or modify, in a manner adverse to Buyer, its Seller Board
Recommendation (the “Seller Withdrawal Recommendation”) or (2) approve or
recommend or propose publicly to approve or recommend to the holders of Seller
Common Stock and Seller Series B Stock, or otherwise permit or cause Seller to
accept or enter into, an Acquisition Proposal (any action described in this
clause (A) being referred to as a “Seller Adverse Recommendation Change”),
(B) neither Seller nor any of its subsidiaries shall approve, recommend,
publicly propose or enter into any Third Party Acquisition Agreement,
(C) neither Seller nor any of its subsidiaries shall release any third party
from, or waive any provisions of, any confidentiality and standstill agreement
to which Seller is a party except to the extent the Seller Board determines in
good faith (after consultation with outside legal counsel) that the failure to
so waive the applicable provisions of a confidentiality or standstill agreement
would not be consistent with the Seller Board’s fiduciary duties to the
stockholders of Seller under applicable Law, and (D) neither the Seller Board
nor any committee thereof shall agree or resolve to take any actions set forth
in clause (A), (B) or (C) of this sentence. (ii) Notwithstanding the foregoing,
prior to the Seller Stockholder Approval, subject to Section 6.11(d), if the
Seller Board (A) receives an Acquisition Proposal that has not resulted from a
breach of Seller’s obligations under this Section 6.11 and that it determines in
good faith

 

46



--------------------------------------------------------------------------------

(after consultation with outside legal counsel and a qualified financial
advisor) constitutes a Superior Proposal, and (B) determines in good faith
(after consultation with outside legal counsel) that failure to take any of the
following actions would not be consistent with its fiduciary duties to the
stockholders of Seller under applicable Law, then the Seller Board may (x) make
a Seller Adverse Recommendation Change and/or (y) cause Seller to enter into a
Third Party Acquisition Agreement with respect to such Superior Proposal, but
only if Seller shall have concurrently with entering into such Third Party
Acquisition Agreement terminated this Acquisition Agreement pursuant to
Section 10.2(a)(viii).

(d) If the Seller Board determines to effect a Seller Adverse Recommendation
Change as provided in Section 6.11(c)(ii)(B)(x) or to authorize Seller to enter
into a Third Party Acquisition Agreement with respect to a Superior Proposal as
provided in Section 6.11(c)(ii)(B)(y), such Seller Adverse Recommendation Change
or Third Party Acquisition Agreement (as applicable) may only become effective
after the end of the fifth (5th) day following Buyer’s receipt of written notice
from Seller (a “Seller Adverse Recommendation Notice”) advising Buyer that the
Seller Board intends to effect such Seller Adverse Recommendation Change, or to
authorize Seller to enter into such Third Party Acquisition Agreement, which
notice shall contain a copy of the Superior Proposal to which such Seller
Adverse Recommendation Change or Third Party Acquisition Agreement relates;
provided that any material amendment to the terms of such Superior Proposal
after the initial Seller Adverse Recommendation Notice shall require a new
Seller Adverse Recommendation Notice and restart the five (5) day period
referred to above. In determining whether to effect a Seller Adverse
Recommendation Change or to cause the Seller to enter into a Third Party
Acquisition Agreement in response to a Superior Proposal, in each case, as
provided in Section 6.11(c), the Seller Board shall negotiate in good faith with
Buyer and its Representatives (to the extent Buyer desires to negotiate) with
respect to any offer from Buyer and take into account in good faith any changes
to the terms of this Acquisition Agreement proposed by Buyer (in response to a
Seller Adverse Recommendation Notice or otherwise) in determining whether such
Acquisition Proposal still constitutes a Superior Proposal.

(e) Seller shall, within 48 hours of receipt of an Acquisition Proposal, advise
Buyer orally and in writing of such Acquisition Proposal, and the identity of
the Person making any such Acquisition Proposal and the material terms of any
such Acquisition Proposal. Seller shall keep Buyer reasonably informed of the
status (including any change to the terms thereof) of any such Acquisition
Proposal.

(f) Nothing contained in this Section 6.11 or elsewhere in this Agreement shall
prohibit Seller from (i) taking and disclosing to its stockholders a position
contemplated by Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act;
provided, however, that any such disclosure other than (x) a
“stop-look-and-listen” communication to the stockholders of Seller pursuant to
Rule 14d-9(f) promulgated under the Exchange Act (or any similar communications
to the stockholders of Seller), (y) an express rejection of any applicable
Acquisition Proposal or (z) an express reaffirmation of the Seller Board
Recommendation to the stockholders of Seller to vote in favor of a resolution
approving the transactions contemplated herein, shall be deemed to be a Seller
Adverse Recommendation Change or (ii) making any disclosure to Seller’s
stockholders if, in the good faith judgment of the Seller Board after
consultation with outside counsel, failure to so disclose would be inconsistent
with applicable Law; provided, however, that in no event shall Seller or the
Seller Board or any committee thereof take, agree or resolve to take any action
prohibited by Section 6.11(c). Seller shall not submit to the vote of its
stockholders any Acquisition Proposal or Superior Proposal prior to the
termination of this Acquisition Agreement.

(g) For purposes of this Acquisition Agreement:

(i) “Acquisition Proposal” means any written inquiry, proposal or offer relating
to a possible (A) amalgamation, merger, consolidation, tender offer or similar
transaction involving the ICS Business or Seller, other than an amalgamation,
merger, consolidation or similar transaction involving Seller but not involving
the Purchased Assets or Assets to which Buyer receives benefit under the
Transition Services Agreement; (B) sale, lease or other disposition, directly or
indirectly (including by way of merger, consolidation, share or unit exchange or
otherwise) of any of the Purchased Assets or Assets of which Buyer receives
benefit under the Transition Services Agreement, other than the sale, lease or
other disposition of the Purchased Assets used, consumed, replaced or sold in
the Ordinary

 

47



--------------------------------------------------------------------------------

Course; (C) issuance, sale or other disposition of (including by way of merger,
consolidation, share or unit exchange or otherwise) Seller’s securities (or
options, rights or warrants to purchase or securities convertible into, such
securities) other than option grants to employees of Seller in the Ordinary
Course of the ICS Business or any issuance, sale or other disposition that will
close after the Closing Date and shall not preclude the consummation of the
Closing; (D) liquidation, dissolution, recapitalization or other similar type of
transaction with respect to Seller other than any of the Purchased Assets or
Assets of which Buyer receives benefit under the Transition Services Agreement
or any such transaction that will close after the Closing Date and shall not
preclude the consummation of the Closing; (E) transaction which is similar in
form, substance or purpose to any of the foregoing transactions; or (F) public
announcement of an agreement, proposal, plan or intent to do any of the
foregoing; provided, however, that the term “Acquisition Proposal” will not
include (X) the transactions contemplated hereby or (Y) any transaction not
involving the Purchased Assets or Assets to which Buyer receives benefit under
the Transition Services Agreement.

(ii) “Superior Proposal” means any bona fide Acquisition Proposal, including any
Acquisition Proposal relating solely to the ICS Business Segment, made by a
third party (A) on terms which the Seller Board determines in good faith, after
consultation with Seller’s outside legal counsel and qualified financial
advisors, to be more favorable from a financial point of view to the holders of
Seller Common Stock and Seller Series B Stock than the transactions contemplated
by this Acquisition Agreement, taking into account all the terms and conditions
of such proposal, and this Acquisition Agreement (including any proposal by
Buyer to amend the terms of this Acquisition Agreement and the transactions
contemplated by this Acquisition Agreement), (B) that is not subject to a
financing condition (and if financing is required, such financing is then fully
committed to the third party), (C) that includes termination rights of the third
party on terms no less favorable to Seller than the terms set forth in this
Acquisition Agreement, and (D) that, in the good faith, reasonable judgment of
the Seller Board is reasonably capable of being completed, taking into account
all financial, regulatory, legal and other aspects of such proposal, without
unreasonable delay, all from a third party capable of performing such terms;
provided that the Seller Board shall not so determine that any such proposal is
a Superior Proposal prior to complying in all material respects with
Section 6.11(e) with respect to such proposal.

6.12 Delivery of Monthly Financials. Until the Closing Date, Seller shall, as
promptly as practicable but in no event later than twenty (20) days after the
end of each calendar month, prepare and deliver to Buyer (a) an accounts
receivable aging report of Seller (in respect of the ICS Business) as of the end
of such calendar month, (b) an unaudited income statement of Seller (in respect
of the ICS Business) for such calendar month and (c) a list of each Seller
transaction (in respect of the ICS Business) with a value of $20,000 that
occurred during such month.

6.13 Non-Compete and Non-Solicit Provisions.

(a) For a period of five (5) years from and after the Closing Date, Seller shall
not and will cause its Subsidiaries not to own an interest in, operate, join,
control, advise, work for, consult to, have a financial interest which provides
any control of, or participate in any Person producing, designing, providing,
soliciting orders for, selling, distributing, consulting to, or marketing or
remarketing products or services competitive with or in substantially the same
line of business as the ICS Business, or any part thereof, as of the Closing
Date; provided, however, that the foregoing will not restrict or prohibit Seller
or any of its Affiliates from (i) maintaining and/or undertaking passive
investments in less than 5% of the outstanding stock of any publicly-traded
corporation or (ii) engaging in the Continuing Business.

(b) For a period of three (3) years from and after the Closing Date, Seller
shall not and will cause its Subsidiaries not to take any action, formal or
informal, direct or indirect, to (A) induce any employee of Buyer or Parent (or
of any of their respective Affiliates) to terminate his or her employment with
Buyer or Parent (or of any of their respective Affiliates), or attempt to
interfere with the relationship or prospective relationship between Buyer or
Parent (or of any of their respective Affiliates) and any creditor, licensee,
customer, prospective customer, employee or other party; provided, however, that
Seller shall not be

 

48



--------------------------------------------------------------------------------

restricted from making general solicitations of employment (including the use of
general advertisements and recruiting agencies) not specifically directed at the
employees of Buyer or Parent (or of any of their respective Affiliates) and
hiring any person (a) who responds thereto, or (b) whose employment has been
previously terminated by Buyer or Parent (or of any of their respective
Affiliates).

(c) Seller acknowledges that the periods of restriction, the geographical areas
of restriction and the restraints imposed by the provisions of Sections 6.13(a)
and (b) and Section 6.8(c) are fair and reasonably required for the protection
of Buyer. If the final judgment of a court of competent jurisdiction declares
that any term or provision of Section 6.13(a) or (b) or Section 6.8(c) is
invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Acquisition Agreement will be enforceable against Seller as so modified.
Each Party hereto agrees that any violation of the covenants contained in
Section 6.13(a) or (b) or Section 6.8(c) is likely to cause irreparable damage
to Buyer; therefore, in addition to any other remedies the Buyer may have under
this Acquisition Agreement or otherwise, the Buyer will be entitled to seek an
injunction from any court of competent jurisdiction restraining Seller from
violating the covenant or any of its Affiliates from committing or continuing
any violation of Section 6.13(a), or (b) or Section 6.8(c), and Seller shall not
contest such injunctive relief on the basis that there is an adequate remedy at
law for any such violation or threatened violation of this Section 6.13 or
Section 6.8(c).

(d) For a period of three (3) years from and after the Closing Date, Parent
shall not and will cause its Subsidiaries not to take any action, formal or
informal, direct or indirect, to (A) induce any employee of Seller (or of any of
its Affiliates) to terminate his or her employment with Seller (or of any of its
Affiliates), or attempt to interfere with the relationship or prospective
relationship between Seller (or of any its Affiliates) and any creditor,
licensee, customer, prospective customer, employee or other party; provided,
however, that Parent shall not be restricted from making general solicitations
of employment (including the use of general advertisements and recruiting
agencies) not specifically directed at the employees of Seller (or of any of its
Affiliates) and hiring any person (a) who responds thereto, or (b) whose
employment has been previously terminated by Seller (or of any of its
Affiliates).

(e) Parent acknowledges that the periods of restriction and the restraints
imposed by the provisions of Section 6.13(d) are fair and reasonably required
for the protection of Seller. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section 6.13(d) is invalid
or unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability will have the power to reduce the scope, duration
or area of the term or provision, to delete specific words or phrases or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Acquisition
Agreement will be enforceable against Parent as so modified. Each Party hereto
agrees that any violation of the covenants contained in Section 6.13(d) is
likely to cause irreparable damage to Seller; therefore, in addition to any
other remedies Seller may have under this Acquisition Agreement or otherwise,
Seller will be entitled to seek an injunction from any court of competent
jurisdiction restraining Parent from violating the covenant or any of its
Affiliates from committing or continuing any violation of Section 6.13(d), and
Parent shall not contest such injunctive relief on the basis that there is an
adequate remedy at law for any such violation or threatened violation of
Section 6.13(d).

6.14 Licenses and Permits; Buyout and Accounting Process & System Assistance.

(a) Seller shall use commercially reasonable efforts to cooperate with and
assist Buyer and its Affiliates (i) in transferring all transferrable Licenses
and Permits to Buyer or its designated Affiliate to the extent such Licenses and
Permits are not necessary or desirable for Seller after the Closing, (ii) in
obtaining for Buyer of its designated Affiliate, on a post-Closing basis, those
Licenses and Permits as may be necessary to operate and conduct the ICS Business
as now conducted or to occupy any premises in which the ICS

 

49



--------------------------------------------------------------------------------

Business is operated or conducted, (iii) in negotiating in good faith with the
applicable third parties buyout agreements, early termination agreements or
similar agreements with respect to the Covered Equipment and the Covered Leases,
and (iv) in negotiating in good faith with the applicable third parties
agreements regarding Buyer’s use after the Closing of IP Licenses comparable to
the IP Licenses of Seller (in respect of the ICS Business) for Third Party
Software listed on Exhibit 6.14, including with respect to the aggregate number
of users authorized pursuant to each such license.

(b) Each of Seller and Buyer shall use commercially reasonable efforts and
cooperate in good faith with one another to cause the creation and verify the
operation of a stand-alone accounting process and system to separately record
and report on financial information with respect to the ICS Business in a manner
allowing Buyer to comply with all applicable requirements (including reporting
requirements) of the Securities Act, the Exchange Act and the Sarbanes-Oxley
Act, as the case may be, in respect of the ICS Business (such accounting process
and system, the “ICS Business Accounting and Process System”).

6.15 Notification. From and after the date of this Acquisition Agreement through
the earlier of the Closing Date and the termination of this Acquisition
Agreement in accordance with Section 10.2, Seller shall notify Buyer in writing
as soon as Seller becomes aware of any of the following:

(a) the hiring, termination, dismissal or resignation of any senior executive of
Seller involved in the ICS Business;

(b) any dispute with any material supplier or customer of Seller (in respect of
the ICS Business) arising after the date of this Acquisition Agreement; and

(c) any written notice received by Seller that a material supplier or customer
of Seller (in respect of the ICS Business) intends to change the existing
business relationship or the terms and conditions under which it currently sells
to or buys from Seller (in respect of the ICS Business).

6.16 Prior Month End Statement. No later than 14 Business Days following the
Prior Month End, Seller shall prepare and deliver to Buyer the Prior Month End
Balance Sheet, together with a statement (the “PME Statement”), which shall:
(A) set forth (1) the Managed Services Transfer Amount, (2) the Estimated
Working Capital, (3) the Estimated Target Working Capital, and (4) the
determination of the Estimated Excess Amount or the Estimated Deficiency Amount,
as the case may be, each prepared from Seller’s books and records in respect of
the ICS Business Segment and in accordance with Seller’s historical accounting
principles, methods, practices and categories (and, in the case of the Prior
Month End Balance Sheet, prepared in accordance with GAAP, consistently
applied); and (B) reflect no write-up of any individual Asset of the ICS
Business which was included in the ICS Business Balance Sheet and is included in
the Prior Month End Balance Sheet to a value greater than its value on the ICS
Business Balance Sheet. Seller shall make all of its work papers and other
reasonably relevant documents in connection with the preparation of the Prior
Month End Balance Sheet and the PME Statement available to Buyer and shall make
the persons in charge of the preparation of the Prior Month End Balance Sheet
and PME Statement available for reasonable inquiry by Buyer.

6.17 Voting Agreements. Seller represents, warrants, covenants and agrees that,
as of the date of this Agreement, Seller has obtained executed Voting
Agreements, each in substantially the form attached as Exhibit C-1 or Exhibit
C-2 hereto, as the case may be, from Approving Stockholders providing for
irrevocable voting proxies for an aggregate of not less than 48% of the
outstanding voting power of Seller in favor of the Seller Stockholder Approval
at the Seller Stockholder Meeting. Seller further represents, warrants,
covenants and agrees that such Voting Agreements or new or additional Voting
Agreements, each in substantially the form attached as Exhibit C-1 or Exhibit
C-2 hereto, as the case may be, shall be in full force and effect such that
irrevocable voting proxies for an aggregate of not less than 48% of the
outstanding voting power of Seller shall be voting in favor of the Seller
Stockholder Approval at the Seller Stockholder Meeting. Seller shall provide
Buyer with duly executed copies of any new or additional Voting Agreements
entered into after the date hereof and any other information that Buyer may
reasonably request to confirm Seller’s compliance with the agreements contained
in this Section 6.17.

 

50



--------------------------------------------------------------------------------

6.18 Pension Scheme Matters.

(a) Each of the UK Scheme and the Irish Scheme are defined contribution pension
plans, and no Transferred Employee or other present or former Worker is entitled
to any level of pension benefit calculated by reference to their salary, career
earnings or otherwise.

(b) Neither Seller nor any of its Affiliates has any liability in respect of,
nor could any such Person have any liability in respect of, a defined benefit
pension plan in the UK or Ireland.

(c) There are no funding or underfunding issues in connection with the UK Scheme
or the Irish Scheme.

6.19 Exhibit Update.

(a) Buyer and Seller shall cooperate in good faith prior to the Closing to amend
Exhibit 2.3(a) to the extent necessary to reflect thereon any additional Assumed
Contract reasonably requested by Buyer.

(b) Buyer and Seller shall cooperate in good faith prior to the Closing to amend
Exhibit 6.6 to the extent necessary to reflect thereon any additional Required
Consent as Seller and Buyer may mutually agree upon.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

The obligation of Buyer to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Buyer:

7.1 Accuracy of Representations and Warranties. Each of the representations and
warranties made by Seller in this Acquisition Agreement shall be true and
correct in all respects without regard to any materiality qualifier thereon on
and as of the Closing Date as though such representation or warranty was made on
and as of the Closing Date (other than those made as of a specified date earlier
than the Closing Date in which case each such representation or warranty shall
have been so true and correct on and as of such earlier date), except for such
failures under this Section 7.1 to be true and correct as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided, however, that this Section 7.1 shall not prohibit or
modify Buyer’s post-Closing right to be indemnified by Seller, and Seller’s
post-Closing obligation to indemnify Buyer, pursuant to Section 9.1(b) for
breaches of representations or warranties as of the execution of this
Acquisition Agreement or as of the Closing Date.

7.2 Performance of Obligations. Seller shall have performed in all material
respects all obligations required to be performed by Seller under this
Acquisition Agreement at or prior to the Closing.

7.3 Officer’s Certificate. Seller shall deliver to Buyer at the Closing a
certificate of an officer of Seller certifying that the conditions stated in
Section 7.1 and Section 7.2 have been fulfilled.

7.4 Consents and Approvals. All Required Consents listed on Disclosure Schedule
6.6 shall have been obtained and shall be in full force and effect.

7.5 No Contrary Judgment. On the Closing Date there shall exist no valid
judicial order which prohibits the consummation of the transactions contemplated
by this Acquisition Agreement.

7.6 Seller Stockholder Approval. The Seller Stockholder Approval shall have been
obtained.

7.7 EBITDA Threshold. EBITDA for the twelve month period ended on March 31, 2011
shall exceed $8,000,000.

 

51



--------------------------------------------------------------------------------

7.8 Deliveries. Seller shall have made or tendered, or caused to be made or
tendered, delivery to Buyer the following documents:

(a) bills of sale, assignments, deeds or other applicable documents of transfer
necessary to effect the sale of the Purchased Assets which shall comply with all
regulatory requirements of applicable Law of the corresponding jurisdiction as
may be reasonably requested by Buyer to effect or evidence the transfer of the
Purchased Assets and the Assumed Liabilities to Buyer, in each case duly
executed by an authorized officer of Seller;

(b) an executed counterpart signature page to each of the Related Agreements,
duly executed by Seller;

(c) a FIRPTA affidavit, in a form reasonably acceptable to Buyer;

(d) “clearance” and “bulk sales” certificates with respect to any taxing
jurisdiction requested by Buyer;

(e) the ICS Business Closing Date Balance Sheet, which shall (i) have been
prepared in accordance with GAAP, consistently applied, from and consistent with
the books and records of Seller and the ICS Business Segment and (ii) be
accurate and complete in all material respects;

(f) the certificate required by an officer of Seller pursuant to Section 7.3;
and

(g) such documentation as may be reasonably requested by Buyer to vest good and
valid title to the Irish Entity Equity in TeleTech Europe BV.

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligation of Seller to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Seller:

8.1 Accuracy of Representations and Warranties. Each of the representations and
warranties made by each of Buyer and Parent in this Acquisition Agreement shall
be true and correct in all respects (if and to the extent modified by the term
“material,” “in all material respects,” “material adverse effect” or any other
similar qualification based upon materiality) or in all material respects (if
and to the extent not modified by any such qualification) on and as of the
Closing Date as though such representation or warranty was made on and as of the
Closing Date (other than those made as of a specified date earlier than the
Closing Date in which case each such representation or warranty shall have been
so true and correct on and as of such earlier date); provided, however, that
this Section 8.1 shall not prohibit or modify Seller’s post-Closing right to be
indemnified by Buyer and Parent, and Buyer’s and Parent’s post-Closing
obligation to indemnify Seller, pursuant to Section 9.2(b) for breaches of
representations or warranties as of the execution of this Acquisition Agreement
or as of the Closing Date.

8.2 Performance of Obligations. Buyer shall have performed in all material
respects all obligations required to be performed by it under this Acquisition
Agreement at or prior to the Closing.

8.3 Officer’s Certificate. Buyer shall deliver to Seller at the Closing a
certificate of an officer of Buyer certifying that the conditions stated in
Section 8.1 and Section 8.2 have been fulfilled.

8.4 No Contrary Judgment. On the Closing Date there shall exist no valid
judicial order which prohibits the consummation of the transactions contemplated
by this Acquisition Agreement.

8.5 Seller Stockholder Approval. The Seller Stockholder Approval shall have been
obtained.

 

52



--------------------------------------------------------------------------------

8.6 Deliveries. Buyer shall have made or tendered, or caused to be made or
tendered, delivery to Seller of all necessary funds in accordance with
Section 2.6(b) and the following documents:

(a) an executed counterpart signature page to each of the Related Agreements,
duly executed by Buyer;

(b) the certificate required by an officer of Buyer pursuant to Section 8.3; and

(c) such other customary documents, instruments or certificates as shall be
reasonably requested by Seller and as shall be consistent with the terms of this
Acquisition Agreement.

ARTICLE IX

INDEMNIFICATION

9.1 Indemnification by Seller. Subject to the limitations set forth in this
ARTICLE IX, and notwithstanding the closing conditions set forth in Section 7.1,
Seller shall indemnify and hold harmless Buyer and its managers, members,
officers and employees (in their capacity as such), and its and their Affiliates
and agents (in all, the “Buyer Indemnified Persons”) against and in respect of
any and all Losses incurred directly or indirectly, in connection with, arising
from or as a result of:

(a) any material breach of any of the covenants made in this Acquisition
Agreement by Seller or any of its Affiliates;

(b) any breach of any of the representations and warranties made in this
Acquisition Agreement by Seller;

(c) the ownership, use or possession of the Excluded Assets;

(d) the Retained Liabilities;

(e) the ownership and operation of the Continuing Business following the
Closing; or

(f) any fraud, intentional misrepresentation or criminal acts committed by or on
behalf of Seller or any of its Affiliates on or prior to the Closing Date.

9.2 Indemnification by Buyer. Subject to the limitations set forth in this
ARTICLE IX, Buyer and Parent shall, jointly and severally, indemnify and hold
harmless Seller and its and directors, shareholders, officers and employees (in
their capacity as such), and their Affiliates and agents against and in respect
of any and all Losses incurred directly or indirectly in connection with,
arising from or as a result of:

(a) any material breach of any of the covenants made in this Acquisition
Agreement by Buyer, Parent or any of their respective Affiliates;

(b) any breach of any of the representations or warranties made in this
Acquisition Agreement by Buyer or Parent;

(c) the Assumed Liabilities;

(d) the ownership and operation of the ICS Business following the Closing (other
than in respect of the Retained Liabilities); or

(e) any fraud, intentional misrepresentation or criminal acts committed by or on
behalf of Buyer or any of its Affiliates on or prior to the Closing Date.

9.3 Notice and Payment of Losses. Upon obtaining actual knowledge of any Loss,
any Person entitled to indemnification under Section 9.1 or Section 9.2 (the
“Indemnified Party”) shall give written notice to the Party liable for such
indemnification (the “Indemnifying Party”) specifying the facts constituting the
basis for such claim and the amount, to the extent known, of the claim asserted
and any other relevant information in the possession of the Indemnified Party
(such written notice being hereinafter referred to as a “Notice of Claim”). If

 

53



--------------------------------------------------------------------------------

the Indemnifying Party disputes such claim of indemnification, it shall notify
the Indemnified Party thereof within thirty (30) days after receipt of the
Notice of Claim. If the dispute has not been resolved within thirty (30) days
after the parties first meet to attempt such resolution, either party may
initiate litigation in accordance with this Acquisition Agreement. If the
Indemnifying Party does not dispute the Indemnified Party’s claim of
indemnification, the Indemnifying Party shall pay the amount of any valid claim
within thirty (30) days after receipt of the Indemnified Party’s Notice of
Claim. For the period beginning on the Closing Date and ending on the six-month
anniversary of the Closing Date (such date, the “Escrow Expiration Date”), any
indemnification obligation of Seller pursuant to this ARTICLE IX shall be
satisfied first from the Escrow Fund and, if the Escrow Fund is insufficient or
has been fully distributed, by Seller. After the Escrow Expiration Date, any
indemnification obligation of Seller pursuant to this Article IX shall be
satisfied by Seller.

9.4 Defense of Third Party Claims. If an Indemnified Party is entitled to
indemnification hereunder because of a claim asserted by any claimant (other
than an Indemnified Party hereunder) (“Third Person”), the Indemnified Party
shall give a Notice of Claim to the Indemnifying Party promptly after such
assertion is actually known to the Indemnified Party. The Indemnifying Party
shall have the right, upon written notice to the Indemnified Party, and using
counsel reasonably satisfactory to the Indemnified Party, to assume the defense
of the claim alleged by such Third Person (a “Third Person Claim”) at its sole
cost and expense; provided, that the Indemnifying Party notified the Indemnified
Party in writing of its election to indemnify the Indemnified Party with respect
to such Third Person Claim; and provided, further, that the Indemnifying Party
will not consent to the entry of any judgment with respect to the matter or
enter into any settlement with respect to the matter without the written consent
of the Indemnified Party (not to be withheld or delayed unreasonably).
Notwithstanding the foregoing, if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of Seller or Buyer (in either case, in
respect of the ICS Business), or (y) seeks an injunction or other equitable
relief against the Indemnified Party. After receiving notice of the Indemnifying
Party’s election to assume the defense of a Third Party Claim, the Indemnified
Party may thereafter participate in (but not control) the defense of any such
Third Person Claim with its own counsel at its own expense, unless separate
representation is necessary to avoid a conflict of interest, in which case the
Indemnifying Party shall assume the reasonable fees and expenses of such
representation. For the avoidance of doubt, a claim or challenge asserted by a
Governmental Authority, including the IRS, against an Indemnified Party shall be
considered a Third Person Claim hereunder. If the Indemnifying Party elects not
to defend the Indemnified Party with respect to such Third Person Claim, the
Indemnified Party shall have the right, at its option, to assume and control
defense of the matter, and the Indemnifying Party shall be responsible for the
reasonable fees and expenses incurred by the Indemnified Party in connection
with such defense. If the Indemnifying Party does not offer reasonable
assurances to the Indemnified Party as to the Indemnifying Party’s financial
capacity to satisfy any final judgment or settlement, following a request from
the Indemnified Party for such assurances, the Indemnified Party shall have the
right, at its option, to assume and control defense of the matter on the same
basis as the immediately preceding sentence. The failure of the Indemnifying
Party to respond in writing to the Notice of Claim within thirty (30) days after
receipt thereof shall be deemed an election not to defend the same. If the
Indemnifying Party does not so elect to indemnify and assume the defense of any
such Third Person Claim, (a) the Indemnified Party may defend against such
claim, in such manner as it may deem appropriate, including, but not limited to,
settling such claim, after giving written notice of the same to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate, and (b) the
Indemnifying Party may participate in (but not control) the defense of such
action, with its own counsel at its own expense. The Parties shall make
available to each other all relevant information in their possession relating to
any such Third Person Claim and shall cooperate in the defense thereof.

9.5 Survival of Representations and Warranties. All of the representations and
warranties made by any Party in ARTICLE III and ARTICLE IV shall survive for a
period of six months following the Closing Date, and thereafter to the extent a
Notice of Claim is made within such period with respect to any breach of such
representation or warranty occurring within such period and set out in such
Notice of Claim; provided that (a) the representations and warranties set forth
in Sections 3.1(a) and (c), Section 3.2, the first sentence of

 

54



--------------------------------------------------------------------------------

Section 3.3(a), and Sections 3.25, 4.1(a) and (c), 4.2 and 4.3 hereof shall
survive the Closing indefinitely and (b) the representations and warranties set
forth in Sections 3.8, 3.17, 3.21 and 3.22 hereof shall survive the Closing
until 30 days after the expiration of the statute of limitations applicable to
the matters set forth therein. No party shall be entitled to indemnification for
breach of any representation and warranty set forth in ARTICLE III and ARTICLE
IV unless a Notice of Claim of such breach has been given to the Indemnifying
Party within the period of survival of such representation and warranty as set
forth herein.

9.6 Limitation on Indemnification.

(a) The provisions for indemnity under (i) Section 9.1(b) and Section 9.1(a)
with respect to any material breach of Section 6.15, on the one hand, and
(ii) Section 9.2(b), on the other hand, shall be effective only when the Losses
for which indemnification is sought exceed U.S. $200,000 in the aggregate (the
“Indemnification Basket”), in which case the Indemnified Party shall be entitled
to indemnification for all of the Indemnified Party’s Losses in excess of the
Indemnification Basket; provided, however, that the Indemnification Basket shall
not apply in any manner whatsoever to any breach of a representation or warranty
contained in Sections 3.1(a) and (c), the first sentence of Section 3.2, and
Sections 3.3(a), 3.8 and 3.25 and Sections 4.1(a) and (c), 4.2 and 4.3.

(b) The maximum amount of aggregate indemnifiable Losses which may be recovered
by a Party pursuant to Section 9.1(a) with respect to any material breach of
Section 6.15, 9.1(b) or 9.2(b), as the case may be, shall be an amount equal to
$2,000,000 (the “Indemnification Cap”); provided that the Indemnification Cap
shall not apply to claims based on fraud or any breach of a representation or
warranty contained in Sections 3.1(a) and (c), the first sentence of
Section 3.2, and Sections 3.3(a), 3.8 and 3.25 and Sections 4.1(a) and (c), 4.2
and 4.3.

(c) Notwithstanding anything in this Acquisition Agreement to the contrary, no
Liability, obligation, Contract or other matter shall constitute a breach of any
representation or warranty of Seller or entitle Buyer Indemnified Persons to
indemnification hereunder, to the extent, but only to the extent, of the amount
of such Liability, obligation, Contract or other matter was provided for in the
Closing Date Statement.

(d) Notwithstanding anything in this Acquisition Agreement to the contrary,
(i) Seller shall have no obligation to indemnify any Buyer Indemnified Person
for (A) any Taxes (and related Losses) that are not Retained Liabilities (unless
such Tax results from a breach by Seller of any covenant in Section 2.8),
(B) Buyer’s allocable share of any transfer Taxes as provided under
Section 2.8(a) (and related Losses) or (C) any Taxes resulting from any breach
by Buyer of any covenant contained in Section 2.8 (and related Losses) and
(ii) Buyer shall have no obligation to indemnify any Seller Indemnified Person
for (A) any Taxes (and related Losses) that are Retained Liabilities (unless
such Tax results from a breach by Buyer of any covenant in Section 2.8),
(B) Seller’s allocable share of any transfer Taxes as provided under
Section 2.8(a) (and related Losses) or (C) any Taxes resulting from any breach
by Seller of any covenant contained in Section 2.8 (and related Losses).

9.7 Characterization and Calculation of Indemnity Payments. Any indemnification
payments made pursuant to this Acquisition Agreement shall be considered, to the
extent permissible under Law, as adjustments to the Closing Payment for all Tax
purposes.

9.8 No Duplication of Losses. An Indemnified Party shall not be entitled to
recover any amount due hereunder more than once in respect of the same Loss.

9.9 Limitation on Set-off. Each of Buyer, on behalf of itself and each other
Buyer Indemnified Person, and Seller, on behalf of itself, agrees it shall have
the right to set off any unresolved indemnification claim pursuant to this
Article IX against any payment due pursuant to this Acquisition Agreement or any
Related Agreement.

 

55



--------------------------------------------------------------------------------

9.10 Exclusive Remedy. The indemnification provisions set forth in this ARTICLE
IX shall provide the exclusive remedy for breach of any covenant, agreement,
representation or warranty set forth in this Acquisition Agreement, Related
Agreements or any other agreement ancillary hereto executed pursuant to this
Acquisition Agreement.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Notice. Any and all notices or other communications or deliveries required
or permitted to be given or made pursuant to any of the provisions of this
Acquisition Agreement shall be deemed to have been duly given or made for all
purposes if (i) hand-delivered, (ii) sent by a nationally recognized overnight
courier for next Business Day delivery or (iii) sent by confirmed facsimile
transmission as follows:

If to Buyer, at:

Magellan Acquisition Sub, LLC

c/o TeleTech Holdings, Inc.

9197 South Peoria Street

Englewood, CO 80112

Attn: Legal Department—General Counsel

Facsimile: (303) 397-8677

With a copy to:

Neal, Gerber & Eisenberg LLP

2 N. LaSalle Street, Suite 1700

Chicago, IL 60602

Attn: David S. Stone

Facsimile: (312) 578-1796

If to Seller:

eLoyalty Corporation

150 Field Drive, Suite 250

Lake Forest, IL 60045

Attn: Legal Department—General Counsel

Facsimile: (775) 252-9987

With a copy to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attn: Steven J. Gavin

Fax: (312) 558-5700

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 10.1. The date of giving of any such
notice shall be the date of hand delivery, the next Business Day after delivery
to the overnight courier service, or the date sent by facsimile, as the case may
be.

 

56



--------------------------------------------------------------------------------

10.2 Termination; Termination Fee.

(a) This Acquisition Agreement may only be terminated

(i) by mutual written consent of Seller and Buyer;

(ii) by Seller or Buyer, if the Closing shall not have occurred on or before
July 3, 2011; provided, however, that the right to terminate this Acquisition
Agreement under this Section 10.2(a)(ii) shall not be available to any Party
whose failure to perform any of its obligations under this Acquisition Agreement
resulted in the failure of the Closing to be consummated by such date;

(iii) by Seller or Buyer, upon the issuance of any final, nonappealable order by
a court of competent jurisdiction precluding the consummation of the Closing or
the transaction contemplated by this Acquisition Agreement or the Related
Agreements (by injunction or otherwise), provided that the right to terminate
this Acquisition Agreement under this Section 10.2(a)(iii) shall not be
available to a Party if the issuance of such final, nonappealable order was
primarily due to the failure of such Party to perform any of its obligations
under this Acquisition Agreement;

(iv) by Buyer if Seller Stockholder Approval is not obtained within 90 days of
execution of this Acquisition Agreement by the Parties;

(v) by Buyer, if a Seller Adverse Recommendation Change shall have occurred;

(vi) by Buyer, if Seller shall have willfully and materially breached the terms
of Section 6.11 of this Acquisition Agreement in any respect adverse to Buyer;

(vii) by Buyer, if Seller has intentionally or recklessly breached any
representation or warranty, covenant or agreement contained in this Acquisition
Agreement, and such breach, individually or in combination with any other
breach, would cause any of the conditions in ARTICLE VII not to be satisfied;

(viii) by Seller, if Seller enters into a Third Party Acquisition Agreement
providing for a Superior Proposal, in accordance with Section 6.11(c), provided,
however, that Seller may only exercise this termination right if Seller has
complied with its obligations under Section 6.11, including, without limitation,
Section 6.11(d), and provided, further, that such termination shall not be
effective unless concurrently therewith Seller fulfills its obligations under
Section 10.2(c);

(ix) by Seller, if Buyer is in breach of any representation, warranty, covenant
or agreement contained in this Acquisition Agreement, and such breach,
individually or in combination with any other such breach, would cause any of
the conditions in ARTICLE VIII not to be satisfied; or

(x) by Buyer, in accordance with Section 6.2.

(b) If this Acquisition Agreement is terminated as provided in Section 10.2(a),
written notice of such termination shall be given to the other Party or Parties,
specifying the provision hereof pursuant to which such termination is made, and
this Acquisition Agreement shall forthwith become null and void (other than
Section 6.8, this ARTICLE X and the Confidentiality Agreement in accordance with
its terms, all of which shall survive termination of this Acquisition Agreement
at any time) and there shall be no liability as a result thereof on the part of
any Party hereto or their respective Affiliates, except (i) any liability of
Seller as provided in Section 10.2(c), and (ii) any liability of any Party for
fraud, bad faith or any breach of this Acquisition Agreement.

(c) (i) If this Acquisition Agreement is terminated by Buyer pursuant to
Section 10.2(a)(v), (vi), or (viii), then Seller shall, on the date of such
termination, pay Buyer by wire transfer of immediately available funds to an
account designated by Buyer a fee equal to the sum of:

(A) $1,500,000 (the “Termination Fee”), and

(B) all reasonable out-of-pocket expenses, actually documented and incurred or
payable by or on behalf of Buyer in connection with or in anticipation of the
transactions contemplated by this

 

57



--------------------------------------------------------------------------------

Acquisition Agreement and the Related Agreements (whether before or after the
date of this Acquisition Agreement), including all attorney’s fees, financial
advisor’s fees, accountants’ fees and filing fees up to an aggregate amount not
to exceed $500,000 (“Termination Expenses”).

(ii) If this Acquisition Agreement is terminated by Buyer pursuant to
Section 10.2(a)(iv) or Section 10.2(a)(vii), then Seller shall, on the date of
such termination, pay Buyer by wire transfer of immediately available funds to
an account designated by Buyer a fee equal to the Termination Expenses.

(d) Buyer and Seller acknowledge and agree that the payment of the Termination
Fee and/or Termination Expenses as contemplated by Section 10.2(c) is reasonable
and not excessive in light of the nature of the transactions contemplated by
this Acquisition Agreement. If Buyer has the right to receive the Termination
Fee and/or Termination Expenses pursuant to Section 10.2(c), such Termination
Fee and/or Termination Expenses shall be Buyer’s exclusive remedy for any breach
by Seller other than for fraud or bad faith. The Parties acknowledge and agree
that the agreements contained in this Section 10.2 are an integral part of the
transactions contemplated hereby and that, without these agreements, Buyer would
not enter into this Acquisition Agreement. If Seller fails promptly to pay the
Termination Fee and/or Termination Expenses and, in order to obtain such
payment(s), Buyer commences a suit that results in a judgment against Seller for
the Termination Fee or Termination Expenses, Seller shall pay to Buyer its
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such suit.

10.3 Entire Agreement. This Acquisition Agreement and the Schedules and Exhibits
hereto embody the entire agreement and understanding of the Parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relating to such subject matter.
The Parties hereto agree to execute such additional transfer agreements as may
be required by local law applicable to Seller; provided, however, that in the
event of any conflicting provisions, the provisions of this Acquisition
Agreement shall prevail.

10.4 Guaranty. Parent irrevocably guarantees each obligation of Buyer, and the
full and timely performance by Buyer of its obligations under the provisions of
this Acquisition Agreement. This is a guarantee of payment and performance, and
not of collection, and Parent acknowledges and agrees that this guarantee is
full and unconditional, and, subject to applicable law, no release or
extinguishment of Buyer’s liabilities and obligations (other than in accordance
with the terms of this Acquisition Agreement) will affect the continuing
validity and enforceability of this guarantee. Parent hereby waives, for the
benefit of Seller, (a) any right to require Seller as a condition of payment or
performance of Parent to proceed against Buyer or pursue any other remedies
whatsoever and (b) to the fullest extent permitted by law, any defenses or
benefits that may be derived from or afforded by law that limit the liability of
or exonerate guarantors or sureties, except to the extent that any such defense
is available to Buyer under this Acquisition Agreement or an Related Agreement.
Parent understands that Seller is relying on this guarantee in entering into
this Acquisition Agreement.

10.5 Severability. If any provision of this Acquisition Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party hereto under this Acquisition Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Acquisition Agreement will be construed and enforced
as if such illegal, invalid or unenforceable provision had never comprised a
part hereof, and (c) the remaining provisions of this Acquisition Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom.

10.6 Assignment; Binding Agreement. This Acquisition Agreement and various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the Parties hereto and their successors and permitted assigns.
Neither this Acquisition Agreement nor any of the rights, interests, or
obligations hereunder shall be transferred, delegated, or assigned by the
Parties hereto without the prior written consent of the other

 

58



--------------------------------------------------------------------------------

Party (which consent shall not be unreasonably withheld), except that Buyer
shall have the right to transfer and assign its rights hereunder to any entity
which is controlled by Buyer or by the Affiliates of Buyer. No such assignment
shall relieve Buyer of any Liability or obligation hereunder.

10.7 Counterparts. This Acquisition Agreement may be executed simultaneously in
multiple counterparts, and in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

10.8 Expenses. Except as otherwise provided below or elsewhere herein, each
Party hereto will pay all costs and expenses incident to its negotiation and
preparation of this Acquisition Agreement and to its performance and compliance
with all agreements and conditions contained herein on its part to be performed
or complied with, including the fees, expenses and disbursements of its counsel
and accountants.

10.9 Headings; Interpretation.

(a) The article and section headings contained in this Acquisition Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Acquisition Agreement. Each reference in this Acquisition
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Acquisition Agreement or a
Schedule or Exhibit attached to this Acquisition Agreement, respectively.
References herein to “days,” unless otherwise indicated, are to consecutive
calendar days. All Parties have participated substantially in the negotiation
and drafting of this Acquisition Agreement and agree that no ambiguity herein
should be construed against the draftsman. References to a “corporation” or
“company” shall be construed so as to include any corporation, company or other
body corporate, wherever and however incorporated or established. Whenever the
words “include,” “includes” or “including” are used in this Acquisition
Agreement, they will be deemed to be followed by the words “without limitation.”
Any singular term in this Acquisition Agreement will be deemed to include the
plural, and any plural term the singular. All pronouns and variations of
pronouns will be deemed to refer to the feminine, masculine or neuter, singular
or plural, as the identity of the Person referred to may require.

(b) Matters disclosed pursuant to one section of the Disclosure Schedules shall
be deemed disclosed with respect to any other section of such Disclosure
Schedules to the extent it is reasonably apparent on the face of such schedule
that the matters so disclosed are applicable to such other section. The
inclusion of any information in any section of the Disclosure Schedules or other
document delivered by any of the Parties pursuant to this Acquisition Agreement
shall not be deemed to be an admission or evidence of the materiality of such
item, nor shall it establish a standard of materiality for any purpose
whatsoever.

10.10 Governing Law. This Acquisition Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware applicable to
contracts to be carried out wholly within such State.

10.11 Submission to Jurisdiction. Each Party to this Acquisition Agreement
consents to submit to the non-exclusive personal jurisdiction of any federal
court sitting in the State of Delaware in any action or proceeding arising out
of or relating to this Acquisition Agreement, agrees that all claims in respect
of the action or proceeding may be heard and determined in any such court and
agrees not to bring any action or proceeding arising out of or relating to this
Acquisition Agreement in any other court. Each Party to this Acquisition
Agreement agrees not to assert in any action or proceeding arising out of or
relating to this Acquisition Agreement that the venue is improper, waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.

10.12 No Waiver. No disclosure of information made in this Acquisition Agreement
or required to be made pursuant to this Acquisition Agreement shall be deemed to
constitute a waiver of the Attorney-Client privilege or Work Product doctrine,
or to the extent such disclosure could be so construed, the Parties shall enter
into a mutually acceptable agreement to protect such disclosure.

 

59



--------------------------------------------------------------------------------

10.13 No Third Party Beneficiaries or Other Rights. Nothing herein shall grant
to or create in any Person not a party hereto, or any such Person’s Affiliates,
any right to any benefits hereunder, and no such party shall be entitled to sue
either Party to this Acquisition Agreement with respect thereto. The
representations and warranties contained in this Acquisition Agreement are made
for purposes of this Acquisition Agreement only and shall not be construed to
confer any additional rights on the Parties under applicable state or federal or
foreign securities laws.

10.14 Amendment and Waiver. Subject to Section 6.2, any provision of this
Acquisition Agreement may be amended or waived only if such amendment or waiver
is in writing and signed, in the case of an amendment, by Seller and Buyer, or
in the case of a waiver, by the Party against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

IN WITNESS WHEREOF, each of the Parties hereto has caused this Acquisition
Agreement to be executed as of the date first above written.

 

MAGELLAN ACQUISITION SUB, LLC By:   /s/ JOHN R. TROKA, JR. Name:   John R.
Troka, Jr. Title:   Interim Chief Financial Officer TELETECH HOLDINGS, INC. By:
  /s/ JOHN R. TROKA, JR. Name:   John R. Troka, Jr. Title:   Interim Chief
Financial Officer ELOYALTY CORPORATION By:   /s/ KELLY D. CONWAY Name:   Kelly
D. Conway Title:   President and Chief Executive Officer

 

60